9/30/2020               KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                              Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                             Document                 Bag Crossbody
                                                                                             #: 16 Filed:   11/10/20Shoulder
                                                                                                                         PageBag Biking Backpack
                                                                                                                                 1 of 167        Rucksack
                                                                                                                                             PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                        #:2669
                                                                                                                              Buyer Protection       Customer Service            Drop shipping        United States / USD               English



                           jamydays
                                                                                                                                                                                        On DHgate        In this Store
                                                                                                                                                                                                                                              0
                                                                           I'm shopping for...
                           87.5% Positive Feedback



    Store Home           Products           Time Limited Sale            TopSelling          Review           About Us


   Home > All Categories > Bags, Luggage & Accessories > Sport&Outdoor Packs > Cycling Bags > Product detail


                                                                                                           KTM Harley du Kadi chest Riding motorcycle racing riding motorcycle equipment bag
                                                                                                           crossbody shoulder bag


                                                                                                           USD            $23.9                       $21.23                       $20.26

                                                                                                                          1 Piece+                    15 Pieces+                   50 Pieces+

                                                                                                           Sale Detail:          Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Color:                         Red



                                                                                                            Options:                 KTM-regular


                                                                                                            Quantity:                            1                      Piece      Maximum 500 Piece(s)



                                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                  Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                  Logistics Delay Notification
                      Share to be partner                                Compare with similar Items

                                                                                                            Total cost:           $23.9               Get coupon and you will save extra $3




                                                                                                                                      Buy it Now                           Add to Cart                     Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy        On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      SXME Strong Oxford Men Travel          Unisex Teenager Travel Bags              Fashion Handbags Purses                 20SS High quality mens travel             Women Bags Diaper Bag Bed               Hot brand men luxury women
      Bags Carry on Luggage Bags             Large Capacity Designer                  Women Travel Bag Duffle Bags            luggage bag men totes leather             Mummy Bag Waterproof                    travel bag PU Leather duffle

      US $55.84 - 65.87 / Piece              US $18.89 - 24.76 / Piece                US $0.08 - 130.86 / Piece               US $0.02 - 47.91 / Piece                  US $20.00 - 25.01 / Piece               US $40.61 - 47.91 / Piece

                                                                                       $3 OFF $80 +                                                                      $2 OFF $30 +




     More Choices




      luxury Mens Wallet free                Portable multifunction bag               Bags Custom Logo for Gift Bag           Travel bag Business bag                   The kettle tourism Mountain             2020 latest EMslim HI-EMT
      shipping 2019 Men's Leather            2020 New folding crib Mommy              Travel Fitness High-capacity                                                      climbing Sports pockets Annual          machine EMS electromagnetic

      US $17.29 - 21.96 / Piece              US $65.59 - 77.37 / Piece                US $57.00 - 68.33 / Piece               US $45.69 - 56.29 / Piece                 US $191.94 - 226.41 / Piece             US $8.48 - 3780.00 / Piece

       $2 OFF $30 +                           $5 OFF $50 +                             $5 OFF $50 +                             $5 OFF $50 +                             $5 OFF $50 +                            $3 OFF $40 +




     Item Description                                                                                                                                                                                                           Report Item




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                                                                 1/10
9/30/2020               KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                              Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                             Document                 Bag Crossbody
                                                                                             #: 16 Filed:   11/10/20Shoulder
                                                                                                                         PageBag Biking Backpack
                                                                                                                                 2 of 167        Rucksack
                                                                                                                                             PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                        #:2670
        Itemcode:TAFf7zjPlV-618930312224;Color Example: red, green, blue, black, white. Size Example: M, L, XL, XXL. Style: You Can Choose Sales model: mix order. Quantity: 1 items per lot.



        Specifications


                                 BRAND:      non
                                Gender:      Unisex

                                Material:    Denim
                                   Type:     Handle Bar Bags
                           Item Length:      non

                           Closure Type:     No Zipper
                            Item Height:     non

                             Item Width:     non
                           Pattern Type:     Dot

                        Gym Bags Type:       Drawstring Bags
                     Whether rain cover:     no

                                   Color:    yamaha KTM honda kawasaki Halley BMW
                               Capacity:     other

                                Material:    non-woven fabric

                                  Model:     222
                             Item Code:      562012074

                               Category:     Cycling Bags




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description



                                Attention: As different computers display colors differently, the color of
                                the actual item may vary slightly from the above images,and the size will
                                be slightly error,thanks for your understanding.




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                                                    2/10
9/30/2020             KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                            Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                           Document                 Bag Crossbody
                                                                                           #: 16 Filed:   11/10/20Shoulder
                                                                                                                       PageBag Biking Backpack
                                                                                                                               3 of 167        Rucksack
                                                                                                                                           PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                      #:2671




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                       3/10
9/30/2020             KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                            Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                           Document                 Bag Crossbody
                                                                                           #: 16 Filed:   11/10/20Shoulder
                                                                                                                       PageBag Biking Backpack
                                                                                                                               4 of 167        Rucksack
                                                                                                                                           PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                      #:2672




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                       4/10
9/30/2020             KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                            Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                           Document                 Bag Crossbody
                                                                                           #: 16 Filed:   11/10/20Shoulder
                                                                                                                       PageBag Biking Backpack
                                                                                                                               5 of 167        Rucksack
                                                                                                                                           PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                      #:2673




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                       5/10
9/30/2020               KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                              Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                             Document                 Bag Crossbody
                                                                                             #: 16 Filed:   11/10/20Shoulder
                                                                                                                         PageBag Biking Backpack
                                                                                                                                 6 of 167        Rucksack
                                                                                                                                             PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                        #:2674




                                                                                                      Less Description




     Sponsored Products You May be Interested In More Choice                                I want to be here too




      Portable multifunction bag          2020 latest EMslim HI-EMT         DHL UPS Free Shipping                   Best Quality For iphone 8 8plus   US Stock-Back Massager with       free shipping factory price 14
      2020 New folding crib Mommy         machine EMS electromagnetic       Disposable Mask 50pcs 3-Layer           X XR XS XS MAX Back Glass         Adjustable Heat and Straps,       styles 3x5 trump flag 2020

      US $65.59 - 77.37 / Piece           US $8.48 - 3780.00 / Piece        US $0.07 - 0.12 / Piece                 US $9.16 - 29.76 / Piece          US $24.27 - 39.89 / Piece         US $1.61 - 2.98 / Piece

       $5 OFF $50 +                        $3 OFF $40 +                                                              $2 OFF $30 +                      $2 OFF $30 +                      $5 OFF $50 +




     Compare with similar Items




                                          KTM Harley du Kadi chest          Womens Heart Shape Handbag              PU Guitar Strap Crossbody         NEW Beautiful Butterfly Jewelry   Oswego Brand Straw Handbag
                                          Riding motorcycle racing riding   Clutch Suede Party Bag Tote             Bags Hallow out Vintage Style     Box PU Jewelry Organizer          Large Capacity Woven Straw
                                          motorcycle equipment bag          Purse Bag                               Handmade crossbody guitar         Display Storage Case for Rings    Bag Summer Travel Shopping

                                                    Add to Cart                         Add to Cart                             Add to Cart                      Add to Cart                      Add to Cart

                                  Price   US $20.26 - 23.90 / Piece         US $12.19 - 12.77 / Piece               US $10.64 - 14.91 / Piece         US $13.10 - 15.45 / Piece         US $61.56 - 82.74 / Piece

                                                                                                                                                                                         $2 OFF $30 +




                              My. Order   1 Piece                           25 Pieces                               10 Pieces                         2 Pieces                          1 Piece

             Customer Rating / Orders               0                                   0   50 Orders                           0                                0    6 Orders                     1.0   2 Orders

                          Shipping Cost   Free Shipping                     Free Shipping                           Free Shipping                     Free Shipping                     Free Shipping

                      Shipping method     ePacket                           ePacket                                 DHL                               ePacket                           ePacket

               Estimated Delivery Time    Oct. 30 and Nov. 21               Oct. 22 and Nov. 13                     Oct. 17 and Oct. 20               Oct. 22 and Nov. 13               Oct. 22 and Nov. 13

                       Seller Guarantee      Guaranteed Service                Guaranteed Service                        Guaranteed Service              Guaranteed Service                Guaranteed Service



                                  Store   Shop by jamydays                  Shop by sarahzhang88                    Shop by memory_love               Shop by sarahzhang88              Shop by sarine
                                          87.5% Positive Feedback           98.9% Positive Feedback                 99.2% Positive Feedback           98.9% Positive Feedback           50% Positive Feedback




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                                        6/10
9/30/2020               KTM Harley Du Kadi Chest Riding 1:20-cv-06677
                                              Case:     Motorcycle Racing Riding Motorcycle Equipment
                                                                             Document                 Bag Crossbody
                                                                                             #: 16 Filed:   11/10/20Shoulder
                                                                                                                         PageBag Biking Backpack
                                                                                                                                 7 of 167        Rucksack
                                                                                                                                             PageID       With Wheels From Jamydays, $20.26| DHgate.Com
                                                                                                                                                        #:2675
     Related Keywords


       motorcycles trade          motorcycle honda      victory motorcycles        motorcycle outerwear         cigarette plug motorcycle     motorcycle city      pink black motorcycle      motorcycle mount


       motorcycle clock         switch for motorcycle




     You May Also Like




      9 Colors Disposable Face Masks             Women Shoulder Bag Handbag                  Goophone note 8 9 10 N9 N10               Womens Shirt Tied Neck Chain              Astroworld Rapper Hip Hop
      Black Pink White with Elastic              Baguette Nylon Lady High                    6.3inch Cell phone Note8 Quad             Print Casual Shirt Long Sleeve            Hoodies Casual Hooded

      US $0.10 - 0.14 / Piece                    US $31.51 - 38.95 / Piece                   US $74.15 - 113.59 / Piece                US $12.91 - 15.38 / Piece                 US $47.26 - 56.63 / Piece




      Mens Clothing Hoodies "Lucky        NEW mans designer jacket High               Shimmer Lollipop Lashes                   2020 fashion sports black                 Stone Pirates 19fw Solid color
      me I see Ghosts" Print Hoodie       Quality Long Sleeve Shirts                  Package Box 3D Mink Eyelashes             buffalo horn glasses men                  simple style jacket, warm coat

      US $29.40 - 35.04 / Piece           US $0.02 - 263.48 / Piece                   US $0.50 - 0.72 / Piece                   US $16.83 - 21.02 / Piece                 US $79.19 - 93.42 / Piece




      Air Purifying Face Mask Anti               Glass Water Pipes Gun Smoking        NEW 2020 autumn winter sport              Golden Mobile Phone Magnet                Hot Magnetic Liquid Eyeliner &
      Dust Fog Face Mouth Filter                 Pipe Water Bong Oil Rig              loose hoodies jogging zipper              Holder Magnet bracket 360                 Magnetic False Eyelashes &

      US $0.27 - 0.54 / Piece                    US $20.55 - 25.14 / Piece            US $18.90 - 24.34 / Piece                 US $1.86 - 4.76 / Piece                   US $0.07 - 4.35 / Lot




      Full Screen Goophone N10+                  in stock 10Pcs retail packaging             3D Mink Eyelashes Eyelash 3D       Sporty Fashion Active Wear                Lady Watch 2020 Golden
      N10 Plus MTK6580 Quad Core                 3-12 years Kids mask face Mask              Eye makeup Mink False lashes       Black Fitness Tracksuits One              Diamond Watch Lady Famous

      US $82.20 - 103.90 / Piece                 US $0.13 - 0.19 / Piece                     US $0.96 - 1.29 / Lot              US $14.95 - 17.82 / Piece                 US $13.43 - 20.64 / Piece




      L-3XL african dresses women                18k gold plated Turkish evil eye            CP topstoney PIRATE COMPANY               Men Women 3D Print Tupac           Fast Delivery! Hot Selling Plenty
      Hot Sale Fashion Big size                  necklace lucky girl gift Baguette           2020 konng gonng Spring and               2pac T-shirt Short sleeve O-       Stock Disposable Mask Face

      US $18.55 - 23.72 / Piece                  US $6.34 - 8.63 / Piece                     US $60.92 - 71.86 / Piece                 US $12.23 - 14.42 / Piece          US $0.12 - 0.21 / Piece




https://www.dhgate.com/product/ktm-harley-du-kadi-chest-riding-motorcycle/562012074.html?skuid=749504789655642121                                                                                                7/10
10/3/2020                                               Case: 1:20-cv-06677 DocumentWholesaler [jamydays]:
                                                                                     #: 16 Filed:          Reviews Page
                                                                                                     11/10/20      on DHgate.com
                                                                                                                          8 of 167 PageID #:2676



                                                                                                       Buyer Protection       Customer Service         Drop shipping      Save more United States / USD English



                                                                                   I'm shopping for...                                                                 Hi, Sign in                               0
                                                                                                                                                                       My DHgate



                                      ALL CATEGORIES                               Flash Deals              Superior Suppliers             Coupon Center        Local Warehouse         Video Gallery

      Home > Seller Review Profile


            Seller Information                                        Review Score:7

            Jamydays                                                                                                              Last 2 months               Last 6 months           Last 12 months                      Total
            65 Transactions
            88.9% Positive Review
                                                                                    Positive                                              8                        8                         8                                8
            China
            09:32 PM Sat Oct 3 Now
            Member since Jul 2020                                                   Neutral                                               0                        0                         0                                0


            Recommend seller to friends                                             Negative                                              1                        1                         1                                1




                                                                      Service Detail Score (Mainly Industry : --)

                                                                               Service Detail                          Service Score                          Compared to Industry Average                      Number of Ratings


                                                                             Items as described                                        --/--                                  --                                         --


                                                                              Communication                                            --/--                                  --                                         --


                                                                                Delivery time                                          --/--                                  --                                         --


                                                                             Shipping charges                                          --/--                                  --                                         --




               Reviews Received                         Reviews Sent


            Reviews:       Negative                                                                                                                                                              Dates:   All



                                       2020 spring and autumn fashion                                      By:1545483448730                      09 10,2020
                                       brand Indian embroidered denim
                                                                                     Product reviews:
                                       men's Embroidered Korean fashion
                                                                                     sleeves are 10cm shorter than in the photo.!!! I'm not happy. I do not recommend buying
                                       Item code: 560664553
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                        Go to page:   1     GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                         China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff80808172dc86de0173381c68dc6405.html                                                                                                                                                 1/1
9/30/2020                                                                  Ktm from China
                                                      Case: 1:20-cv-06677 Document      #:- 16
                                                                                            Ktm from Chinese
                                                                                                Filed:       Ktm StorePage
                                                                                                         11/10/20      at Jamydays
                                                                                                                              9 of | 167
                                                                                                                                     DHgate.com
                                                                                                                                          PageID #:2677
                       Buy Globally · Sell Globally                                                                                                             Join Free   Sign in   My DHgate     Help          English           0    Cart



                                Jamydays                Add To Favorite Stores ( 6 )

                                                                                                                                             KTM                                                  In this store          On DHgate

                                   87.5% Positive Feedback    63 Transactions

                                        Online Chat      Message Seller
            Share


            Store Home              Products           Time Limited Sale                 TopSelling            Review           About Us

            Store Home > KTM



            Store Categories                           6 matching products found for KTM

              Bags, Luggage & Acce… (6)                                                                                      Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                 KTM Harley du Kadi chest Riding motorcycle racing riding mot...                                                    US $20.26 - 23.90 / Piece
                                                                                 Ships out within 10 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                 KTM running Motorcycle bicycle KTM motorcycle chest multifun...                                                    US $18.28 - 21.56 / Piece
                                                                                 Ships out within 10 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                 water bag KTM off- road motorcycle racing backpack off- road m...                                                  US $24.37 - 28.75 / Piece
                                                                                 Ships out within 10 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                 KTM racing KTM motorcycle cross- country racing backpack cros...                                                   US $24.37 - 28.75 / Piece
                                                                                 Ships out within 10 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                 6Rf6y KTM bag new off- road household outsourcing KTM backpac...                                                   US $24.37 - 28.75 / Piece
                                                                                 Ships out within 10 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                 Knight helmet waterproof motorcycle hard case Turtle bag Mot...                                                    US $36.25 - 42.76 / Piece
                                                                                 Ships out within 10 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21551396&pt=1&supplieridhead=ff80808172dc86de0173381c68dc6405                                                                                               1/1
9/30/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                        #: 16 Filed:      11/10/20 Store - Jamydays
                                                                                                                       Page    10 of| DHgate.com
                                                                                                                                       167 PageID #:2678
                        Buy Globally · Sell Globally                                                                                                             Join Free    Sign in   My DHgate        Help          English      0      Cart



                                  Jamydays               Add To Favorite Stores ( )

                                                                                                                                                                                                       In this store         On DHgate

                                    87.5% Positive Feedback    63 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                          Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: China
                                                                      Year Established: Jul 2020
                                                               Main Product(s)/Service:



                                                          Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21551396.html?dspm=pcen.st.oncabout.1.TDAFrRQgfAcAdb4tudim&resource_id=#st-navigation-aboutus                                                                                                               1/1
9/30/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    16 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      11Order -- Cart PageID #:2679
                                                                                                                            of 167


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                             Change Shipping Address


                                             (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: jamydays



                                                KTM Harley du               Color: Red
                                                                                                        1        Piece              US $23.90 /Piece                     US $23.90        ePacket
                                                Kadi chest Rid…           Options: KTM-regular
                                                                                                                                                                                         Free Shipping
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 10 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:              US $23.90

                                                                                                                                                                            Shipping Cost:                US $0.00

                                                                                                                                                                              Order Total:               US $23.90




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $23.90

                                                                                                                                                                            Shipping Cost:                    US $0.00

                                                                                                                                                                          Grand Total:                   US $23.90
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
9/30/2020                  KTM Racing KTM Motorcycle
                                            Case:Cross  Country Racing Backpack
                                                     1:20-cv-06677      DocumentCross Country
                                                                                      #: 16 Motorcycle Backpack Best
                                                                                              Filed: 11/10/20        Backpack
                                                                                                                  Page    12 For LaptopPageID
                                                                                                                              of 167   Messenger#:2680
                                                                                                                                                Backpacks From Jamydays, $24.37| DHgate.Com

                                                                                                                              Buyer Protection       Customer Service            Drop shipping        United States / USD               English



                           jamydays
                                                                                                                                                                                        On DHgate        In this Store
                                                                                                                                                                                                                                              5
                                                                           I'm shopping for...
                           87.5% Positive Feedback



    Store Home           Products           Time Limited Sale            TopSelling          Review           About Us


   Home > All Categories > Bags, Luggage & Accessories > Sport&Outdoor Packs > Cycling Bags > Product detail


                                                                                                           KTM racing KTM motorcycle cross-country racing backpack cross-country motorcycle
                                                                                                           backpack


                                                                                                           USD            $28.75                      $25.54                       $24.37

                                                                                                                          1 Piece+                    12 Pieces+                   42 Pieces+

                                                                                                           Sale Detail:          Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Color:                         Red



                                                                                                            Options:                 Choose an Option


                                                                                                            Quantity:                            1                      Piece      Maximum 500 Piece(s)



                                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                  Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                  Logistics Delay Notification
                      Share to be partner                                Compare with similar Items


                                                                                                                                      Buy it Now                           Add to Cart                     Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy        On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      SXME Strong Oxford Men Travel          Unisex Teenager Travel Bags              Fashion Handbags Purses                 20SS High quality mens travel             Women Bags Diaper Bag Bed               Hot brand men luxury women
      Bags Carry on Luggage Bags             Large Capacity Designer                  Women Travel Bag Duffle Bags            luggage bag men totes leather             Mummy Bag Waterproof                    travel bag PU Leather duffle

      US $55.84 - 65.87 / Piece              US $18.89 - 24.76 / Piece                US $0.08 - 130.86 / Piece               US $0.02 - 47.91 / Piece                  US $20.00 - 25.01 / Piece               US $40.61 - 47.91 / Piece

                                                                                       $3 OFF $80 +                                                                      $2 OFF $30 +




     More Choices




      luxury Mens Wallet free                Portable multifunction bag               Bags Custom Logo for Gift Bag           Travel bag Business bag                   The kettle tourism Mountain             2020 latest EMslim HI-EMT
      shipping 2019 Men's Leather            2020 New folding crib Mommy              Travel Fitness High-capacity                                                      climbing Sports pockets Annual          machine EMS electromagnetic

      US $17.29 - 21.96 / Piece              US $65.59 - 77.37 / Piece                US $57.00 - 68.33 / Piece               US $45.69 - 56.29 / Piece                 US $191.94 - 226.41 / Piece             US $8.48 - 3780.00 / Piece

       $2 OFF $30 +                           $5 OFF $50 +                             $5 OFF $50 +                             $5 OFF $50 +                             $5 OFF $50 +                            $3 OFF $40 +




     Item Description                                                                                                                                                                                                           Report Item




        Itemcode:4mRgU4It7C-587270412119;Color Example: red, green, blue, black, white. Size Example: M, L, XL, XXL. Style: You Can Choose Sales model: mix order. Quantity: 1 items per lot.


https://www.dhgate.com/product/ktm-racing-ktm-motorcycle-cross-country-racing/561167644.html?dspm=pcen.st.products.4.TDAFrRQgfAcAdb4tudim&resource_id=#st1-3-1|0|0;stprod|544997337                                                               1/10
9/30/2020         6Rf6y KTM Bag New Off Road Household
                                           Case:       Outsourcing KTM Backpack
                                                   1:20-cv-06677       Document Bicycle#:
                                                                                        Bicycle Bag Motorcycle
                                                                                          16 Filed:    11/10/20Backpack
                                                                                                                    PageNew 13
                                                                                                                            Off Road Motorcycle
                                                                                                                                 of 167  PageID Household Outs Trakke Bags Cycling Saddle Bags From Jam…
                                                                                                                                                     #:2681
                                                                                                                               Buyer Protection    Customer Service             Drop shipping          United States / USD               English



                           jamydays
                                                                                                                                                                                      On DHgate         In this Store
                                                                                                                                                                                                                                             5
                                                                           I'm shopping for...
                           87.5% Positive Feedback



    Store Home           Products           Time Limited Sale            TopSelling          Review             About Us


   Home > All Categories > Bags, Luggage & Accessories > Sport&Outdoor Packs > Cycling Bags > Product detail


                                                                                           6Rf6y KTM bag new off-road household outsourcing KTM backpack bicycle bicycle bag motorcycle
                                                                                           backpack new off-road motorcycle household outs


                                                                                           USD            $28.75                      $25.54                    $24.37

                                                                                                          1 Piece+                    12 Pieces+                42 Pieces+

                                                                                           Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                     New User Save $3



                                                                                            Color:                       Orange



                                                                                            Options:                  47x31x11cm



                                                                                            Quantity:                             1                  Piece      Maximum 500 Piece(s)
                      Share to be partner               Compare with similar Items

                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                                                                                  Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                  Logistics Delay Notification


                                                                                            Total cost:           $28.75                Get coupon and you will save extra $3




                                                                                                                     Buy it Now                          Add to Cart                      Add to Favorite



                                                                                            Seller Guarantee:        Return Policy         On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                               |




     Customers Who Bought This Item Also Bought




      SXME Strong Oxford Men Travel          Unisex Teenager Travel Bags              Fashion Handbags Purses                 20SS High quality mens travel           Women Bags Diaper Bag Bed                Hot brand men luxury women
      Bags Carry on Luggage Bags             Large Capacity Designer                  Women Travel Bag Duffle Bags            luggage bag men totes leather           Mummy Bag Waterproof                     travel bag PU Leather duffle

      US $55.84 - 65.87 / Piece              US $18.89 - 24.76 / Piece                US $0.08 - 130.86 / Piece               US $0.02 - 47.91 / Piece                US $20.00 - 25.01 / Piece                US $40.61 - 47.91 / Piece

                                                                                       $3 OFF $80 +                                                                    $2 OFF $30 +




     More Choices




      luxury Mens Wallet free                Portable multifunction bag               Travel bag Business bag                 The kettle tourism Mountain             2020 latest EMslim HI-EMT                DHL UPS Free Shipping
      shipping 2019 Men's Leather            2020 New folding crib Mommy                                                      climbing Sports pockets Annual          machine EMS electromagnetic              Disposable Mask 50pcs 3-Layer

      US $17.29 - 21.96 / Piece              US $65.59 - 77.37 / Piece                US $45.69 - 56.29 / Piece               US $191.94 - 226.41 / Piece             US $8.48 - 3780.00 / Piece               US $0.07 - 0.12 / Piece

       $2 OFF $30 +                           $5 OFF $50 +                             $5 OFF $50 +                            $5 OFF $50 +                            $3 OFF $40 +




https://www.dhgate.com/product/6rf6y-ktm-bag-new-off-road-household-outsourcing/560674697.html?dspm=pcen.st.products.5.TDAFrRQgfAcAdb4tudim&resource_id=#st1-4-1|0|0;stprod|544997337                                                              1/9
10/5/2020           Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                             Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                          #: 16        Bicycle
                                                                                                  Filed:       Helmet Pack
                                                                                                          11/10/20     PageBB KTM
                                                                                                                               14 06
                                                                                                                                   ofGearsack Motorcycle#:2682
                                                                                                                                      167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com

                                                                                                                                    Buyer Protection    Customer Service            Drop shipping           United States / USD              English



                           janwhooy
                                                                                                                                                                                        On DHgate           In this Store
                                                                                                                                                                                                                                                 8
                                                                            I'm shopping for...
                           96.7% Positive Feedback



    Store Home           Products          Time Limited Sale              TopSelling           Review            About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                            Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages
                                                                                            Bicycle helmet pack BB-KTM-06
                                                                                                                 22 Reviews     |     77 Transactions


                                                                                            USD            $23.87                         $22.86                    $22.29                         $20.32                      $19.80

                                                                                                           1 Piece+                       5 Pieces+                 10 Pieces+                     15 Pieces+                  30 Pieces+

                                                                                            Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3




                                                                                             Options:                  Sold
                                                                                                                       Out



                                                                                             Quantity:                                1                  Piece      72 in Stock ( Stock in:       CN )



                                                                                             Shipping:               $5.71 to United States Via SF eParcel
                                                                                                                     Estimated delivery time: Oct. 22 and Jan. 7, ships out within 4 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                      Add to Favorite
                                                        Compare with similar Items


                                                                                             Seller Guarantee:          Return Policy          On-time Delivery in 85 Days


                                                                                             Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle               Formula 1 Renault Renault F1              F1 Renault Renault 2019                   Autumn Winter KTM Motorcycle              dewabiss spray paint gun CV1            Summer Honda REPSOL Racing
      Motocross KTM Hydration pack           Team 2020 short sleeve French             Ricardo Rider T-shirt short               Riding Sweatshirt Motorcycle              Airbrush airless spray gun for          POLO Shirt Cavalier Team

      US $19.10 - 23.87 / Piece              US $17.81 - 21.38 / Piece                 US $11.76 - 17.06 / Piece                 US $29.80 - 36.32 / Piece                 US $75.38 - 85.72 / Piece               US $13.81 - 18.34 / Piece




     More Choices




      BTE5 Car MP3 Player Bluetooth          BC41 Car MP3 player FM                    Cheap CAR B2 B3 E5                        D4 D5 Wireless Bluetooth car              Body For KAWASAKI ZX 600 CC             Hot sale Donald Trump 2020
      FM Transmitter Car FM                  transmitter U disk TF card                Multifunction Bluetooth                   MP3 Player Radio Transmitter              6 R ZX636 ZX-6R 2000 2001               Baseball Cap Patchwork

      US $2.92 - 4.10 / Piece                US $8.55 - 10.86 / Piece                  US $3.02 - 3.39 / Piece                   US $6.59 - 10.80 / Piece                  US $323.22 - 418.75 / Set               US $2.38 - 3.28 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                             $3 OFF $100 +                               $3 OFF $100 +                           $5 OFF $100 +




     Item Description           Customer Reviews (22)         Transaction History (77)                                                                                                                                            Report Item




        Product:KTM motorcycle water backpack;Size:as the pictures shown;Color:black,white;Material:nylon,oxford;Sales model:mix order;Pack:one piece bag and a water bag.

https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                                                                              1/10
10/5/2020            Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                              Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                           #: 16        Bicycle
                                                                                                   Filed:       Helmet Pack
                                                                                                           11/10/20     PageBB KTM
                                                                                                                                15 06
                                                                                                                                    ofGearsack Motorcycle#:2683
                                                                                                                                       167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com

        Specifications


                              Item Type:     Tool Bag
                                Material:    Nylon
                                   Color:    white-orange
                             Item Code:      400937196
                               Category:     Motorcycle Bags




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description




https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                                                            2/10
10/5/2020         Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                           Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                        #: 16        Bicycle
                                                                                                Filed:       Helmet Pack
                                                                                                        11/10/20     PageBB KTM
                                                                                                                             16 06
                                                                                                                                 ofGearsack Motorcycle#:2684
                                                                                                                                    167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com




https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                           3/10
10/5/2020         Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                           Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                        #: 16        Bicycle
                                                                                                Filed:       Helmet Pack
                                                                                                        11/10/20     PageBB KTM
                                                                                                                             17 06
                                                                                                                                 ofGearsack Motorcycle#:2685
                                                                                                                                    167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com




https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                           4/10
10/5/2020         Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                           Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                        #: 16        Bicycle
                                                                                                Filed:       Helmet Pack
                                                                                                        11/10/20     PageBB KTM
                                                                                                                             18 06
                                                                                                                                 ofGearsack Motorcycle#:2686
                                                                                                                                    167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com




https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                           5/10
10/5/2020         Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                           Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                        #: 16        Bicycle
                                                                                                Filed:       Helmet Pack
                                                                                                        11/10/20     PageBB KTM
                                                                                                                             19 06
                                                                                                                                 ofGearsack Motorcycle#:2687
                                                                                                                                    167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com




                                SHIPPING

                               1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                               inputting the required information.


                               2. Time in transit: Transit time varies with different shipping methods.




                               3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                               days.




                                FEEDBACK

                               Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                               and service. It`ll just take you 1 minute. Thank you!



https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                             6/10
10/5/2020             Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                               Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                            #: 16        Bicycle
                                                                                                    Filed:       Helmet Pack
                                                                                                            11/10/20     PageBB KTM
                                                                                                                                 20 06
                                                                                                                                     ofGearsack Motorcycle#:2688
                                                                                                                                        167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com



                                         RETURN POLICY

                                        If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                                        incurred and the items returned should be kept in their original status.




                                                                                                                    Less Description




      22 Customer Reviews
                             4.2 out of 5 stars


      Reviews


            Idris****ramé                                            mariell****tit1209                                 kai.h****aeuer                                 Dav***980                                          Semir S****C
                                July 02, 2020                                         September 05, 2020                                    September 22, 2020                           August 21, 2020
            Options: black                                           Options: black                                     Options: black                                 Options: black
                                                                                                                                                                                                                          super,danke...
            Nickel au top comme sur la photo                         Produit conforme et reçu rapidement je             Very good Conditions - DH Gate is a            Nice! Very good presentation
            franchement rien a dire je recommande                    suis ravie!!!                                      good Partner
            se vendeurs rapide est délai de livraison
            respecté




     Sponsored Products You May be Interested In More Choice




      BTE5 Car MP3 Player Bluetooth               TOPPUFF top puff acrylic bong            2020 Kanye West Static
      FM Transmitter Car FM                       portable screw-on water pipe             Running Shoes New Israfil

      US $2.92 - 4.10 / Piece                     US $1.90 - 2.67 / Piece                  US $44.47 - 54.66 / Pair

       $3 OFF $100 +                                                                        $2 OFF $200 +

                                                                                            $120 Save $2




     Compare with similar Items




                                                  Free shipping motorcycle                 Wholesale new ROCK BIKER               New model Carbon fiber              MB Star C5 SD Connect C5 with        4pcs Universal Car Black Fend
                                                  Motocross KTM Hydration pack             motorcycle tank bags riding off-       Reflective motorcycle bags          V06 2020 Soft-ware in 320GB          Flares Mud Flaps Splash Guard
                                                  new style bags Travel bags               road bags racing off-road bags         knight saddle bags racing off-      HDD used Laptop D630 Auto            Arch Wheel Eyebrow Lip For Ca

                                                               Add to Cart                            Add to Cart                              Add to Cart                      Add to Cart                          Add to Cart

                                        Price     US $19.10 - 23.87 / Piece                US $63.06 - 71.70 / Piece               US $37.35 - 45.58 / Piece          US $220.11 - 620.84 / Piece          US $7.04 - 8.00 / Set

                                                                                            $2 OFF $99 +                            $2 OFF $99 +

                                                                                            Per $99 Save $2                         Per $99 Save $2


                                 Min. Order       1 Piece                                  1 Piece                                 1 Piece                            1 Piece                              1 Set

                Customer Rating / Orders                       4.2   80 Orders                        4.0     1 Order                           0                                0                                    0

                              Shipping Cost       US $5.71                                 US $4.19                                US $11.51                          Free Shipping                        US $370.52

                        Shipping method           SF eParcel                               China Post Air Mail                     China Post Air Mail                DHL                                  DHL

                 Estimated Delivery Time          Oct. 22 and Jan. 7                       Oct. 30 and Nov. 20                     Oct. 30 and Nov. 20                Oct. 17 and Oct. 20                  Oct. 22 and Oct. 25

                         Seller Guarantee            Guaranteed Service                       Guaranteed Service                         Guaranteed Service              Guaranteed Service                   Guaranteed Service


https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                                                                  7/10
10/5/2020           Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                             Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                          #: 16        Bicycle
                                                                                                  Filed:       Helmet Pack
                                                                                                          11/10/20     PageBB KTM
                                                                                                                               21 06
                                                                                                                                   ofGearsack Motorcycle#:2689
                                                                                                                                      167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com


                                  Store      Shop by janwhooy                        Shop by sichaoheng…                        Shop by sichaoheng…                    Shop by diagauto                        Shop by bxracing
                                             96.7% Positive Feedback                 96.2% Positive Feedback                    96.2% Positive Feedback                96.1% Positive Feedback                 96.9% Positive Feedback




     Related Promotion


       fuel tank bag       yamaha motorcycle adjustable levers            motorcycle clutch brake handle          moto clutch     motorbike tank bag           motorbike rear brake     leather saddle bags for motorcycles


       saddle bags for bikes      clutch brake lever universal        hard shell backpacks




     Related Keywords


       drawstrings backpack        vans backpacks        roll backpacks       punk skull backpack        college student backpacks         boys backpacks for kindergarten         big travelling backpacks


       plain purple backpack       outdoor backpack 55l         breathable backpack




     You May Also Like




      Brand Mens & Women's Cycling               New model ktm motorcycle off-               New Racing Riding Pack Bags                  Autumn Winter KTM Motorcycle                Explosive summer quick-drying
      Gloves Breathable Summer                   road bags racing off-road bags              Shoulder Bag Ktm Motocross                   Riding Sweatshirt Motorcycle                trousers jacket, motorcycle

      US $6.40 - 11.06 / Pair                    US $15.13 - 18.58 / Piece                   US $23.32 - 33.15 / Piece                    US $29.80 - 36.32 / Piece                   US $14.80 - 19.00 / Piece




      Summer Honda REPSOL Racing          F1 racing suit Renault short-               New motocross racing T-shirt                 2017 ktm Cycling jerseys Men               Applicable to Yamaha Cross
      POLO Shirt Cavalier Team            sleeved T-shirt racing fan                  for ktm men's short-sleeved T-               Wear Suit Bicycle Clothing                 Country Mountain Bike MX

      US $13.81 - 18.34 / Piece           US $15.31 - 20.11 / Piece                   US $12.81 - 14.57 / Piece                    US $19.10 - 28.33 / Set                    US $14.07 - 16.00 / Piece




      2020 hot summer THOR speed                 New Mens Printed Shirts 100%         Hot sale KTM Motorcycle gloves               2020 New F1 Racing Car Work                24 cotton baseball net men's
      surrender cycling jersey, long-            Cotton Short Sleeve Camisas          Moto racing gloves Men's                     Clothes Kart AMG Team Short                and women's universal cap

      US $15.58 - 19.57 / Piece                  US $13.20 - 16.08 / Piece            US $7.09 - 9.49 / Pair                       US $16.72 - 20.86 / Piece                  US $10.35 - 16.58 / Piece




      Best selling KTM MOTO                      New long-sleeved T-shirt                    Mini LED Car Roof Star Night          Custom SHIFT all styles                    For KTM Racing Team
      downhill mountain bike men's               downhill clothing mountain                  Lights Projector Light Interior       mountain bike downhill suit                Motorcycle Long Sleeve T-Shirt

      US $9.80 - 11.14 / Piece                   US $15.11 - 19.00 / Piece                   US $2.87 - 6.52 / Piece               US $14.44 - 19.10 / Piece                  US $12.67 - 39.20 / Piece




https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                                                                8/10
10/5/2020          Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                            Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                         #: 16        Bicycle
                                                                                                 Filed:       Helmet Pack
                                                                                                         11/10/20     PageBB KTM
                                                                                                                              22 06
                                                                                                                                  ofGearsack Motorcycle#:2690
                                                                                                                                     167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com
      818 Running Shoes Retro des               Explosive F1 spring and                   dewabiss spray paint gun CV1                F1 Formula One Racing Short         Retro Pursuit Perforated Real
      Chaussures Air Cushion Space              autumn long-sleeved downhill              Airbrush airless spray gun for              Sleeve T-Shirt Team Suit 2019       Leather Motorcycle Gloves

      US $38.87 - 51.28 / Piece                 US $14.82 - 19.50 / Piece                 US $75.38 - 85.72 / Piece                   US $13.86 - 17.60 / Piece           US $15.13 - 17.21 / Piece




      New sup F1 fans series downhill           Free shipping motorcycle                  7 8" 22mm Motorcycle Hand                   ktm summer new MOTO GP                     KTM downhill t-shirt bike riding
      service mountain bike bicycle             Motocross KTM Hydration pack              Grips Handle Rubber Bar Gel                 motorcycle off-road riding T-              suit short sleeve shirt men and

      US $14.48 - 19.14 / Piece                 US $19.10 - 23.87 / Piece                 US $6.58 - 9.65 / Pair                      US $12.78 - 17.13 / Piece                  US $16.50 - 19.89 / Piece




      New team version cross                    Gen 2 Giant Headset Speaker               2019 bicycle gloves hpit FOX                Yamaha MOTO GP Short Sleeve                High Quality Keychains Key
      country gloves MX motorcycle              MK101 Bluetooth Car Speaker               ATV MTB BMX Off Road                        T-Shirt Motorcycle Racing                  Buckle New Handmade

      US $10.73 - 14.36 / Piece                 US $19.37 - 29.01 / Piece                 US $16.59 - 21.32 / Piece                   US $12.66 - 16.42 / Piece                  US $5.86 - 8.89 / Piece




      Full Matte carbon Fiber For
      Universal Akrapovic Exhaust

      US $18.82 - 22.29 / Piece


                                                                                                                   More




     New Arrival backpack




      Summer Design Clear Pearl             Brand new high quality                 2016 NEW styles Fashion Bags            Shoulder Bags Totes Bag                Ae20 Totes Handbags Shoulder             ROCK BIKER Motorcycle Hard
      Crossbody Bag Mini Jelly              backpack designer design               Ladies handbags bags women              Womens Handbags Women                  Bags Handbag Womens Bag                  Shell Tank Bag Riding Backpack

      US $24.87 - 29.81 / Piece             US $62.18 - 77.02 / Piece              US $18.28 - 25.15 / Piece               US $38.24 - 45.84 / Piece              US $26.95 - 32.30 / Piece                US $60.64 - 68.95 / Piece




        About Store janwhooy

      We provide a full range of motorcycle equipments and accessoriess, such as motorcycle pants,jeans,shorts,gloves,equipments,tail bags,leg bags,waist bags; We also provide motorcycle modified accessories. Our company
      was founded in 2004, based in Guangdong, China and we have extensive experience in motorcycle equipments and accessories. Free shipping on many items across the world by getting up to 50% discount and $10
      coupons for all store products.



      The gearsack motorcycle bags can help us place the thing we need to carry when driving the motorcycle, unlike cars, there are much less space in motorcycle, the hard bags are tangled at the back at the cycle. The hard
      bags for motorcycle provided in our shop are made of high quality fiber, which are tough and light, you can carry heavy things in the hard bags for motorcycles without concern that it might break. The hard bags
      motorcycle are also waterproof, and very easy to be cleaned. So stop hesitating and buy some hard case motorcycle backpack now.




        Wholesale Motorcycle Bags
         Wholesale girls' backpacks     Wholesale gucci backpack        Wholesale camelback backpack       Wholesale girls backpacks       Wholesale clear backpacks


                                                                                                                   More




     Related Categories
https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                                                               9/10
10/5/2020           Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                             Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                          #: 16        Bicycle
                                                                                                  Filed:       Helmet Pack
                                                                                                          11/10/20     PageBB KTM
                                                                                                                               23 06
                                                                                                                                   ofGearsack Motorcycle#:2691
                                                                                                                                      167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com

                                                                                                                                    Buyer Protection    Customer Service            Drop shipping           United States / USD              English



                           janwhooy
                                                                                                                                                                                        On DHgate           In this Store
                                                                                                                                                                                                                                                 8
                                                                            I'm shopping for...
                           96.7% Positive Feedback



    Store Home           Products          Time Limited Sale              TopSelling           Review            About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                            Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages
                                                                                            Bicycle helmet pack BB-KTM-06
                                                                                                                 22 Reviews     |     77 Transactions


                                                                                            USD            $23.87                         $22.86                    $22.29                         $20.32                      $19.80

                                                                                                           1 Piece+                       5 Pieces+                 10 Pieces+                     15 Pieces+                  30 Pieces+

                                                                                            Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3




                                                                                             Options:                  Sold
                                                                                                                       Out



                                                                                             Quantity:                                1                  Piece      72 in Stock ( Stock in:       CN )



                                                                                             Shipping:               $5.71 to United States Via SF eParcel
                                                                                                                     Estimated delivery time: Oct. 22 and Jan. 7, ships out within 4 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                      Add to Favorite
                                                        Compare with similar Items


                                                                                             Seller Guarantee:          Return Policy          On-time Delivery in 85 Days


                                                                                             Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle               Formula 1 Renault Renault F1              F1 Renault Renault 2019                   Autumn Winter KTM Motorcycle              dewabiss spray paint gun CV1            Summer Honda REPSOL Racing
      Motocross KTM Hydration pack           Team 2020 short sleeve French             Ricardo Rider T-shirt short               Riding Sweatshirt Motorcycle              Airbrush airless spray gun for          POLO Shirt Cavalier Team

      US $19.10 - 23.87 / Piece              US $17.81 - 21.38 / Piece                 US $11.76 - 17.06 / Piece                 US $29.80 - 36.32 / Piece                 US $75.38 - 85.72 / Piece               US $13.81 - 18.34 / Piece




     More Choices




      BTE5 Car MP3 Player Bluetooth          BC41 Car MP3 player FM                    Cheap CAR B2 B3 E5                        D4 D5 Wireless Bluetooth car              Body For KAWASAKI ZX 600 CC             Hot sale Donald Trump 2020
      FM Transmitter Car FM                  transmitter U disk TF card                Multifunction Bluetooth                   MP3 Player Radio Transmitter              6 R ZX636 ZX-6R 2000 2001               Baseball Cap Patchwork

      US $2.92 - 4.10 / Piece                US $8.55 - 10.86 / Piece                  US $3.02 - 3.39 / Piece                   US $6.59 - 10.80 / Piece                  US $323.22 - 418.75 / Set               US $2.38 - 3.28 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                             $3 OFF $100 +                               $3 OFF $100 +                           $5 OFF $100 +




     Item Description           Customer Reviews (22)         Transaction History (77)                                                                                                                                            Report Item




        77 Transactions
https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                                                                              1/6
10/5/2020           Motorcycle Motocross KTM Hydration Pack New Style Bags Document
                                             Case: 1:20-cv-06677           Travel Bags Racing Packages
                                                                                          #: 16        Bicycle
                                                                                                  Filed:       Helmet Pack
                                                                                                          11/10/20     PageBB KTM
                                                                                                                               24 06
                                                                                                                                   ofGearsack Motorcycle#:2692
                                                                                                                                      167 PageID         Bags Hard Bags From Janwhooy, $19.10| DHgate.Com

        Purchaser Experience                       Quantity Breakdown                           Buyers from 16 countries bought this Item

        97.33% bought for 1st time                 97.4% bought for 1 Piece                        25.97% bought from FR

        2.67% bought for 2nd times                 1.3% bought for 3 Pieces                        16.88% bought from US

                                                   1.3% bought many Pieces                         10.39% bought from UK




            Buyer                                 Product Info                                                                                               Quantity   Order Date


            Luc******                             Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-30
                                                  helmet pack BB-KTM-06




            Cox*******                            Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-28
                                                  helmet pack BB-KTM-06




            Den*****                              Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-28
                                                  helmet pack BB-KTM-06




            Bae*******                            Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-26
                                                  helmet pack BB-KTM-06




            Ado******                             Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-26
                                                  helmet pack BB-KTM-06




            Kev*******                            Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-25
                                                  helmet pack BB-KTM-06




            Bar********                           Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-21
                                                  helmet pack BB-KTM-06




            Tom********                           Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-19
                                                  helmet pack BB-KTM-06




            Min********************               Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-18
                                                  helmet pack BB-KTM-06




            Min********************               Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-18
                                                  helmet pack BB-KTM-06




            Ly.***********                        Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-04
                                                  helmet pack BB-KTM-06




            Van*********                          Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-09-03
                                                  helmet pack BB-KTM-06




            Fil*****************                  Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-31
                                                  helmet pack BB-KTM-06




            Ze **********                         Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-30
                                                  helmet pack BB-KTM-06




            Met****************                   Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-26
                                                  helmet pack BB-KTM-06




            Kai***********                        Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-25
                                                  helmet pack BB-KTM-06




            Guy*******                            Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-24
                                                  helmet pack BB-KTM-06




            Mar***************                    Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-20
                                                  helmet pack BB-KTM-06




            Emm**************                     Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-15
                                                  helmet pack BB-KTM-06




            Zde*************                      Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-08
                                                  helmet pack BB-KTM-06




            Col**************                     Free shipping motorcycle Motocross KTM Hydration pack new style bags Travel bags racing packages Bicycle   1 Piece    2020-08-04
                                                  helmet pack BB-KTM-06




https://www.dhgate.com/product/motorcycle-motocross-ktm-hydration-pack-new/400937196.html                                                                                                              2/6
10/5/2020                                     Case: 1:20-cv-06677 Document Wholesaler [janwhooy]:
                                                                           #: 16 Filed:           ReviewsPage
                                                                                            11/10/20     on DHgate.com
                                                                                                               25 of 167 PageID #:2693



                                                                                               Customer Service                Drop shipping      Save more           United States / USD          English



                                                                    I'm shopping for...                                                                     Hi,             …                         8
                                                                                                                                                            My DHgate



                   ALL CATEGORIES                                   Flash Deals            Superior Suppliers              Coupon Center              Local Warehouse            Video Gallery

Home > Seller Review Profile


    Seller Information                                       Review Score:471
    Janwhooy                                                                                                         Last 2 months                Last 6 months             Last 12 months                   Total
    629 Transactions
    96.7% Positive Review
                                                                           Positive                                        27                          62                         120                        503
    Guangdong, China (Mainland)
    02:30 PM Mon Oct 5 Now
                                                                           Neutral                                         0                            1                          2                          17
    Member since Jul 2016


    Recommend seller to friends
                                                                           Negative                                        1                            2                          4                          15




                                                             Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                   Service Detail                       Service Score                              Compared to Industry Average                   Number of Ratings


                                                                  Items as described                                    4.9/ 5.0                      Above Average                                       535


                                                                   Communication                                        4.9 / 5.0                     Above Average                                       535


                                                                    Delivery time                                       4.9 / 5.0                     Above Average                                       535


                                                                  Shipping charges                                      4.9 / 5.0                     About Average                                       535




       Reviews Received                      Reviews Sent


    Reviews:   Negative                                                                                                                                                            Dates:   All



                            Free shipping motorcycle Motocross                                    By:metalgea****bustion                       10 04,2020
                            KTM Hydration pack new style bags
                                                                           Product reviews:
                            Travel bags racing packages Bicycle
                                                                           Very disappointing. The hydration pack never delivered to my house, yet my app says it did and I got charged. I dont see a way to
                            Item code: 400937196
                                                                           dispute the transaction and to say the least I am beyond pissed. I was looking forward to actually recieving WHAT I ORDERED
                                                                           helpful ( 0 )   unhelpful ( 0 )



                            Hot sales Komine motorcycle riding                                    By:bori****papi                    07 27,2020
                            jeans moto daily cycling protective
                                                                           Product reviews:
                            pants loose straight classical
                                                                           I will not purchase from the seller or this website again. The product took over 3 months to get delivered and the only reason it was
                            Item code: 388274712
                                                                           even delivered was because i filed a dispute over it. After the seller and I agreed to get a partial refund for the product he went back on
                                                                           his word and didn't give me the partial refund. This was an absolutely horrible experience and again i will not purchase from this seller
                                                                           or site again.
                                                                           helpful ( 0 )   unhelpful ( 0 )



                            Free shipping motorcycle Motocross                                    By:grego****ick97                     06 04,2020
                            KTM Hydration pack new style bags
                                                                           Product reviews:
                            Travel bags racing packages Bicycle
                                                                           Absolutely brilliant
                            Item code: 400937196
                                                                           helpful ( 0 )   unhelpful ( 0 )




                            2018 new volero MOTORPOOL jes-6                                       By:Magi****ick                     03 26,2020
                            jeans men's motorcycle jeans pants
                                                                           Product reviews:
                            protection equipment moto pants
                                                                           Jeans were overpriced if I may say and shipping time was ridiculous. Upon excepting my payment I was not told that I would have to
                            Item code: 428162295
                                                                           wait 2 to 3 months for my items one star out of five in an overall for DH gate
                                                                           helpful ( 0 )   unhelpful ( 0 )



                            Free shipping motorcycle Motocross                                    By:Dubos****thony                      12 18,2019
                            KTM Hydration pack new style bags
                                                                           Product reviews:
                            Travel bags racing packages Bicycle
                                                                           Rien reçu, mal grès mes relances très très déçu
                            Item code: 400937196
                                                                           helpful ( 0 )   unhelpful ( 0 )




                                                                                                  By:lopez****en96                     07 31,2019


https://www.dhgate.com/seller-feedback/sellerscore-ff80808156027aaf01561d000f3a1d88.html                                                                                                                                 1/2
10/5/2020                                     Case: 1:20-cv-06677 Document Wholesaler [janwhooy]:
                                                                           #: 16 Filed:           ReviewsPage
                                                                                            11/10/20     on DHgate.com
                                                                                                               26 of 167 PageID #:2694
                            motorcycle modified accessories              Product reviews:
                            aluminum alloy key head case For             mauvais produit, ne rentre pas dans le Neiman du scooter une fois monté sur la clef
                            Yamaha motorcycle keys only key              helpful ( 0 )   unhelpful ( 0 )
                            Item code: 423702196



                            motorcycle modified accessories                                    By:ze***mo                  03 30,2019
                            aluminum alloy key head case For
                                                                         Product reviews:
                            Yamaha motorcycle keys only key
                                                                         Dös Not fit
                            Item code: 423702196
                                                                         helpful ( 0 )   unhelpful ( 0 )




                            Free shipping motorcycle Motocross                                 By:faniavg                 02 16,2019
                            KTM Hydration pack new style bags
                                                                         Product reviews:
                            Travel bags racing packages Bicycle
                                                                         Very unsatisfied
                            Item code: 400937196
                                                                         helpful ( 0 )   unhelpful ( 0 )




                            Free shipping motorcycle casual                                    By:faniavg                 02 16,2019
                            riding gloves nylon bicycle breathable
                                                                         Product reviews:
                            daily gloves KTM motocycle gloves
                                                                         Es muy mala calidad he comprado 3 pares y todos se me an roto no dura ni una semana ☹
                            Item code: 407251513
                                                                         helpful ( 0 )   unhelpful ( 0 )




                            Hot sales Komine motorcycle riding                                 By:vis***guy                 01 11,2019
                            jeans moto daily cycling protective
                                                                         Product reviews:
                            pants loose straight classical
                                                                         Item arrived defective. Contacted seller who is not responding. Having to open a dispute to try and get resolution. Avoid this seller.
                            Item code: 388274712
                                                                         helpful ( 0 )   unhelpful ( 0 )




             1     2                                                                                                                                                                        Go to page:   1       GO




                   Bookmark & Share




                        Help improve your experience on DHgate.com, Please tell us what you think about this page.




                        China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                      Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff80808156027aaf01561d000f3a1d88.html                                                                                                                               2/2
10/5/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document      #: -16
                                                                                              KtmFiled:
                                                                                                 from Chinese Ktm Store
                                                                                                         11/10/20       at Janwhooy
                                                                                                                      Page    27 of| DHgate.com
                                                                                                                                     167 PageID #:2695
                        Buy Globally · Sell Globally                                                                                                           Join Free   Sign in   My DHgate     Help          English           0    Cart



                                 Janwhooy                Add To Favorite Stores ( 66 )

                                                                                                                                            ktm                                                  In this store          On DHgate

                                     96.7% Positive Feedback   629 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale               TopSelling           Review           About Us

            Store Home > ktm



            Store Categories                             8 matching products found for ktm

              Bag (6)                                                                                                       Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1

              Motorcycle parts (2)

                                                                                   Free shipping motorcycle Motocross KTM Hydration pack new st...                                                 US $19.10 - 23.87 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (80)                (22)                                                                                                Add to Cart




                                                                                   Free shipping 2015 new model motorcycle bags KTM chest bags ...                                                 US $11.06 - 15.64 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (11)                (8)
                                                                                                                                                                                                                     Add to Cart




                                                                                   Free shipping new for KTM motorcycle riding backpack bag mot...                                                 US $18.10 - 22.50 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (6)
                                                                                                                                                                                                                     Add to Cart




                                                                                   Free shipping new chest KTM bag satchel riding backpack shou...                                                 US $12.57 - 17.01 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (10)                (6)
                                                                                                                                                                                                                     Add to Cart




                                                                                   Free shipping Popular style KTM backpack Water bag Travel ba...                                                 US $21.11 - 28.44 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (17)                (3)                                                                                                 Add to Cart




                                                                                   Free shipping for KTM Backpack Leisure travel bag Motorcycle...                                                 US $28.15 - 39.87 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (18)                (4)
                                                                                                                                                                                                                     Add to Cart




                                                                                   Free shipping aluminum alloy CNC Motorcycle Flued Gas Tank C...                                                 US $24.81 - 37.58 / Piece
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (1)
                                                                                                                                                                                                                     Add to Cart




                                                                                   Free shipping CNC cut Aluminum Handle Grip Security Lock Han...                                                    US $18.98 - 26.15 / Set
                                                                                   Ships out within 4 business days                                                                                                     Free Shipping
                                                                                   Item Sold (1)
                                                                                                                                                                                                                     Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                                | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                      Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=20415651&pt=1&supplieridhead=ff80808156027aaf01561d000f3a1d88                                                                                              1/2
10/5/2020                                                            Contact Information
                                               Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                #: 16 Filed:      11/10/20 Store - Janwhooy
                                                                                                               Page    28 of| DHgate.com
                                                                                                                               167 PageID #:2696
                Buy Globally · Sell Globally                                                                            Hello, "              "           (    3 ) Sign out    My DHgate        Help          English         8   Cart



                          Janwhooy             Add To Favorite Stores ( 66 )

                                                                                                                                                                                              In this store         On DHgate

                            96.7% Positive Feedback   629 Transactions

                                 Online Chat     Message Seller
   Share


   Store Home                Products          Time Limited Sale                   TopSelling            Review               About Us

   Store Home > About us



    About Us                                     Store Introduction
                                                                                   We provide a full range of motorcycle equipments and accessoriess, such as motorcycle pants,jeans,shorts,gloves,equipments,tail bags,leg
      Store Introduction
                                                                                   bags,waist bags; We also provide motorcycle modified accessories. Our company was founded in 2004, based in Guangdong, China and we
      Basic Information                                                            have extensive experience in......

                                                                                   motorcycle equipments and accessories. Free shipping on many items across the world by getting up to 50% discount and $10 coupons for all
                                                                                   store products.



                                                 Basic Information
                                                             Company Name:
                                                                  Business Type:
                                                                       Location: Guangdong, China (Mainland)
                                                             Year Established: Jul 2016
                                                      Main Product(s)/Service:



                                                 Contact Us

                                                                                                                           Online Chat       Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                      | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                              Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20415651.html?dspm=pcen.st.oncabout.1.ogqV7sTkOqqs1y75vpVt&resource_id=#st-navigation-aboutus                                                                                                 1/1
10/5/2020                                                                DHgate:#:
                                                 Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                   16 Filed:        Marketplace
                                                                                                11/10/20        -- Place
                                                                                                             Page      29Order -- Cart PageID #:2697
                                                                                                                           of 167


                                 Buy Globally · Sell Globally                                                                                                                     Buyer Protection


                                   Review Your Orders                                                     Payment                                                            Success



                Review Your Shipping Address


                    Ship To:                                                      Add New Address


                                                   (United States)

                          7215 Lake St, River Forest, Illinois, United States, 60305 .




                          Edit




                Review & Confirm Your Order


                          Product Detail                        Options                     Quantity                           Price                              Subtotal            Shipping Method


                  Seller: janwhooy



                                      Free shipping m           Options: black
                                                                                                1        Piece              US $23.87 /Piece                     US $23.87        SF eParcel
                                      otorcycle Mot…
                                                                                                                                                                                 US $5.71
                                                                                                                                                                                 Delivery: Estimated
                                                                                                                                                                                 between 8-85 (seller
                                                                                                                                                                                 ships within 4 business
                                                                                                                                                                                 days)




                  Add remark to seller                                                                                                                                                 Use 3rd Party Coupon

                    Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:             US $23.87

                                                                                                                                                                    Shipping Cost:               US $5.71

                                                                                                                                                                      Order Total:              US $29.58




                Choose Your Payment Method


                          Credit or Debit Card


                          Other Payment Method


                « Back to Cart
                                                                                                                                                           Item Subtotal(1 items):                   US $23.87

                                                                                                                                                                    Shipping Cost:                     US $5.71

                                                                                                                                                                  Grand Total:                  US $29.58
                                                                                                                        Dhgate Service Pledge
                                                                                                                        100% guaranteed refunds
                                                                                                                        Secure payments with escrow protection
                                                                                                                        Easier,faster dipute resolution
                                                                                                                                                                              Confirm to Pay




                                                                                 Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                 1/1
10/5/2020                          2015 New Model Motorcycle
                                              Case:          Bags/KTM Chest Document
                                                       1:20-cv-06677        Bags/Knights Pockets/Leg Bags/Sports
                                                                                           #: 16 Filed:          Bags Motorbike
                                                                                                           11/10/20    Page Saddlebags  Motorbike
                                                                                                                                30 of 167 PageID  Tail Pack From Janwhooy, $11.06| DHgate.Com
                                                                                                                                                       #:2698
                                                                                                                                    Buyer Protection     Customer Service                Drop shipping         United States / USD                English



                           janwhooy
                                                                                                                                                                                             On DHgate          In this Store
                                                                                                                                                                                                                                                      8
                                                                            I'm shopping for...
                           96.7% Positive Feedback



   Store Home            Products          Time Limited Sale              TopSelling           Review            About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                                                     Free shipping 2015 new model motorcycle bags/KTM chest bags/Knight's pockets/leg
                                                                                                                     bags/sports bags
                                                                                                                                           8 Reviews    |      11 Transactions


                                                                                                                     USD             $15.64                         $15.18                       $14.72                          $13.42

                                                                                                                                     1 Piece+                       2 Pieces+                    3 Pieces+                       23 Pieces+

                                                                                                                     Sale Detail:            Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                                 New User Save $3




                                                                                                                     Options:




                                                                                                                     Quantity:                                  1                    Piece       147 in Stock ( Stock in:       CN )



                                                                                                                     Shipping:                $46.78 to United States Via DHgate Aramex
                                                                                                                                              Estimated delivery time: Oct. 21 and Oct. 24, ships out within 4 business days
                                                                                                                                              Logistics Delay Notification

                                                                               Compare with similar Items

                                                                                                                                                  Buy it Now                             Add to Cart                        Add to Favorite



                                                                                                                     Seller Guarantee:           Return Policy           On-time Delivery in 10 Days


                                                                                                                     Secure Payment:                                                                                        |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle               Formula 1 Renault Renault F1              F1 Renault Renault 2019                      Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing                 ktm summer new MOTO GP
      Motocross KTM Hydration pack           Team 2020 short sleeve French             Ricardo Rider T-shirt short                  Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                   motorcycle off-road riding T-

      US $19.10 - 23.87 / Piece              US $17.81 - 21.38 / Piece                 US $11.76 - 17.06 / Piece                    US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                  US $12.78 - 17.13 / Piece




     More Choices




      BTE5 Car MP3 Player Bluetooth          BC41 Car MP3 player FM                    Cheap CAR B2 B3 E5                           D4 D5 Wireless Bluetooth car             Body For KAWASAKI ZX 600 CC                Hot sale Donald Trump 2020
      FM Transmitter Car FM                  transmitter U disk TF card                Multifunction Bluetooth                      MP3 Player Radio Transmitter             6 R ZX636 ZX-6R 2000 2001                  Baseball Cap Patchwork

      US $2.92 - 4.10 / Piece                US $8.55 - 10.86 / Piece                  US $3.02 - 3.39 / Piece                      US $6.59 - 10.80 / Piece                 US $323.22 - 418.75 / Set                  US $2.38 - 3.28 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                             $3 OFF $100 +                                $3 OFF $100 +                               $5 OFF $100 +




     Item Description           Customer Reviews (8)          Transaction History (11)                                                                                                                                                  Report Item




       product:KTM waist bag;color:as the pictures black and white color;material:nylon;sale:one set selling.

https://www.dhgate.com/product/2015-new-model-motorcycle-bags-ktm-chest/401271234.html?dspm=pcen.st.products.2.ogqV7sTkOqqs1y75vpVt&resource_id=#st1-1-1|0|0;stprod|3741617640                                                                              1/7
10/5/2020                 New Chest KTM Bag Satchel
                                            Case:Riding Backpack Shoulder
                                                    1:20-cv-06677         Motocross Motorcycle
                                                                       Document                Equipment
                                                                                      #: 16 Filed:       Bag Hard Motorcycle
                                                                                                      11/10/20     Page 31   Panniers
                                                                                                                                of 167HardPageID
                                                                                                                                          Motorcycle #:2699
                                                                                                                                                     Saddlebags From Janwhooy, $12.57| DHgate.Com

                                                                                                                                 Buyer Protection     Customer Service            Drop shipping           United States / USD               English



                           janwhooy
                                                                                                                                                                                      On DHgate            In this Store
                                                                                                                                                                                                                                                8
                                                                            I'm shopping for...
                           96.7% Positive Feedback



    Store Home           Products          Time Limited Sale              TopSelling           Review            About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                            Free shipping new chest KTM bag satchel riding backpack shoulder Motocross motorcycle equipment bag
                                                                                                                 6 Reviews   |    10 Transactions


                                                                                            USD            $17.01                      $16.00                      $14.86                         $14.29                      $13.03

                                                                                                           1 Piece+                    5 Pieces+                   10 Pieces+                     20 Pieces+                  24 Pieces+

                                                                                            Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3




                                                                                             Options:




                                                                                             Quantity:                             1                    Piece     708 in Stock ( Stock in:       CN )



                                                                                             Shipping:             $10.35 to United States Via ePacket
                                                                                                                   Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                   Logistics Delay Notification
                                                        Compare with similar Items


                                                                                                                      Buy it Now                             Add to Cart                     Add to Favorite



                                                                                             Seller Guarantee:        Return Policy          On-time Delivery in 30 Days


                                                                                             Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle               Chest Bags For Men & Women                Formula 1 Renault Renault F1              F1 Renault Renault 2019                 Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing
      Motocross KTM Hydration pack           2019 Fashion Brand Girl Eyes              Team 2020 short sleeve French             Ricardo Rider T-shirt short             Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team

      US $19.10 - 23.87 / Piece              US $13.06 - 15.91 / Piece                 US $17.81 - 21.38 / Piece                 US $11.76 - 17.06 / Piece               US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece




     More Choices




      BTE5 Car MP3 Player Bluetooth          BC41 Car MP3 player FM                    Cheap CAR B2 B3 E5                        D4 D5 Wireless Bluetooth car            Body For KAWASAKI ZX 600 CC              Hot sale Donald Trump 2020
      FM Transmitter Car FM                  transmitter U disk TF card                Multifunction Bluetooth                   MP3 Player Radio Transmitter            6 R ZX636 ZX-6R 2000 2001                Baseball Cap Patchwork

      US $2.92 - 4.10 / Piece                US $8.55 - 10.86 / Piece                  US $3.02 - 3.39 / Piece                   US $6.59 - 10.80 / Piece                US $323.22 - 418.75 / Set                US $2.38 - 3.28 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                             $3 OFF $100 +                             $3 OFF $100 +                           $5 OFF $100 +




     Item Description           Customer Reviews (6)          Transaction History (10)                                                                                                                                          Report Item




       Product:motorcycle shoulder bags;Size:40cm*17.5cm*9cm;Color:as the options;Material:nylon;Sales model:mix order;Pack:one shoulder bag.



https://www.dhgate.com/product/new-chest-ktm-bag-satchel-riding-backpack/407502023.html?dspm=pcen.st.products.4.ogqV7sTkOqqs1y75vpVt&resource_id=#st1-3-1|0|0;stprod|3741617640                                                                       1/8
10/4/2020              New Ktm Motorcycle Racing Gloves1:20-cv-06677
                                             Case:      Mountain Bike Outdoor Sports Slope Gloves
                                                                           Document        #: 16Best Winter
                                                                                                  Filed:    Gloves For Motorcycle
                                                                                                          11/10/20     Page 32Riding Best Winter
                                                                                                                                  of 167  PageID Gloves Motorcycle From Jieruiyang66, $10.55| DHgate.Com
                                                                                                                                                      #:2700
                                                                                                                                Buyer Protection     Customer Service             Drop shipping          United States / USD            English



                           jieruiyang66
                                                                                                                                                                                     On DHgate            In this Store
                                                                                                                                                                                                                                             32
                                                                           I'm shopping for...
                           96.9% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                           New ktm motorcycle racing gloves mountain bike outdoor sports slope gloves
                                                                                                                 1 Review   |   2 Transactions


                                                                                           USD            $11.99                        $10.94                    $10.55
                                                                                                          $15.99                        $14.58                    $14.07
                                                                                                          1 Piece+                      21 Pieces+                72 Pieces+

                                                                                                                                                                                                                 App Only $10.41 - $11.83

                                                                                           Sale Detail:            25% OFF
                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                            Color :                         Multi




                                                        Compare with similar Items          Size:                    M


                                                                                            Quantity:                               1                     Piece   98 in Stock ( Stock in:       CN )



                                                                                            Shipping:              Free Shipping to United States Via China Post Air
                                                                                                                   Estimated delivery time: Oct. 24 and Nov. 22, ships out within 3 business days
                                                                                                                   Logistics Delay Notification


                                                                                            Total cost:            $11.99                 Get coupon and you will save extra $3




                                                                                                                      Buy it Now                            Add to Cart                     Add to Favorite



                                                                                            Seller Guarantee:         Return Policy          On-time Delivery in 40 Days


                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear             Retro Pursuit Perforated Real           Best selling KTM MOTO                    Motorcycle Gloves Leather
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike               Leather Motorcycle Gloves               downhill mountain bike men's             Goatskin Touch Screen Ready

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                  US $15.13 - 17.21 / Piece               US $9.80 - 11.14 / Piece                 US $10.56 - 13.72 / Pair




     More Choices




      Injection Body For YAMAHA YZF          Injection For Aprilia RS-125 RS4         Body+Tank For YAMAHA YZF R 1              17 types 3D printing Trump              6 styles Donald Trump 2020               Body+Tank For YAMAHA YZF R 6
      R1 1000 YZF-R1 15 16 17                RS125 06 07 08 09 10 11                  YZF-1000 YZF 1000 YZFR1 04 05             2020 Mask Windproof Cotton              Dollar US President Banknotes            YZF 600 YZF-600 YZFR6 06 07

      US $330.46 - 428.13 / Set              US $369.05 - 478.13 / Set                US $346.54 - 448.96 / Set                 US $0.58 - 0.98 / Piece                 US $0.13 - 0.55 / Piece                  US $323.22 - 418.75 / Set

       $5 OFF $100 +                          $5 OFF $100 +                            $5 OFF $100 +                                                                                                              $5 OFF $100 +




https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/418130725.html?skuid=480637886812626944                                                                                                                                  1/7
10/4/2020             New Ktm Motorcycle Racing Gloves1:20-cv-06677
                                            Case:      Mountain Bike Outdoor Sports Slope Gloves
                                                                          Document        #: 16Best Winter
                                                                                                 Filed:    Gloves For Motorcycle
                                                                                                         11/10/20     Page 33Riding Best Winter
                                                                                                                                 of 167  PageID Gloves Motorcycle From Jieruiyang66, $10.55| DHgate.Com
                                                                                                                                                     #:2701

     Item Description         Customer Reviews (1)          Transaction History (2)                                                                                                                                     Report Item




       New ktm motorcycle racing gloves mountain bike outdoor sports slope gloves



       Specifications


                               Material:    Nylon
                               Feature:     Fingers Separated
                               Gender:      Women Men Unisex
                            Item Code:      418130725
                              Category:     Motorcycle Gloves




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

       condition of the item(s) received.




       Description




https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/418130725.html?skuid=480637886812626944                                                                                                                      2/7
10/4/2020              New Ktm Motorcycle Racing Gloves1:20-cv-06677
                                             Case:      Mountain Bike Outdoor Sports Slope Gloves
                                                                           Document        #: 16Best Winter
                                                                                                  Filed:    Gloves For Motorcycle
                                                                                                          11/10/20     Page 34Riding Best Winter
                                                                                                                                  of 167  PageID Gloves Motorcycle From Jieruiyang66, $10.55| DHgate.Com
                                                                                                                                                      #:2702




                                                                                                       Less Description




      1 Customer Reviews
                         5 out of 5 stars


      Reviews


            Sandrin****udem…
                             January 14, 2020
            Size: M   Color : Multi

            top




     Sponsored Products You May be Interested In More Choice                                   I want to be here too




      Quality For iPhone 7 Double               300W Solar led outdoor lighting   Chicago Los Bulls Angeles            Mini LED Party Lights Square   2020 latest EMslim HI-EMT     long pants 2019 2020 marseille
      Clip Car Mount, Easy-To-Use               solars garden lights Hanging      Basketball Shorts Just Memphis       Color Changing LED ice cubes   machine EMS electromagnetic   aJ soccer pants Real Madrid


https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/418130725.html?skuid=480637886812626944                                                                                                     3/7
10/4/2020              New Ktm Motorcycle Racing Gloves1:20-cv-06677
                                             Case:      Mountain Bike Outdoor Sports Slope Gloves
                                                                           Document        #: 16Best Winter
                                                                                                  Filed:    Gloves For Motorcycle
                                                                                                          11/10/20     Page 35Riding Best Winter
                                                                                                                                  of 167  PageID Gloves Motorcycle From Jieruiyang66, $10.55| DHgate.Com
                                                                                                                                                      #:2703
      US $1.80 - 2.05 / Piece                   US $63.86 - 108.86 / Piece                US $16.34 - 19.58 / Piece                 US $40.96 - 77.63 / Lot                US $8.48 - 3780.00 / Piece                 US $14.69 - 17.72 / Piece

       $5 OFF $100 +                             $100 OFF $2,000 +                                                                   $100 OFF $2,000 +




     Compare with similar Items




                                                New ktm motorcycle racing                 Mig C2 Dain Racing Short                  2019 Leisure long-distance             Alpine Motocross stars S1                  MB Star C5 SD Connect C5 wit
                                                gloves mountain bike outdoor              Gloves for Motorcycle Bike                motorcycle Dain Mig C2 Racing          leather motorcycle glove                   V06 2020 Soft-ware in 320GB
                                                sports slope gloves                       Gloves Racing Riding                      Short Gloves Motorcycle Off-           mountain bike off road racing              HDD used Laptop D630 Auto

                                                           Add to Cart                               Add to Cart                              Add to Cart                              Add to Cart                                Add to Cart

                                     Price      US $10.55 - 11.99 / Piece                 US $35.50 - 40.37 / Pair                  US $19.91 - 27.77 / Pair                US $22.22 - 29.72 / Pair                   US $220.11 - 620.84 / Piece




                                Min. Order      1 Piece                                   1 Pair                                    1 Pair                                  1 Pair                                     1 Piece

              Customer Rating / Orders                     5.0   2 Orders                             0                                        0                                        1.0    2 Orders                           0

                          Shipping Cost         Free Shipping                             Free Shipping                             Free Shipping                           US $2.58                                   Free Shipping

                       Shipping method          China Post Air                            ePacket                                   ePacket                                 China Post Air Mail                        DHL

               Estimated Delivery Time          Oct. 24 and Nov. 22                       Nov. 27 and Dec. 19                       Oct. 22 and Nov. 13                     Nov. 2 and Nov. 23                         Oct. 17 and Oct. 20

                       Seller Guarantee            Guaranteed Service                         Guaranteed Service                       Guaranteed Service                      Guaranteed Service                         Guaranteed Service



                                     Store      Shop by jieruiyang66                      Shop by hoya_autom…                       Shop by motorcycle…                     Shop by sukiliu                            Shop by diagauto
                                                96.9% Positive Feedback                   100% Positive Feedback                    100% Positive Feedback                  96.3% Positive Feedback                    96.1% Positive Feedback




     Related Promotion


       leather gloves for motorcycle          finger leather glove       black perforated leather          cow leather gloves        scoyco gloves        summer riding gloves         pro biker protective gear


       windproof gloves for motorcycle            gloves fox racing         rs taichi gloves xl




     Related Keywords


       trike motorcycles         motorcycle shops         motorcycles trade         motorcycle artwork         motorcycle face warmer          protector motorcycle        motorcycle pillow         12v socket motorcycle


       motorcycle bike tube          motorcycle chargers




     You May Also Like




      2020 new thor head outdoor                    High Quality 2021 New Presto                   New model ktm motorcycle off-               KTM Motorcycle Goggle                          2019 troy lee designs full finger
      riding gloves motorcycle bicycle              V2 Ultra BR TP QS Black White X                road bags racing off-road bags              Motocross Glasses MOTO ATV                     MTB MX motorcycle motocross

      US $15.14 - 19.40 / Piece                     US $40.67 - 54.04 / Pair                       US $15.13 - 18.58 / Piece                   US $8.74 - 13.36 / Piece                       US $16.03 - 20.09 / Piece




      KTM Motorcycle gloves Luva             New long-sleeved T-shirt                      Explosive summer quick-drying                KTM downhill t-shirt bike riding             Best selling KTM MOTO
      Motoqueiro Guantes Moto                downhill clothing mountain                    trousers jacket, motorcycle                  suit short sleeve shirt men and              downhill mountain bike men's

      US $6.04 - 9.72 / Pair                 US $15.11 - 19.00 / Piece                     US $14.80 - 19.00 / Piece                    US $16.50 - 19.89 / Piece                    US $9.80 - 11.14 / Piece

https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/418130725.html?skuid=480637886812626944                                                                                                                                     4/7
10/4/2020                                           Case: 1:20-cv-06677 DocumentWholesaler [jieruiyang66]:
                                                                                 #: 16 Filed:              Reviews
                                                                                                    11/10/20       on DHgate.com
                                                                                                                 Page   36 of 167 PageID #:2704



                                                                                                               Customer Service               Drop shipping      Save more         United States / USD                English



                                                                                   I'm shopping for...                                                                      Hi,                                           33
                                                                                                                                                                            My DHgate



                                  ALL CATEGORIES                                   Flash Deals             Superior Suppliers             Coupon Center            Local Warehouse               Video Gallery

      Home > Seller Review Profile


            Seller Information                                    Review Score:241

            Jieruiyang66                                                                                                         Last 2 months                   Last 6 months                Last 12 months                      Total
            439 Transactions
            96.9% Positive Review                                                   Positive                                             49                           114                            164                          256
            Jiangsu, China (Mainland)
            09:39 PM undefined Oct 4 Now
                                                                                    Neutral                                              0                             0                              2                             9
            Member since Aug 2017


            Recommend seller to friends                                             Negative                                             2                             3                              4                             9




                                                                  Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                             Service Detail                           Service Score                                Compared to Industry Average                           Number of Ratings


                                                                            Items as described                                        4.9/ 5.0                     Above Average                                                274


                                                                             Communication                                            4.9 / 5.0                    Above Average                                                274


                                                                              Delivery time                                           4.9 / 5.0                    Above Average                                                274


                                                                            Shipping charges                                          4.9 / 5.0                    About Average                                                274




               Reviews Received                      Reviews Sent


            Reviews:   Negative                                                                                                                                                                            Dates:   All



                                    Motorcycle Casual KTM Cotton                                          By:15691****4131                        09 24,2020
                                    Shorts Racing Shorts Motorcycle
                                                                                    Product reviews:
                                    Street Cycling Shorts
                                                                                    Still not received
                                    Item code: 418150329
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                                    Best selling KTM MOTO downhill                                        By:mari****c79                      09 15,2020
                                    mountain bike men's professional off-
                                                                                    Product reviews:
                                    road motorcycle gloves full finger
                                                                                    Very small the different colors do not like me at all very expensive for what it is if there were 0 stars I would put 0
                                    Item code: 425464191
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                                    Free Shipping Special promotions                                      By:morgan****e_k1H                        11 16,2019
                                    Aray helmet motorcycle helmet send
                                                                                    Product reviews:
                                    helmet lens,
                                                                                    Helmet is not DOT approved so really no good for anything.
                                    Item code: 418416499
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                                    2018 Latest Waterproof Motorcycle                                     By: chiou **** ofian                    09 01,2019
                                    backpack For Yamaha Carbon Fiber
                                                                                    Product reviews:
                                    Hard Shell Motocross Bag
                                                                                    Product received but with the trip too much folds and its plastic does not recover!
                                    Item code: 418758941
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                                    Leader of sales! Moto GP Motorcycle                                   By:xavi****aste                     07 22,2019
                                    Jacket Moto Veste for KTM Team
                                                                                    Product reviews:
                                    Green Motocross Rally Protective
                                                                                    Very bad be carrefull. Very sad
                                    Item code: 418356665
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                                    New Motorcycle Gloves Racing                                          By: ver *** sa                     06 19,2019
                                    Gloves Mountain Bike Gloves
                                                                                    Product reviews:
                                                                                    never received the item
                                    Item code: 426303418
                                                                                    helpful ( 0 )   unhelpful ( 0 )




                                    New off-road motorcycle KTM                                           By:ewy****ace                       04 15,2019
                                    HYDROTEQ off-road pants
                                                                                    Product reviews:
                                    windproof motorcycle endurance
                                                                                    Product itself was ok but the Sizes are way out and very small. I ordered an XL which is supposed to be at least a waist 36 inches but the ones i got
                                    Item code: 418148228
                                                                                    were waist 32-33 inches communication was very poor and not really helpful in any way so based on my experience i would not recommend this
                                                                                    seller.
                                                                                    helpful ( 0 )   unhelpful ( 0 )




https://www.dhgate.com/seller-feedback/sellerscore-ff8080815dbc1364015dc77e3ad10a0a.html                                                                                                                                                      1/2
10/4/2020                                                                      Ktm from China
                                                          Case: 1:20-cv-06677 Document      #:- Ktm
                                                                                                16 from Chinese
                                                                                                    Filed:      Ktm StorePage
                                                                                                            11/10/20     at Jieruiyang66
                                                                                                                                  37 of |167
                                                                                                                                         DHgate.com
                                                                                                                                             PageID #:2705
                           Buy Globally · Sell Globally                                                                                                       Join Free   Sign in   My DHgate       Help          English           0    Cart



                                    Jieruiyang66               Add To Favorite Stores ( 45 )

                                                                                                                                          ktm                                                     In this store          On DHgate

                                       96.9% Positive Feedback    439 Transactions
                                                                                                                                         Car accessories , Motorcycle Accessori , Protective equipment

                                            Online Chat       Message Seller
            Share


            Store Home                  Products            Time Limited Sale             TopSelling           Review        About Us

            Store Home > ktm



            Store Categories                                13 matching products found for ktm

              Motorcycle riding suit (5)                                                                                  Sort by:   Bestselling      Price          Best Match     Price: $        - $             Go      Page 1/1

              bag (4)

              glove (1)                                          25                  Best selling KTM MOTO downhill mountain bike men' s prof...                                                         US $9.80 - 11.14 / Piece
              shorts (1)                                                             Ships out within 3 business days                                                                                              US $13.06 - 14.85
                                                                                     Item Sold (92)               (16)                                                                                                   Free Shipping
              other (2)
                                                                                                                                                                                                                      Add to Cart

            Popular Search
            Car accessories Motorcycle
            Accessori Protective equipment
                                                                 25                  New motocross racing T- shirt for ktm men' s short- sleeve...                                                   US $12.81 - 14.57 / Piece
                                                                                     Ships out within 4 business days                                                                                              US $17.08 - 19.42
                                                                                     Item Sold (71)               (19)                                                                                                   Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  Motorcycle wholesale sweatshirt XC motorcycle GP mountain bi...                                                 US $15.83 - 18.00 / Piece
                                                                                     Ships out within 3 business days                                                                                              US $21.10 - 23.99
                                                                                     Item Sold (27)               (7)                                                                                                    Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  Motorcycle Casual KTM Cotton Shorts Racing Shorts Motorcycle...                                                 US $17.34 - 19.71 / Piece
                                                                                     Ships out within 3 business days                                                                                              US $23.11 - 26.28
                                                                                     Item Sold (2)               (1)                                                                                                     Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  2018 Defender for ktm Motocross Rally Suits Waterproof Windp...                                              US $203.52 - 231.42 / Piece
                                                                                     Ships out within 3 business days                                                                                          US $271.35 - 308.56
                                                                                     Item Sold (2)                                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  Leader of sales! Moto GP Motorcycle Jacket Moto Veste for KT...                                                 US $58.04 - 66.00 / Piece
                                                                                     Ships out within 3 business days                                                                                              US $77.38 - 87.99
                                                                                     Item Sold (8)               (1)                                                                                                     Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  New arrival KTM MOTO GP Motocross T- shirts Mountain Bike Cyc...                                                US $15.58 - 17.72 / Piece
                                                                                     Ships out within 4 business days                                                                                              US $20.77 - 23.62
                                                                                     Item Sold (27)               (8)                                                                                                    Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  New ktm motorcycle racing gloves mountain bike outdoor sport...                                                 US $10.56 - 12.00 / Piece
                                                                                     Ships out within 3 business days                                                                                              US $14.07 - 15.99
                                                                                     Item Sold (2)               (1)                                                                                                     Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  Wholesale New KTM Motocross T- shirts Mountain Bike Bicycle C...                                                US $15.58 - 17.72 / Piece
                                                                                     Ships out within 4 business days                                                                                              US $20.77 - 23.62
                                                                                     Item Sold (2)                                                                                                                       Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  OGIO Kawasaki KTM motorcycle shell backpack Backpack Bag car...                                                 US $48.82 - 55.52 / Piece
                                                                                     Ships out within 4 business days                                                                                              US $65.09 - 74.02
                                                                                     Item Sold (3)               (1)                                                                                                     Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                 25                  Wholesale KTM waist pack messenger bag ktm motorcycle chest ...                                                 US $13.48 - 15.33 / Piece
                                                                                     Ships out within 3 business days                                                                                              US $17.97 - 20.44


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=20762092&pt=1&supplieridhead=ff8080815dbc1364015dc77e3ad10a0a                                                                                               1/2
10/4/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document       #: 16ofFiled:
                                                                                                  Best Wholesale
                                                                                                        11/10/20 StorePage
                                                                                                                      - Jieruiyang66
                                                                                                                               38 of| DHgate.com
                                                                                                                                      167 PageID #:2706
                        Buy Globally · Sell Globally                                                                               Hello,                        (    259 ) Sign out   My DHgate        Help          English        33 Cart



                                  Jieruiyang66              Add To Favorite Stores ( 45 )

                                                                                                                                                                                                      In this store         On DHgate

                                    96.9% Positive Feedback    439 Transactions
                                                                                                                                            Car accessories , Motorcycle Accessori , Protective equipment

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                TopSelling            Review           About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                           Car and motorcycle accessories and protective equipment The best ship, the best cargo, the best service! welcome to my shop! good luck!
              Store Introduction

              Basic Information




                                                          Basic Information
                                                                       Company Name: Shanghai Chaijie Trading Co., Ltd.
                                                                            Business Type: Operational business model
                                                                                 Location: Jiangsu, China (Mainland)
                                                                      Year Established: Aug 2017
                                                               Main Product(s)/Service: Car accessories;Motorcycle Accessori;Protective equipment



                                                          Contact Us

                                                                                                                              Online Chat            Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20762092.html?dspm=pcen.st.oncabout.1.Zo3TF99rT6Srg6UklXkC&resource_id=#st-navigation-aboutus                                                                                                            1/1
10/4/2020                                                                  DHgate:#:
                                                   Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                     16 Filed:        Marketplace
                                                                                                  11/10/20        -- Place
                                                                                                               Page      39Order -- Cart PageID #:2707
                                                                                                                             of 167


                                           Buy Globally · Sell Globally                                                                                                                    Buyer Protection


                                             Review Your Orders                                                    Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                             Change Shipping Address


                                             (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                    Quantity                           Price                             Subtotal             Shipping Method


                            Seller: jieruiyang66



                                                New ktm motorc             Size: M
                                                                                                         1        Piece              US $11.99 /Piece                     US $11.99        China Post Air
                                                ycle racing glo…          Color : Multi
                                                                                                                                                                                          Free Shipping
                                                                                                                                                                                          Delivery: Estimated
                                                                                                                                                                                          between 11-40 (seller
                                                                                                                                                                                          ships within 3 business
                                                                                                                                                                                          days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:                US $11.99

                                                                                                                                                                             Shipping Cost:                 US $0.00

                                                                                                                                                                               Order Total:                 US $11.99




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                   US $11.99

                                                                                                                                                                             Shipping Cost:                    US $0.00

                                                                                                                                                                           Grand Total:                     US $11.99
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds

                                                                                                                                                                                       Confirm to Pay
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
10/4/2020         Best Selling KTM MOTO Downhill
                                          Case:  Mountain Bike Mens Professional
                                                    1:20-cv-06677        DocumentOff Road #:
                                                                                          Motorcycle Gloves
                                                                                             16 Filed:      Full Finger Riding
                                                                                                          11/10/20       Page  Gloves
                                                                                                                                 40 ofRacing
                                                                                                                                         167Motorcycle
                                                                                                                                             PageID    Riding Gloves Motorcycle Riding Leathers From Jieruiyang…
                                                                                                                                                          #:2708
                                                                                                                                  Buyer Protection    Customer Service            Drop shipping           United States / USD            English



                           jieruiyang66
                                                                                                                                                                                      On DHgate            In this Store
                                                                                                                                                                                                                                              33
                                                                           I'm shopping for...
                           96.9% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                           Best selling KTM MOTO downhill mountain bike men's professional off-road motorcycle gloves full finger
                                                                                           riding gloves racing
                                                                                                                 16 Reviews   |     76 Transactions


                                                                                           USD            $11.14                        $10.16                    $9.8
                                                                                                          $14.85                        $13.54                    $13.06
                                                                                                          1 Piece+                      23 Pieces+                77 Pieces+

                                                                                                                                                                                                                    App Only $9.66 - $10.99

                                                                                           Sale Detail:            25% OFF
                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                            Color :                         Multi



                                                                                            Size:                    M


                                                                                            Quantity:                               1                    Piece    463 in Stock ( Stock in:         CN )



                                                                                            Shipping:              Free Shipping to United States Via China Post Air
                                                                                                                   Estimated delivery time: Oct. 24 and Nov. 22, ships out within 3 business days
                                                                                                                   Logistics Delay Notification

                                                        Compare with similar Items
                                                                                            Total cost:            $11.14                 Get coupon and you will save extra $3




                                                                                                                      Buy it Now                           Add to Cart                       Add to Favorite



                                                                                            Seller Guarantee:         Return Policy          On-time Delivery in 40 Days


                                                                                            Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear            Retro Pursuit Perforated Real             Motorcycle Gloves Leather                F-5-Colors Gloves Moter Glove
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike              Leather Motorcycle Gloves                 Goatskin Touch Screen Ready              Moto Racing Motocycly Gloves

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                 US $15.13 - 17.21 / Piece                 US $10.56 - 13.72 / Pair                 US $4.83 - 10.97 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For Aprilia RS-125 RS4         Body+Tank For YAMAHA YZF R 1             17 types 3D printing Trump                6 styles Donald Trump 2020               Body+Tank For YAMAHA YZF R 6
      R1 1000 YZF-R1 15 16 17                RS125 06 07 08 09 10 11                  YZF-1000 YZF 1000 YZFR1 04 05            2020 Mask Windproof Cotton                Dollar US President Banknotes            YZF 600 YZF-600 YZFR6 06 07

      US $330.46 - 428.13 / Set              US $369.05 - 478.13 / Set                US $346.54 - 448.96 / Set                US $0.58 - 0.98 / Piece                   US $0.13 - 0.55 / Piece                  US $323.22 - 418.75 / Set

       $5 OFF $100 +                          $5 OFF $100 +                            $5 OFF $100 +                                                                                                               $5 OFF $100 +




https://www.dhgate.com/product/best-selling-ktm-moto-downhill-mountain-bike/425464191.html?dspm=pcen.st.products.1.Zo3TF99rT6Srg6UklXkC&resource_id=&skuid=503266179080204288#st1-0-1|0|0;stprod|361… 1/7
10/4/2020                                                     2020 New Motocross
                                                     Case: 1:20-cv-06677         Racing T Shirt
                                                                            Document       #: For
                                                                                                16Ktm Mens 11/10/20
                                                                                                   Filed:  Short SleevedPage
                                                                                                                        T Shirt From
                                                                                                                                41 ofJieruiyang66,
                                                                                                                                        167 PageID $12.81 |#:2709
                                                                                                                                                           DHgate.Com

                                                                                                                                  Buyer Protection    Customer Service            Drop shipping           United States / USD           English



                           jieruiyang66
                                                                                                                                                                                      On DHgate           In this Store
                                                                                                                                                                                                                                             33
                                                                           I'm shopping for...
                           96.9% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                           New motocross racing T-shirt for ktm men's short-sleeved T-shirt
                                                                                                                19 Reviews    |     69 Transactions


                                                                                           USD            $14.57                        $13.28                    $12.81
                                                                                                          $19.42                        $17.70                    $17.08
                                                                                                          1 Piece+                      17 Pieces+                59 Pieces+

                                                                                                                                                                                                                 App Only $12.64 - $14.37

                                                                                           Sale Detail:            25% OFF
                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                            Size:                    M



                                                                                            Options:

                                                          Compare with similar Items

                                                                                            Quantity:                               1                    Piece    2296 in Stock ( Stock in:        CN )



                                                                                            Shipping:              Free Shipping to United States Via China Post Air
                                                                                                                   Estimated delivery time: Oct. 25 and Nov. 23, ships out within 4 business days
                                                                                                                   Logistics Delay Notification



                                                                                                                      Buy it Now                           Add to Cart                     Add to Favorite



                                                                                            Seller Guarantee:         Return Policy          On-time Delivery in 40 Days


                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing               WEC Aston Martin Team 2019                ktm summer new MOTO GP                  For KTM Racing Team
      Team 2020 short sleeve French          Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                 Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-           Motorcycle Long Sleeve T-Shirt

      US $17.81 - 21.38 / Piece              US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece               US $12.67 - 39.20 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For Aprilia RS-125 RS4         Body+Tank For YAMAHA YZF R 1             17 types 3D printing Trump                6 styles Donald Trump 2020              Body+Tank For YAMAHA YZF R 6
      R1 1000 YZF-R1 15 16 17                RS125 06 07 08 09 10 11                  YZF-1000 YZF 1000 YZFR1 04 05            2020 Mask Windproof Cotton                Dollar US President Banknotes           YZF 600 YZF-600 YZFR6 06 07

      US $330.46 - 428.13 / Set              US $369.05 - 478.13 / Set                US $346.54 - 448.96 / Set                US $0.58 - 0.98 / Piece                   US $0.13 - 0.55 / Piece                 US $323.22 - 418.75 / Set

       $5 OFF $100 +                          $5 OFF $100 +                            $5 OFF $100 +                                                                                                              $5 OFF $100 +




https://www.dhgate.com/product/new-motocross-racing-t-shirt-for-ktm-men/425654863.html?dspm=pcen.st.products.2.Zo3TF99rT6Srg6UklXkC&resource_id=#st1-1-1|0|0;stprod|3611431336                                                                    1/6
10/2/2020                  2020 Brand 2016 MOTO GP KTM
                                             Case:     Racing Motorcycle Racing
                                                    1:20-cv-06677               Jersey Short
                                                                         Document       #: 16Sleeves T Shirt
                                                                                                 Filed:      Off Road Cycling
                                                                                                         11/10/20      Page   Downhill
                                                                                                                                42 ofDH167
                                                                                                                                        MX Clothes
                                                                                                                                           PageID  Mens#:2710
                                                                                                                                                        KTM Jersey From Joe_he, $18.09 | DHgate.Com

                                                                                                                                                          Buyer Protection      Customer Service                United States / USD              English



                           joe_he
                                                                                                                                                                                          On DHgate             In this Store
                                                                                                                                                                                                                                                     2
                                                                             I'm shopping for...
                           95% Positive Feedback



    Store Home           Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill
                                                                                             DH MX clothes Men's KTM Jersey
                                                                                                                  2 Reviews    |    5 Transactions


                                                                                             USD            $21.20                        $20.57                      $18.75                        $18.09
                                                                                                            $30.29                        $29.39                      $26.79                        $25.84
                                                                                                            1 Piece+                      2 Pieces+                   12 Pieces+                    39 Pieces+

                                                                                                                                                                                                                       App Only $17.83 - $20.90

                                                                                             Sale Detail:            30% OFF           11: 14: 19

                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3            &   Store Coupon Save $2



                                                                                              Size:                    Choose an Option


                     Share to be partner                Compare with similar Items
                                                                                              Options:


                                                                                                                        KTM

                                                                                              Quantity:                               1                      Piece    Maximum 10000 Piece(s)



                                                                                              Shipping:              $3.61 to United States Via ePacket
                                                                                                                     Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                             Add to Cart                     Add to Favorite



                                                                                              Seller Guarantee:         Return Policy           On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle               Summer Honda REPSOL Racing                WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle               POLO Shirt Cavalier Team                  Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                  US $13.81 - 18.34 / Piece                 US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      23 Colors 3D Rubber Gas Tank           3D Carbon Fiber Tank Pad                   100%New Motorcycle                         Fairing bolts full screw kit For          2013 NEW Arrival For SOL COOL             3D Carbon Fiber Tank Pad
      Pad Protector Tank stickers            Protector For HONDA                        Windscreen For HONDA                       KAWASAKI Z750 04 05 06 Z-750              Gloss glossy Green white black            Protector For Triumph Daytona

      US $3.32 - 7.43 / Piece                US $3.32 - 7.43 / Piece                    US $37.09 - 42.18 / Piece                  US $19.25 - 31.26 / Set                   US $141.75 - 230.27 / Piece               US $3.32 - 7.43 / Piece




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                                                     1/13
10/2/2020                  2020 Brand 2016 MOTO GP KTM
                                             Case:     Racing Motorcycle Racing
                                                    1:20-cv-06677               Jersey Short
                                                                         Document       #: 16Sleeves T Shirt
                                                                                                 Filed:      Off Road Cycling
                                                                                                         11/10/20      Page   Downhill
                                                                                                                                43 ofDH167
                                                                                                                                        MX Clothes
                                                                                                                                           PageID  Mens#:2711
                                                                                                                                                        KTM Jersey From Joe_he, $18.09 | DHgate.Com


     Item Description          Customer Reviews (2)           Transaction History (5)                                                                                                                                    Report Item




        all colors are available,size as pictures showed,mores style pls view my store,big order pls contact us for more discount.



        Specifications


                                   Style:    Shirts & Tops
                                Material:    100% Polyester
                                Feature:     Quick Dry Breathable
                                   Color:    Orange
                                Gender:      Men
                             Item Code:      390920290
                               Category:     Motorcycle Apparel




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description



                                Feature
                                Material : Polyester
                                Color : As the picture show
                                Use :motocross racing,dh cycling
                                Size :M, L, XL,XXL
                                Weight :0.35kg
                                Package Include:
                                1 * Motorcycle Shirt (maybe a keychain gift)
                                Size chart(unit:cm)




                                                                                      Size           Chest               Length                Sleeve
                                                                                       M               52                  69                     77
                                                                                        L              54                  71                     78
                                                                                       XL              56                  73                     79
                                                                                        XXL            58                  75                     80

                                Note: Please allow 1-3cm differs due to manual measurement, thanks (All measurement in cm and please note 1cm=0.39inch)



                                Product display:




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                                 2/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             44 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2712
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                             3/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             45 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2713
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                             4/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             46 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2714
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                             5/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             47 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2715
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                             6/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             48 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2716
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                             7/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             49 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2717
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                             8/13
10/2/2020               2020 Brand 2016 MOTO GP KTM
                                          Case:     Racing Motorcycle Racing
                                                 1:20-cv-06677               Jersey Short
                                                                      Document       #: 16Sleeves T Shirt
                                                                                              Filed:      Off Road Cycling
                                                                                                      11/10/20      Page   Downhill
                                                                                                                             50 ofDH167
                                                                                                                                     MX Clothes
                                                                                                                                        PageID  Mens#:2718
                                                                                                                                                     KTM Jersey From Joe_he, $18.09 | DHgate.Com




                                SHIPPING

                               1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                               inputting the required information.


                               2. Time in transit: Transit time varies with different shipping methods.




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                9/13
10/2/2020                    2020 Brand 2016 MOTO GP KTM
                                               Case:     Racing Motorcycle Racing
                                                      1:20-cv-06677               Jersey Short
                                                                           Document       #: 16Sleeves T Shirt
                                                                                                   Filed:      Off Road Cycling
                                                                                                           11/10/20      PageDownhill
                                                                                                                                51 ofDH167
                                                                                                                                        MX Clothes
                                                                                                                                           PageID  Mens#:2719
                                                                                                                                                        KTM Jersey From Joe_he, $18.09 | DHgate.Com
                                      3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                                      days.




                                       FEEDBACK

                                      Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                                      and service. It`ll just take you 1 minute. Thank you!




                                       RETURN POLICY

                                      If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                                      incurred and the items returned should be kept in their original status.




                                                                                                               Less Description




      2 Customer Reviews
                           5 out of 5 stars


      Reviews


            suare****rero                                       Charles ****lton_…
                              April 12, 2018                                     September 14, 2019
            Options: KTM      Size: M                           Options: KTM     Size: XL

            hola buena calida y muy bien un saludo              love my KTM shirt ,will order another
            y gracias                                           soon

                                                                                                                         See all reviews




     Sponsored Products You May be Interested In More Choice




      Xiaomi Youpin Cleanfly FVQ               2020 Kanye West Static
      Portable Car Hand Helded                 Running Shoes New Israfil

      US $70.36 - 83.84 / Piece                US $44.47 - 54.66 / Pair

       $3 OFF $100 +                            $2 OFF $200 +

                                                $120 Save $2




     Compare with similar Items




                                               Brand-2016 MOTO GP KTM                  IRONRIDE 2020 Motorcycle               For KTM DUKE 125 200 390               Motorcycle cover helmet                 Car modification 25"x 5"
                                               racing Motorcycle racing jersey         Jacket Men Jaqueta Motociclista        Graphics Backgrounds Stickers          motorbike funny heeds red               Universal Car Kit Rear Bumper
                                               short sleeves T shirt off road          Waterproof Riding Racing Moto          Kit Decal                              yellow white For outdoor                Cover Trim Shark Fin Spoiler L

                                                          Add to Cart                            Add to Cart                               Add to Cart                          Add to Cart                            Add to Cart

                                      Price    US $18.09 - 21.20 / Piece               US $101.76 - 245.56 / Piece            US $46.28 - 55.98 / Set                 US $32.23 - 36.65 / Piece              US $19.10 - 34.29 / Piece

                                                $2 OFF $40 +                            $2 OFF $39 +                                                                   $2 OFF $39 +


https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                                    10/13
10/2/2020                  2020 Brand 2016 MOTO GP KTM
                                             Case:     Racing Motorcycle Racing
                                                    1:20-cv-06677               Jersey Short
                                                                         Document       #: 16Sleeves T Shirt
                                                                                                 Filed:      Off Road Cycling
                                                                                                         11/10/20      Page   Downhill
                                                                                                                                52 ofDH167
                                                                                                                                        MX Clothes
                                                                                                                                           PageID  Mens#:2720
                                                                                                                                                        KTM Jersey From Joe_he, $18.09 | DHgate.Com
                                                                                           Per $100 Save $2                                                                    Per $100 Save $2

                             Min. Order          1 Piece                                  1 Piece                                   1 Set                                     1 Piece                                    1 Piece

              Customer Rating / Orders                       5.0   5 Orders                            0   3 Orders                            0    1 Order                                0                                        5.0   12 Orders

                          Shipping Cost          Free Shipping                                                                                                                                                           Free Shipping

                      Shipping method            China Post Air Mail                                                                                                                                                     China Post Air Mail

               Estimated Delivery Time           Nov. 1 and Jan. 13                                                                                                                                                      Oct. 24 and Jan. 5

                       Seller Guarantee             Guaranteed Service                       Guaranteed Service                        Guaranteed Service                        Guaranteed Service                         Guaranteed Service



                                   Store         Shop by joe_he                           Shop by pantine02                         Shop by moto_pro                          Shop by motorcars                          Shop by geryoun
                                                 95% Positive Feedback                    94.5% Positive Feedback                   100% Positive Feedback                    97% Positive Feedback                      97% Positive Feedback




     Related Promotion


       gp motocross shirts        free t shirt       komine racing         motogp jackets         blue amsterdam         race ktm     padded motorcycle pants          duhan jackets           classic motorcycle clothing


       sale motorcycle jackets




     Related Keywords


       mexico jersey       lamar jackson jersey            girls jerseys      ny ranger jerseys      game jerseys        saxo tinkoff jersey       david ortiz green jersey      cool base jerseys         new york rangers jersey sale


       sleeve striped jersey




     You May Also Like




      TLD thin MOTO GP motorcycle                   Yamaha MOTO GP Short Sleeve                     Cycling Short Sleeves jerseys              New model ktm motorcycle off-                   2020 TLD KTM tide brand
      protection off-road KTM gloves                T-Shirt Motorcycle Racing                       bib shorts Suit Hot Sale KTM               road bags racing off-road bags                  downhill clothing cycling Jersey

      US $15.49 - 20.26 / Piece                     US $12.66 - 16.42 / Piece                       US $13.63 - 30.95 / Piece                  US $15.13 - 18.58 / Piece                       US $13.55 - 18.00 / Piece




      Free shipping motorcycle             KTM team Cycling Short Sleeves                 KTM downhill t-shirt bike riding             HONDA 93 motorcycle riding                       KTM Hoodie Sweatshirt
      Motocross KTM Hydration pack         jersey (bib) shorts sets Quick-                suit short sleeve shirt men and              sweater Knight shatter-                          MotoGP Cycling Windbreaker

      US $19.10 - 23.87 / Piece            US $13.67 - 30.66 / Piece                      US $16.50 - 19.89 / Piece                    US $23.50 - 29.98 / Piece                        US $28.88 - 38.34 / Piece




      Zebra Boots 35 men casual                     New sup F1 fans series downhill       New Moto GP Letters KTM                      Hot sale KTM Motorcycle gloves                   E68 4K HD Camera WIFI FPV
      shoes Yellow 35 v2 Boots 35V2                 service mountain bike bicycle         Racing Baseball Caps                         Moto racing gloves Men's                         Mini Beginner Drone Toy, Track

      US $32.90 - 41.89 / Pair                      US $14.48 - 19.14 / Piece             US $6.04 - 8.00 / Piece                      US $7.09 - 9.49 / Pair                           US $7.21 - 34.90 / Piece




      MOTO GP Bike Clothing Cycling                 New motocross racing T-shirt                    MOTO GP motorcycle quick-          2019 New Moto GP Letters KTM                     New long-sleeved T-shirt
      Series Jersey Long Sleeve Top                 for ktm men's short-sleeved T-                  drying shirt T-shirt Renault       Racing Baseball Caps                             downhill clothing mountain


https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                                                11/13
10/2/2020                  2020 Brand 2016 MOTO GP KTM
                                             Case:     Racing Motorcycle Racing
                                                    1:20-cv-06677               Jersey Short
                                                                         Document       #: 16Sleeves T Shirt
                                                                                                 Filed:      Off Road Cycling
                                                                                                         11/10/20      PageDownhill
                                                                                                                              53 ofDH167
                                                                                                                                      MX Clothes
                                                                                                                                         PageID  Mens#:2721
                                                                                                                                                      KTM Jersey From Joe_he, $18.09 | DHgate.Com
      US $14.08 - 19.32 / Piece                 US $12.81 - 14.57 / Piece                 US $15.18 - 18.49 / Piece             US $6.04 - 8.00 / Piece                      US $15.11 - 19.00 / Piece




      2018 KTM Men summer Cycling               New Men KTM cycling jersey                New model ktm free shipping                  Motorcycle wholesale                  2019 bicycle gloves hpit FOX
      Jersey Breathable Bicycle                 cycling clothes maillot ciclismo          motorcycle waist bags knight                 sweatshirt XC motorcycle GP           ATV MTB BMX Off Road

      US $22.12 - 29.95 / Set                   US $13.64 - 19.12 / Piece                 US $12.06 - 13.71 / Piece                    US $15.83 - 17.99 / Piece             US $16.59 - 21.32 / Piece




      2019 Designer Brand New                   For KTM Racing Team                       New ktm oxford motorcycle off-               Summer mesh breathable                       2019 Pro Cartoon Team Cycling
      Wholesale Run Utility New 72C             Motorcycle Long Sleeve T-Shirt            road jacket riding jackets racing            racing suit knight off-road                  Jersey Short 9D set MTB Bike

      US $46.64 - 58.60 / Pair                  US $12.67 - 39.20 / Piece                 US $65.29 - 95.36 / Piece                    US $79.75 - 98.99 / Piece                    US $16.33 - 34.13 / Piece




      TLD downhill HONDA HRC                    ktm summer new MOTO GP                    Best selling KTM MOTO                        19 KTM speed down mountain                   Jersey For KTM Motocross Long
      mountain bike top men's long-             motorcycle off-road riding T-             downhill mountain bike men's                 bike riding suit jacket, men's               sleeve MX ATV BMX MTB Jersey

      US $15.65 - 20.41 / Piece                 US $12.78 - 17.13 / Piece                 US $9.80 - 11.14 / Piece                     US $8.30 - 12.43 / Piece                     US $15.78 - 19.98 / Piece




      Ktm backpack motorcycle ride
      backpack equipment bag

      US $20.11 - 26.86 / Piece




     New Arrival racing jersey




      NEW 2020 rapidly FOX 180 360          2020 2020 Hot Sale Kids                2019 Motocross Dirt Bike Suit          UP Men Cycling Jersey                      Attaquer Womens All Day                Get into the bowl! cycling jersey
      Motocross Jersey and Pants MX         Motorcycle Long Sleeve Jerseys         Top Motorcycle Gear Set MX             Motocross Short Sleeves Tops               Kaleidoscope cycling Jersey            Clearance motocross men M

      US $60.91 - 84.27 / Set               US $16.23 - 19.46 / Piece              US $96.83 - 115.38 / Set               US $16.07 - 19.26 / Piece                  US $17.31 - 20.75 / Piece              US $15.14 - 18.15 / Piece




        About Store joe_he

      Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly. Excellent Service and Fast Shipping.




        Wholesale Motorcycle Apparel
         Wholesale girl jerseys    Wholesale jersey custom       Wholesale nba jersey     Wholesale new jersey states         Wholesale jersey shore




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                                    12/13
10/2/2020                  2020 Brand 2016 MOTO GP KTM
                                             Case:     Racing Motorcycle Racing
                                                    1:20-cv-06677               Jersey Short
                                                                         Document       #: 16Sleeves T Shirt
                                                                                                 Filed:      Off Road Cycling
                                                                                                         11/10/20      Page   Downhill
                                                                                                                                54 ofDH167
                                                                                                                                        MX Clothes
                                                                                                                                           PageID  Mens#:2722
                                                                                                                                                        KTM Jersey From Joe_he, $18.09 | DHgate.Com

                                                                                                                                                          Buyer Protection      Customer Service                United States / USD              English



                           joe_he
                                                                                                                                                                                          On DHgate             In this Store
                                                                                                                                                                                                                                                     2
                                                                             I'm shopping for...
                           95% Positive Feedback



    Store Home           Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill
                                                                                             DH MX clothes Men's KTM Jersey
                                                                                                                  2 Reviews    |    5 Transactions


                                                                                             USD            $21.20                        $20.57                      $18.75                        $18.09
                                                                                                            $30.29                        $29.39                      $26.79                        $25.84
                                                                                                            1 Piece+                      2 Pieces+                   12 Pieces+                    39 Pieces+

                                                                                                                                                                                                                       App Only $17.83 - $20.90

                                                                                             Sale Detail:            30% OFF           11: 13: 02

                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3            &   Store Coupon Save $2



                                                                                              Size:                    Choose an Option


                     Share to be partner                Compare with similar Items
                                                                                              Options:


                                                                                                                        KTM

                                                                                              Quantity:                               1                      Piece    Maximum 10000 Piece(s)



                                                                                              Shipping:              $3.61 to United States Via ePacket
                                                                                                                     Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                             Add to Cart                     Add to Favorite



                                                                                              Seller Guarantee:         Return Policy           On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle               Summer Honda REPSOL Racing                WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle               POLO Shirt Cavalier Team                  Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                  US $13.81 - 18.34 / Piece                 US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      23 Colors 3D Rubber Gas Tank           3D Carbon Fiber Tank Pad                   100%New Motorcycle                         Fairing bolts full screw kit For          2013 NEW Arrival For SOL COOL             3D Carbon Fiber Tank Pad
      Pad Protector Tank stickers            Protector For HONDA                        Windscreen For HONDA                       KAWASAKI Z750 04 05 06 Z-750              Gloss glossy Green white black            Protector For Triumph Daytona

      US $3.32 - 7.43 / Piece                US $3.32 - 7.43 / Piece                    US $37.09 - 42.18 / Piece                  US $19.25 - 31.26 / Set                   US $141.75 - 230.27 / Piece               US $3.32 - 7.43 / Piece




https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                                                     1/5
10/2/2020                   2020 Brand 2016 MOTO GP KTM
                                              Case:     Racing Motorcycle Racing
                                                     1:20-cv-06677               Jersey Short
                                                                          Document       #: 16Sleeves T Shirt
                                                                                                  Filed:      Off Road Cycling
                                                                                                          11/10/20      PageDownhill
                                                                                                                               55 ofDH167
                                                                                                                                       MX Clothes
                                                                                                                                          PageID  Mens#:2723
                                                                                                                                                       KTM Jersey From Joe_he, $18.09 | DHgate.Com


     Item Description           Customer Reviews (2)         Transaction History (5)                                                                                                                          Report Item




            Buyer                                      Product Info                                                                                                    Quantity          Order Date


            Chr**************                          Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill DH MX    1 Piece           2019-10-23
                                                       clothes Men&#039;s KTM Jersey




            Cha*****************                       Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill DH MX    1 Piece           2019-08-29
                                                       clothes Men&#039;s KTM Jersey




            Ven******                                  Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill DH MX    1 Piece           2019-08-26
                                                       clothes Men&#039;s KTM Jersey




            Csi*********                               Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill DH MX    1 Piece           2018-03-28
                                                       clothes Men&#039;s KTM Jersey




            Sua**********                              Brand-2016 MOTO GP KTM racing Motorcycle racing jersey short sleeves T shirt off road cycling downhill DH MX    1 Piece           2018-03-15
                                                       clothes Men&#039;s KTM Jersey




     Sponsored Products You May be Interested In More Choice




      Xiaomi Youpin Cleanfly FVQ            2020 Kanye West Static
      Portable Car Hand Helded              Running Shoes New Israfil

      US $70.36 - 83.84 / Piece             US $44.47 - 54.66 / Pair

       $3 OFF $100 +                         $2 OFF $200 +

                                             $120 Save $2




     Compare with similar Items




                                            Brand-2016 MOTO GP KTM               IRONRIDE 2020 Motorcycle              For KTM DUKE 125 200 390              Motorcycle cover helmet         Car modification 25"x 5"
                                            racing Motorcycle racing jersey      Jacket Men Jaqueta Motociclista       Graphics Backgrounds Stickers         motorbike funny heeds red       Universal Car Kit Rear Bumper
                                            short sleeves T shirt off road       Waterproof Riding Racing Moto         Kit Decal                             yellow white For outdoor        Cover Trim Shark Fin Spoiler L

                                                       Add to Cart                           Add to Cart                           Add to Cart                         Add to Cart                     Add to Cart

                                    Price   US $18.09 - 21.20 / Piece             US $101.76 - 245.56 / Piece          US $46.28 - 55.98 / Set               US $32.23 - 36.65 / Piece       US $19.10 - 34.29 / Piece

                                             $2 OFF $40 +                          $2 OFF $39 +                                                               $2 OFF $39 +

                                                                                   Per $100 Save $2                                                           Per $100 Save $2


                              Min. Order    1 Piece                               1 Piece                              1 Set                                 1 Piece                         1 Piece

               Customer Rating / Orders                5.0   5 Orders                         0   3 Orders                         0   1 Order                         0                                5.0     12 Orders

                            Shipping Cost   Free Shipping                                                                                                                                    Free Shipping

                        Shipping method     China Post Air Mail                                                                                                                              China Post Air Mail

                Estimated Delivery Time     Nov. 1 and Jan. 13                                                                                                                               Oct. 24 and Jan. 5

                        Seller Guarantee       Guaranteed Service                      Guaranteed Service                 Guaranteed Service                    Guaranteed Service              Guaranteed Service



                                    Store   Shop by joe_he                        Shop by pantine02                    Shop by moto_pro                      Shop by motorcars               Shop by geryoun
                                            95% Positive Feedback                 94.5% Positive Feedback              100% Positive Feedback                97% Positive Feedback           97% Positive Feedback




     Related Promotion



https://www.dhgate.com/product/brand-2016-moto-gp-ktm-racing-motorcycle/390920290.html                                                                                                                                        2/5
10/2/2020                                                                         Wholesaler
                                                    Case: 1:20-cv-06677 Document #: 16 Filed:[joe_he]: Reviews on
                                                                                                  11/10/20        DHgate.com
                                                                                                               Page    56 of 167 PageID #:2724



                                                                                                             Customer Service                Drop shipping       Save more            United States / USD                English



                                                                                 I'm shopping for...                                                                          Hi, Sign in                                     2
                                                                                                                                                                              My DHgate



                                   ALL CATEGORIES                                Flash Deals             Superior Suppliers              Coupon Center               Local Warehouse                Video Gallery

      Home > Seller Review Profile


            Seller Information                                     Review Score:3464

            Joe_he                                                                                                              Last 2 months                    Last 6 months                   Last 12 months                         Total
                       2nd year

            5787 Transactions                                                     Positive                                             375                             1092                             1774                             3735
            95% Positive Review
            Fujian, China (Mainland)                                              Neutral                                              28                               71                              125                              231
            12:53 PM Fri Oct 2 Now
            Member since May 2016
                                                                                  Negative                                             25                               56                               95                              176

            Recommend seller to friends




                                                                   Service Detail Score (Mainly Industry : Shoes & Accessories)

                                                                           Service Detail                           Service Score                                   Compared to Industry Average                             Number of Ratings


                                                                          Items as described                                         4.8/ 5.0                        Lower than Average                                               4142


                                                                           Communication                                            4.8 / 5.0                        Lower than Average                                               4142


                                                                            Delivery time                                           4.8 / 5.0                        Lower than Average                                               4142


                                                                          Shipping charges                                          4.8 / 5.0                        Lower than Average                                               4142




               Reviews Received                      Reviews Sent


            Reviews:    Negative                                                                                                                                                                              Dates:   All



                                    Designer- Hot Sale Women Bag New                                    By:Julia A****ez_4ZT                       10 01,2020
                                    Style Pu Designer Casual Handbags
                                                                                  Product reviews:
                                    Fashion Female Messenger
                                                                                  It does not look like the original, the material is terrible, it is not leather, it does not have the split area below and it smells terrible, it is bent at the
                                    Item code: 457639211
                                                                                  bottom. Anyone would think it was an imitation.
                                                                                  helpful ( 0 )   unhelpful ( 0 )



                                    Hot Sale-2019 Summer designer                                       By:mfa***sh                      09 30,2020
                                    sandals fashion women casual
                                                                                  Product reviews:
                                    leather sandals loafers women flip
                                                                                  Ordered 2 pairs both pairs sent were the wrong colors The shoes were nice but still not the ones I ordered
                                    Item code: 486236440
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Designer-Mens shoulder bags                                         By:Lesl****rand                       09 27,2020
                                    designers messenger bag trip bags
                                                                                  Product reviews:
                                    briefcase crossbody good quality PU
                                                                                  sended wrong bags, keep saying he sended the good ones. asked DHGate for dispute, they helped me.
                                    Item code: 520387895
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Handbags Women Bags New                                             By:James****iel71                       09 18,2020
                                    Shoulder Bag Women Handbag
                                                                                  Product reviews:
                                    Fashion Ladies Bag Package
                                                                                  Wasn’t what I expected
                                    Item code: 502662418
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Designer- 2019 Crossbody Bags For                                   By:mariajavan2495                        09 17,2020
                                    Women Leather Luxury Handbags
                                                                                  Product reviews:
                                    Women Bag Designer Ladies Hand
                                                                                  If I could give this seller a negative star review then I would. I did not receive any package from them. Even though I went to the local post office and
                                    Item code: 503116050
                                                                                  asked if they had any packages that was suppose to be sent to my address. I gave the post office the tracking number that this seller had provided
                                                                                  for me and yet the post office said that there is NO TRACKING NUMBER that matches the one that the seller had provided. When I went back to the
                                                                                  seller for a refund they said NO. So I paid $32 for nothing! Would NOT recommend this seller to anyone! The seller will not communicate and was
                                                                                  VERY RUDE when I asked for my money back. They do not have good customer service.
                                                                                  helpful ( 0 )   unhelpful ( 0 )



                                    Designer- Hot Sale Women Bag New                                    By:Fatou****soko                        09 16,2020
                                    Style Pu Designer Casual Handbags
                                                                                  Product reviews:
                                    Fashion Female Messenger
                                                                                  It's anarchist I haven't received my package since me from May
                                    Item code: 457639211
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Designer-The Newest Classic waist                                   By:Stephe****hpets                       09 09,2020
                                    bag Mens Fashion chestBag Women
                                                                                  Product reviews:
                                    Bags Famous crossbody
                                                                                  ⚠ Warning ⚠ this selling will not send you the item you ordered. I ordered a bag that was displayed in the photo and received a completely
                                    Item code: 504913899
                                                                                  different style and size. Selling will not refund or send correct item. Do not buy from this seller as it is a SCAM!


https://www.dhgate.com/seller-feedback/sellerscore-ff80808153e55c2b01546b89e6f645f1.html                                                                                                                                                             1/2
10/2/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document    #: 16- Ktm from Chinese
                                                                                                Filed:         Ktm Store
                                                                                                        11/10/20     Pageat Joe_he
                                                                                                                              57 of| DHgate.com
                                                                                                                                      167 PageID #:2725
                        Buy Globally · Sell Globally                                                                                                               Join Free      Sign in   My DHgate      Help          English             0   Cart



                                      Joe_he              Add To Favorite Stores ( 1912 )

                                                                                                                                               KTM                                                       In this store          On DHgate

                                    95% Positive Feedback     5786 Transactions
                                                                                                                                              bags , sports bags , Tactical Gloves
                                         Online Chat        Message Seller


            Share


            Store Home               Products            Time Limited Sale             TopSelling               Review            About Us

            Store Home > KTM



            Store Categories
                                                                App Coupon                    Issued/Total:12/100         Store Coupon                       Issued/Total:7/100             App Coupon                    Issued/Total:18/200
              Automobiles & Moto… (24)
                                                             $17 OFF $320+                          Get Now               $16 OFF $320+                            Get Now              $6 OFF $100+                               Get Now
               Motorcycle Bags (8)
               Motorcycle Apparel (13)
               Motorcycle Gloves (3)                         Store Coupon                     Issued/Total:15/200           App Coupon                     Issued/Total:30/300          Store Coupon                      Issued/Total:22/300

              Bags, Luggage & Ac… (1)                        $5 OFF $100+                           Get Now               $3 OFF $40+                              Get Now              $2 OFF $40+                                Get Now
               Backpack (1)


                                                                                                                                            Show More
            Popular Search
            bags sports bags Tactical
                                                         25 matching products found for KTM
            Gloves shoulder bags leg bags
            Motorcycle Gloves full finger
                                                                                                                               Sort by:   Bestselling      Price          Best Match         Price: $      - $             Go       Page 1/2
            gloves half finger golves OK
            golves Motorcycle bags
                                                              30                  KTM Suvs gloves Motorcycle gloves bicycle gloves ktm moto lu...                                                            US $42.00 - 49.24 / Pair
                                                                                  Save $2     With Coupon                                                                                                                 US $60.00 - 70.34
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                  Item Sold (1)                                                                                                                              Add to Cart




                                                              30                  Brand New 2016 100% Polyester KTM Motocross Jersey MotoGP Mo...                                                          US $18.09 - 21.21 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $25.84 - 30.29
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart




                                                              30                  2016 new fashion style off road gloves motorcycle racing glo...                                                          US $13.65 - 16.01 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $19.50 - 22.86
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                  Item Sold (6)                     (1)                                                                                                      Add to Cart




                                                              30                  Brand- 2016 MOTO GP KTM racing Motorcycle racing jersey short...                                                         US $18.09 - 21.21 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $25.84 - 30.29
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart
                                                                                  Item Sold (5)                     (2)




                                                              30                  Brand- New KTM Motocross T- shirts Mountain Bike Bicycle Cycli...                                                        US $18.09 - 21.21 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $25.84 - 30.29
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart
                                                                                  Item Sold (1)




                                                              30                  Brand- new ktm pants pantalon ktm motorcycle winter pants pan...                                                         US $66.88 - 78.40 / Piece
                                                                                  Save $2     With Coupon                                                                                                                US $95.54 - 112.00
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart
                                                                                  Item Sold (3)                     (1)




                                                              30                  Brand- Men' s KTM Jersey ATV Off Road Quick Dry T- shirt M...                                                            US $18.09 - 21.21 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $25.84 - 30.29
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart




                                                              30                  Brand- 2016 MOTO centeric shirts KTM Jersey ATV Off Road T- sh...                                                        US $18.09 - 21.21 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $25.84 - 30.29
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart




                                                              30                  Brand- 2016 MOTO GP for KTM racing Motorcycle racing jersey ...                                                          US $18.09 - 21.21 / Piece
                                                                                  Save $2     With Coupon                                                                                                                 US $25.84 - 30.29
                                                                                                                                                                                                                                Free Shipping
                                                                                  Ships out within 10 business days
                                                                                                                                                                                                                             Add to Cart


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=20294660&pt=1&supplieridhead=ff80808153e55c2b01546b89e6f645f1                                                                                                       1/3
10/2/2020                                                       Ktm from China
                                          Case: 1:20-cv-06677 Document    #: 16- Ktm from Chinese
                                                                                   Filed:         Ktm Store
                                                                                           11/10/20     Pageat Joe_he
                                                                                                                 58 of| DHgate.com
                                                                                                                         167 PageID #:2726


                                                 30                Winter KTM Soft Breathable Protective Motorcycle Racing Glov...                    US $15.71 - 18.41 / Pair
                                                                   Save $2   With Coupon                                                                      US $22.43 - 26.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                   Item Sold (4)                                                                                 Add to Cart
                                                                                               (1)




                                                 30                Brand- Men KTM Dirt Bike MTB motocross racing jersey motorcyc...                  US $18.09 - 21.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $25.84 - 30.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                   Item Sold (54)               (6)                                                              Add to Cart




                                                 30                Brand- 2016 KTM Moto Motorcycle racing jersey short sleeves T...                  US $18.09 - 21.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $25.84 - 30.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                                                                                                                 Add to Cart
                                                                   Item Sold (4)               (2)




                                                 30                Brand- Hot man style off road MTB KTM MX DH Breathable bicycl...                  US $18.09 - 21.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $25.84 - 30.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                   Item Sold (8)               (1)                                                               Add to Cart




                                                 30                Brand- 100% polyester KTM motorcycle jersey long sleeve Quick...                  US $18.09 - 21.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $25.84 - 30.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                   Item Sold (9)                                                                                 Add to Cart
                                                                                               (1)




                                                 30                Brand New 2016 100% Polyester KTM Motocross Jersey MotoGP Mo...                   US $18.09 - 21.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $25.84 - 30.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                   Item Sold (1)                                                                                 Add to Cart




                                                 30                Brand- Men' s KTM Motocross MTB DOWNHILL jerseys Racing V...                     US $96.91 - 113.61 / Piece
                                                                   Save $2   With Coupon                                                                    US $138.44 - 162.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                                                                                                                 Add to Cart




                                                 30                Designer- Wholesale 2018 for KTM multifunctional mountain cyc...                  US $31.67 - 37.36 / Piece
                                                                   Save $2   With Coupon                                                                      US $45.23 - 53.36
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 30 business days
                                                                                                                                                                 Add to Cart




                                                 30                New 2016 KTM Motorcycle Backpack Moto bag Waterproof shoulde...                   US $22.53 - 26.41 / Piece
                                                                   Save $2   With Coupon                                                                      US $32.18 - 37.72
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                                                                                                                 Add to Cart
                                                                   Item Sold (69)               (24)




                                                 30                OGIO motorcycle Motocross KTM Hydration pack new style bags ...                   US $19.80 - 23.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $28.28 - 33.15
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                                                                                                                 Add to Cart
                                                                   Item Sold (13)               (6)




                                                 30                KTM Sports Bags cycling bags motorcycle helmets bags KTM sho...                   US $26.96 - 31.61 / Piece
                                                                   Save $2   With Coupon                                                                      US $38.51 - 45.15
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                                                                                                                 Add to Cart
                                                                   Item Sold (13)               (4)




                                                 30                KTM motorcycle waterproof leg bags to ride the pockets of mo...                   US $18.91 - 22.17 / Piece
                                                                   Save $2   With Coupon                                                                      US $27.01 - 31.66
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days
                                                                                                                                                                 Add to Cart
                                                                   Item Sold (4)               (1)




                                                 30                2016 New KTM backpack satchel shoulder bag chest riding moto...                   US $18.09 - 21.21 / Piece
                                                                   Save $2   With Coupon                                                                      US $25.84 - 30.29
                                                                                                                                                                   Free Shipping
                                                                   Ships out within 10 business days


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=20294660&pt=1&supplieridhead=ff80808153e55c2b01546b89e6f645f1                                  2/3
10/2/2020                                                                     Contact Information
                                                       Case: 1:20-cv-06677 Document               of Best 11/10/20
                                                                                        #: 16 Filed:      Wholesale Store - Joe_he
                                                                                                                       Page    59| of
                                                                                                                                   DHgate.com
                                                                                                                                      167 PageID #:2727
                        Buy Globally · Sell Globally                                                                                                              Join Free     Sign in   My DHgate       Help          English      2      Cart



                                      Joe_he              Add To Favorite Stores ( 1912 )

                                                                                                                                                                                                        In this store         On DHgate

                                    95% Positive Feedback     5786 Transactions
                                                                                                                                               bags , sports bags , Tactical Gloves
                                         Online Chat        Message Seller


            Share


            Store Home               Products            Time Limited Sale                    TopSelling           Review            About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                              Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                              Excellent Service and Fast Shipping.
              Basic Information




                                                          Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: Fujian, China (Mainland)
                                                                       Year Established: May 2016
                                                                Main Product(s)/Service: Hot selling;free shipping;Brand bag;Famous bag;top quality;hot selling;new arrived;big discount;professional;wholesale



                                                          Contact Us

                                                                                                                                 Online Chat           Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20294660.html?dspm=pcen.st.oncabout.1.iBVlLv5li8RmrrDoJnBo&resource_id=#st-navigation-aboutus                                                                                                                1/1
10/2/2020                                                                   DHgate:#:
                                                    Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                      16 Filed:        Marketplace
                                                                                                   11/10/20        -- Place
                                                                                                                Page      60Order -- Cart PageID #:2728
                                                                                                                              of 167


                                             Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                               Review Your Orders                                                   Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                       Add New Address


                                                 (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                          Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: joe_he



                                                  Brand-2016 MO             Options: KTM
                                                                                                          1        Piece              US $21.20 /Piece                     US $21.20        ePacket
                                                  TO GP KTM r…                 Size: L
                                                                                                                                                                                           US $3.61
                                                                                                                                                                                           Delivery: Estimated
                                                                                                                                                                                           between 8-30 (seller
                                                                                                                                                                                           ships within 10 business
                                                                                                                                                                                           days)




                            Add remark to seller                                                                                                                                                 Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                         Item Subtotal:             US $21.20

                                                                                                                                                                              Shipping Cost:               US $3.61

                                                                                                                                                                                Order Total:              US $24.81




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                     Item Subtotal(1 items):                   US $21.20

                                                                                                                                                                              Shipping Cost:                    US $3.61

                                                                                                                                                                            Grand Total:                  US $24.81
                                                                                                                                  Dhgate Service Pledge
                                                                                                                                  100% guaranteed refunds
                                                                                                                                  Secure payments with escrow protection
                                                                                                                                  Easier,faster dipute resolution
                                                                                                                                                                                        Confirm to Pay




                                                                                           Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                          1/1
10/2/2020         KTM Suvs Gloves MotorcycleCase:
                                            Gloves Bicycle Gloves Ktm Moto
                                                    1:20-cv-06677          Luva Motoqueiro
                                                                         Document      #: Cycling Off Road
                                                                                           16 Filed:       Motocross Page
                                                                                                        11/10/20     Gloves Guantes
                                                                                                                             61 of Ciclismo Warm Motorcycle
                                                                                                                                    167 PageID      #:2729  Gloves Warm Weather Motorcycle Gloves From…

                                                                                                                                                         Buyer Protection      Customer Service             United States / USD             English



                            joe_he
                                                                                                                                                                                         On DHgate          In this Store
                                                                                                                                                                                                                                                 2
                                                                            I'm shopping for...
                            95% Positive Feedback



    Store Home            Products           Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                                            KTM Suvs gloves Motorcycle gloves bicycle gloves ktm moto luva motoqueiro cycling off road
                                                                                                            motocross gloves guantes ciclismo


                                                                                                             USD            $49.24                       $47.75                        $43.53                      $41.99
                                                                                                                            $70.34                       $68.22                        $62.18                      $59.99
                                                                                                                            1 Pair+                      2 Pairs+                      5 Pairs+                    17 Pairs+

                                                                                                                                                                                                                   App Only $41.40 - $48.53

                                                                                                             Sale Detail:            30% OFF          11: 02: 44

                                                                                                                                     Buy it now, you will save extra $5 when you apply below promotions

                                                                                                                                         New User Save $3          &   Store Coupon Save $2



                                                                                                              Color :                   Choose an Option


                                                                                                              Size:                     Choose an Option


                                                                                                              Quantity:                              1                    Pair        Maximum 10000 Pair(s)



                                                                                                              Shipping:               $3.61 to United States Via ePacket
                       Share to be partner                                Compare with similar Items                                  Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                      Logistics Delay Notification



                                                                                                                                         Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                              Seller Guarantee:          Return Policy         On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross              New team version cross                   Motorcycle Gloves Racing Gear            Retro Pursuit Perforated Real               Best selling KTM MOTO                  KTM Motorcycle gloves Luva
      Country Mountain Bike MX                country gloves MX motorcycle             Wear A S1 For Men Motorbike              Leather Motorcycle Gloves                   downhill mountain bike men's           Motoqueiro Guantes Moto

      US $14.07 - 16.00 / Piece               US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                 US $15.13 - 17.21 / Piece                   US $9.80 - 11.14 / Piece               US $6.04 - 9.72 / Pair




     More Choices




      Xiaomi Youpin Cleanfly FVQ              Body For HONDA VTR1000F                  Body +Tank For HONDA CBR                 Body +Tank For SUZUKI GSX                   8Gifts 23Colors Injection For          2013 NEW Arrival For SOL COOL
      Portable Car Hand Helded                SuperHawk 97 98 99 00 01 02              600F2 CBR600FS CBR 600 FS F2             R750 GSXR-600 K1 green hot                  YAMAHA YZF-R1 07-08 YZF1000            Gloss glossy Green white black

      US $70.36 - 83.84 / Piece               US $315.98 - 409.38 / Set                US $324.03 - 419.80 / Set                US $308.43 - 469.80 / Set                   US $369.85 - 509.38 / Set              US $141.75 - 230.27 / Piece

       $3 OFF $100 +




     Item Description                                                                                                                                                                                                             Report Item




https://www.dhgate.com/product/ktm-suvs-gloves-motorcycle-gloves-bicycle/388908689.html?dspm=pcen.st.products.1.fT8w0LmrAozBoTptkcFx&resource_id=#st1-0-1|0|0;stprod|2193066540                                                                       1/6
10/2/2020                              2020 Brand New 2016
                                               Case:       100% Polyester KTM
                                                       1:20-cv-06677          Motocross Jersey
                                                                           Document       #: 16MotoGP Motorcycle
                                                                                                 Filed:  11/10/20T Shirts Summer
                                                                                                                       Page   62Personality
                                                                                                                                  of 167 Casual T Shirt
                                                                                                                                            PageID      From Joe_he, $18.09 | DHgate.Com
                                                                                                                                                     #:2730
                                                                                                                                                        Buyer Protection      Customer Service                United States / USD           English



                           joe_he
                                                                                                                                                                                        On DHgate             In this Store
                                                                                                                                                                                                                                                  2
                                                                             I'm shopping for...
                           95% Positive Feedback



   Store Home            Products          Time Limited Sale               TopSelling          Review           About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                                             Brand New 2016 100% Polyester KTM Motocross Jersey MotoGP Motorcycle T-shirts Summer
                                                                                                             Personality Casual T shirt


                                                                                                             USD            $21.20                      $20.57                        $18.75                         $18.09
                                                                                                                            $30.29                      $29.39                        $26.79                         $25.84
                                                                                                                            1 Piece+                    2 Pieces+                     12 Pieces+                     39 Pieces+

                                                                                                                                                                                                                     App Only $17.83 - $20.90

                                                                                                             Sale Detail:            30% OFF         11: 02: 27

                                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                        New User Save $3          &   Store Coupon Save $2



                                                                                                              Size:                    Choose an Option



                                                                                                              Options:


                                                                                                                                        KTM

                                                                                                              Quantity:                             1                    Piece        Maximum 10000 Piece(s)



                     Share to be partner                                   Compare with similar Items         Shipping:              $3.61 to United States Via ePacket
                                                                                                                                     Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                                                                                     Logistics Delay Notification



                                                                                                                                        Buy it Now                            Add to Cart                       Add to Favorite



                                                                                                              Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                                              Secure Payment:                                                                                    |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle            Summer Honda REPSOL Racing                 WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle            POLO Shirt Cavalier Team                   Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece               US $13.81 - 18.34 / Piece                  US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      23 Colors 3D Rubber Gas Tank           Xiaomi Youpin Cleanfly FVQ                 Body For HONDA VTR1000F                 Body +Tank For HONDA CBR                   3D Carbon Fiber Tank Pad                  Body +Tank For SUZUKI GSX
      Pad Protector Tank stickers            Portable Car Hand Helded                   SuperHawk 97 98 99 00 01 02             600F2 CBR600FS CBR 600 FS F2               Protector For HONDA                       R750 GSXR-600 K1 green hot

      US $3.32 - 7.43 / Piece                US $70.36 - 83.84 / Piece                  US $315.98 - 409.38 / Set               US $324.03 - 419.80 / Set                  US $3.32 - 7.43 / Piece                   US $308.43 - 469.80 / Set

                                              $3 OFF $100 +




     Item Description                                                                                                                                                                                                               Report Item


https://www.dhgate.com/product/brand-new-2016-100-polyester-ktm-motocross/390922893.html?dspm=pcen.st.products.2.fT8w0LmrAozBoTptkcFx&resource_id=#st1-1-1|0|0;stprod|2193066540                                                                      1/6
10/2/2020                         2020 The New Case:
                                               TLD KTM1:20-cv-06677
                                                      Off Road Motorcycle Racing Short Sleeved
                                                                           Document       #: 16T Shirt Cycling
                                                                                                  Filed:       Jersey, Bicycle
                                                                                                            11/10/20      Page Cycling
                                                                                                                                   63Breathable
                                                                                                                                       of 167 Speed Surrender
                                                                                                                                                PageID        From Johnson2, $15.57 | DHgate.Com
                                                                                                                                                         #:2731
                                                                                                                                                       Buyer Protection      Customer Service                United States / USD           English



                           johnson2
                                                                                                                                                                                       On DHgate             In this Store
                                                                                                                                                                                                                                                1
                                                                             I'm shopping for...
                           53.8% Positive Feedback



    Store Home           Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             The new TLD KTM off-road motorcycle racing short-sleeved T-shirt cycling jersey, bicycle cycling
                                                                                             breathable speed surrender


                                                                                             USD            $19.95                      $19.83                      $18.51                       $17.70                         $16.13
                                                                                                            $21.00                      $20.87                      $19.48                       $18.63                         $16.98
                                                                                                            1 Piece+                    2 Pieces+                   5 Pieces+                    10 Pieces+                     18 Pieces+

                                                                                                                                                                                                                    App Only $15.41 - $19.74

                                                                                             Sale Detail:            5% OFF
                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3



                                                                                              Size:                    Choose an Option



                                                                                              Options:




                                                                                              Quantity:                             1                   Piece       Maximum 100000 Piece(s)
                                                        Compare with similar Items


                                                                                              Shipping:              $3.43 to United States Via ePacket
                                                                                                                     Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                    Add to Favorite



                                                                                              Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing               WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                 Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For BMW S 1000RR                 Body+Tank For YAMAHA YZF R 6             Injection For Aprilia RS-125 RS4         Body For KAWASAKI ZX 600 CC               Body +Tank For HONDA
      R1 1000 YZF-R1 15 16 17                S1000RR 09 10 11 12 13 14                  YZF 600 YZF-600 YZFR6 06 07              RS125 06 07 08 09 10 11                  6 R ZX636 ZX-6R 2000 2001                 CBR1000 RR CBR 1000 RR 08 09

      US $330.46 - 428.13 / Set              US $454.28 - 588.55 / Set                  US $323.22 - 418.75 / Set                US $369.05 - 478.13 / Set                US $323.22 - 418.75 / Set                 US $323.22 - 418.75 / Set




https://www.dhgate.com/product/the-new-tld-ktm-off-road-motorcycle-racing/572674830.html                                                                                                                                                             1/7
10/2/2020                         2020 The New Case:
                                               TLD KTM1:20-cv-06677
                                                      Off Road Motorcycle Racing Short Sleeved
                                                                           Document       #: 16T Shirt Cycling
                                                                                                  Filed:       Jersey, Bicycle
                                                                                                            11/10/20      Page Cycling
                                                                                                                                   64Breathable
                                                                                                                                       of 167 Speed Surrender
                                                                                                                                                PageID        From Johnson2, $15.57 | DHgate.Com
                                                                                                                                                         #:2732

     Item Description                                                                                                                                                                                                    Report Item




        Style: Motorcycle quick-drying shirt Color: As shown in the picture Size: S M L XL XXL XXXL Applicable people: Unisex Applicable season: All seasons



        Specifications


                                   Style:    Shirts & Tops
                                Material:    100% Polyester
                                Feature:     Anti-UV Plus Size Quick Dry Breathable
                                   Color:    same photo
                                Gender:      Women Men Unisex
                             Item Code:      572674830
                               Category:     Motorcycle Apparel




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




https://www.dhgate.com/product/the-new-tld-ktm-off-road-motorcycle-racing/572674830.html                                                                                                                                               2/7
10/2/2020                      2020 The New Case:
                                            TLD KTM1:20-cv-06677
                                                   Off Road Motorcycle Racing Short Sleeved
                                                                        Document       #: 16T Shirt Cycling
                                                                                               Filed:       Jersey, Bicycle
                                                                                                         11/10/20      Page Cycling
                                                                                                                                65Breathable
                                                                                                                                    of 167 Speed Surrender
                                                                                                                                             PageID        From Johnson2, $15.57 | DHgate.Com
                                                                                                                                                      #:2733




https://www.dhgate.com/product/the-new-tld-ktm-off-road-motorcycle-racing/572674830.html                                                                                                        3/7
10/2/2020                        2020 The New Case:
                                              TLD KTM1:20-cv-06677
                                                     Off Road Motorcycle Racing Short Sleeved
                                                                          Document       #: 16T Shirt Cycling
                                                                                                 Filed:       Jersey, Bicycle
                                                                                                           11/10/20      Page Cycling
                                                                                                                                  66Breathable
                                                                                                                                      of 167 Speed Surrender
                                                                                                                                               PageID        From Johnson2, $15.57 | DHgate.Com
                                                                                                                                                        #:2734




                                                                                                  Less Description




     Sponsored Products You May be Interested In More Choice




      Multi-functional Cleaning Soft      Chicago Los Bulls Angeles         2020 latest EMslim HI-EMT          Just Bulls Toronto Basketball   Cycling Eyewear OO9401          Xiaomi Router AX1800
      Clay Gel Keyboard Cleaning          Basketball Shorts Just Memphis    machine EMS electromagnetic        Chicago Don Raptors             glasses Men Fashion Polarized   Qualcomm Five-core WiFi6 2,4G

      US $1.01 - 2.40 / Piece             US $16.34 - 19.58 / Piece         US $8.48 - 3780.00 / Piece         US $16.43 - 19.69 / Piece       US $17.20 - 22.65 / Piece       US $48.36 - 59.50 / Piece



https://www.dhgate.com/product/the-new-tld-ktm-off-road-motorcycle-racing/572674830.html                                                                                                                       4/7
10/2/2020                           2020 The New Case:
                                                 TLD KTM1:20-cv-06677
                                                        Off Road Motorcycle Racing Short Sleeved
                                                                             Document       #: 16T Shirt Cycling
                                                                                                    Filed:       Jersey, Bicycle
                                                                                                              11/10/20      Page Cycling
                                                                                                                                     67Breathable
                                                                                                                                         of 167 Speed Surrender
                                                                                                                                                  PageID        From Johnson2, $15.57 | DHgate.Com
                                                                                                                                                           #:2735
                                                                                                                                                                                                                      $3 OFF $100 +




     Compare with similar Items




                                                 The new TLD KTM off-road               TLD speed surrender and quick-            IRONRIDE 2020 Motorcycle              For KTM DUKE 125 200 390                   Motorcycle cover helmet
                                                 motorcycle racing short-sleeved        drying T-shirt summer                     Jacket Men Jaqueta Motociclista       Graphics Backgrounds Stickers              motorbike funny heeds red
                                                 T-shirt cycling jersey, bicycle        mountain bike cycling short-              Waterproof Riding Racing Moto         Kit Decal                                  yellow white For outdoor

                                                            Add to Cart                             Add to Cart                             Add to Cart                            Add to Cart                                 Add to Cart

                                     Price       US $15.57 - 19.95 / Piece              US $16.65 - 20.64 / Piece                 US $101.76 - 245.56 / Piece           US $46.28 - 55.98 / Set                    US $32.23 - 36.65 / Piece

                                                                                                                                   $2 OFF $39 +                                                                       $2 OFF $39 +

                                                                                                                                   Per $100 Save $2                                                                   Per $100 Save $2


                                Min. Order       1 Piece                                1 Piece                                   1 Piece                               1 Set                                      1 Piece

              Customer Rating / Orders                       0                                       0                                       0    3 Orders                          0    1 Order                                0

                           Shipping Cost         US $5.92                               US $4.38

                        Shipping method          China Post Air Mail                    China Post Air Mail

               Estimated Delivery Time           Jan. 10 and Mar. 24                    Jan. 10 and Mar. 24

                        Seller Guarantee            Guaranteed Service                     Guaranteed Service                        Guaranteed Service                      Guaranteed Service                         Guaranteed Service



                                     Store       Shop by johnson2                       Shop by nicecar1                          Shop by pantine02                     Shop by moto_pro                           Shop by motorcars
                                                 53.8% Positive Feedback                100% Positive Feedback                    94.5% Positive Feedback               100% Positive Feedback                     97% Positive Feedback




     Related Promotion


        mx jersey xxl      motorcycle reflective jacket          pump racing       jacket body protector        motorcycle riding pads          white yellow clothes for summer         resistance clothing      riding pants


        women's riding jeans         clothing protectors




     Related Keywords


        suit navy     birthday suits         3pc suits      suit grey white design mens      velour jogging suit set          gray tweed suit      women s sexy work suits       deadpool lycra suit          erotic body suits


        puff suits




     You May Also Like




      KN95 Mask Factory 95% Filter                   2020 fashion sports black                    Woman bag Cross body fashion               Luxury MILLIONAIRE                           Astroworld Rapper Hip Hop
      colorful mask Activated Carbon                 buffalo horn glasses men                     lady Tote handbags purse                   Sunglasses for men full frame                Hoodies Casual Hooded

      US $0.03 - 0.59 / Piece                        US $17.20 - 21.47 / Piece                    US $50.68 - 62.74 / Piece                  US $9.69 - 13.67 / Piece                     US $47.26 - 56.63 / Piece




      Mens clothing Hoodie Light              Women Designer Boots Martin               Women Bag Original Box Date                   Hot Magnetic Liquid Eyeliner &             2019 oversized frameless
      Fleece Sweatshirts Fashion              Desert Boot Flamingos Love                code Handbag Purse clutch                     Magnetic False Eyelashes &                 sunglasses women retro

      US $7.57 - 8.92 / Piece                 US $73.87 - 92.73 / Pair                  US $41.35 - 52.18 / Piece                     US $0.07 - 4.58 / Lot                      US $5.33 - 8.65 / Piece



https://www.dhgate.com/product/the-new-tld-ktm-off-road-motorcycle-racing/572674830.html                                                                                                                                                       5/7
10/2/2020                         2020 The New Case:
                                               TLD KTM1:20-cv-06677
                                                      Off Road Motorcycle Racing Short Sleeved
                                                                           Document       #: 16T Shirt Cycling
                                                                                                  Filed:       Jersey, Bicycle
                                                                                                            11/10/20      Page Cycling
                                                                                                                                   68Breathable
                                                                                                                                       of 167 Speed Surrender
                                                                                                                                                PageID        From Johnson2, $15.57 | DHgate.Com
                                                                                                                                                         #:2736




      Glass Water Pipes Gun Smoking           Outdoor Pet Dog Harnesses        Womens Shirt Tied Neck Chain           Fashion simple notes ECG heart        Jumpman 1 Basketball Shoes
      Pipe Water Bong Oil Rig                 Classic Pattern Fashion          Print Casual Shirt Long Sleeve         frequency collarbone necklace         Athletics Sneakers Running

      US $20.30 - 24.83 / Piece               US $8.13 - 13.64 / Set           US $12.91 - 15.38 / Piece              US $0.40 - 0.69 / Piece               US $5.70 - 51.17 / Pair




      Hot Sales Shirt Luxury Design           Full Screen Goophone N10+               2020 New Top Cream Sail Black   Lady Watch 2020 Golden                New Mouth ice Mask Anti Dust
      Male Summer Turn-Down                   N10 Plus MTK6580 Quad Core              Cat White Cement Men Women      Diamond Watch Lady Famous             Face Cover PM2.5 Respirator

      US $11.75 - 13.86 / Piece               US $82.20 - 103.90 / Piece              US $9.30 - 114.59 / Pair        US $13.43 - 20.64 / Piece             US $0.21 - 0.31 / Piece




      Basketball Shoes Mens Trainers          Women Shoulder Bag Leisure              2020 2021 Real Madrid Men              Newest imported materials      in stock 10Pcs retail packaging
      Jumpman 11s 25th Anniversary            Crossbody Chain Bags Fashion            Football Training Suits 20 21          polarized European brand       3-12 years Kids mask face Mask

      US $40.05 - 51.09 / Pair                US $20.63 - 25.10 / Piece               US $24.42 - 29.27 / Piece              US $7.62 - 13.05 / Piece       US $0.13 - 0.19 / Piece




      Autumn And Winter Design                Hot Sale Fashion Shoulder Bags          Air Purifying Face Mask Anti           Winter Outerwear Top Quality          Olympique de Marseille Soccer
      New Couples Jacket Hoodie               Women Chain Crossbody Bag               Dust Fog Face Mouth Filter             Men's MEAFORD RAIN 3M                 jersey 2020 2021 OM Marseille

      US $36.19 - 50.30 / Piece               US $26.12 - 31.34 / Piece               US $0.27 - 0.54 / Piece                US $1.70 - 100.00 / Piece             US $10.19 - 14.67 / Piece




      hot sell Men new Luxury Jackets         700 Wave Runner Reflective              Men Women 3D Print Tupac               Wedges Shoes For Women                NEW mans designer jacket High
      Coat Luxury Sweatshirt Hoodie           Kanye Mens Running Shoes                2pac T-shirt Short sleeve O-           Sandals Plus Size High Heels          Quality Long Sleeve Shirts

      US $17.26 - 22.76 / Piece               US $27.33 - 61.68 / Pair                US $13.98 - 16.48 / Piece              US $15.08 - 22.76 / Pair              US $0.01 - 108.03 / Piece




      2019 us business brand thin
      checked shirt, fashion designer

      US $22.34 - 34.26 / Piece




     New Arrival tld motorcycle riding suit




https://www.dhgate.com/product/the-new-tld-ktm-off-road-motorcycle-racing/572674830.html                                                                                                           6/7
10/2/2020                                           Case: 1:20-cv-06677 Document Wholesaler [johnson2]:
                                                                                 #: 16 Filed:           ReviewsPage
                                                                                                  11/10/20     on DHgate.com
                                                                                                                     69 of 167 PageID #:2737



                                                                                                              Customer Service               Drop shipping       Save more            United States / USD              English



                                                                                  I'm shopping for...                                                                     Hi, Sign in                                      1
                                                                                                                                                                          My DHgate



                                  ALL CATEGORIES                                  Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse               Video Gallery

      Home > Seller Review Profile


            Seller Information                                      Review Score:2

            Johnson2                                                                                                              Last 2 months                  Last 6 months                 Last 12 months                      Total
            65 Transactions
            57.1% Positive Review                                                  Positive                                             6                             9                               9                                9
            Henan, China (Mainland)
            10:47 AM Fri Oct 2 Now
                                                                                   Neutral                                              4                             4                               4                                4
            Member since Apr 2020


            Recommend seller to friends
                                                                                   Negative                                             6                             6                               6                                6




                                                                    Service Detail Score (Mainly Industry : --)

                                                                             Service Detail                          Service Score                               Compared to Industry Average                              Number of Ratings


                                                                            Items as described                                       --/--                                       --                                               --


                                                                             Communication                                           --/--                                       --                                               --


                                                                              Delivery time                                          --/--                                       --                                               --


                                                                            Shipping charges                                         --/--                                       --                                               --




               Reviews Received                      Reviews Sent


            Reviews:   Negative                                                                                                                                                                             Dates:   All



                                    FOX 2020 downhill suit, quick-drying                                 By:Maria Monse****h Portugal                        09 30,2020
                                    T-shirt, TLD motorcycle racing
                                                                                   Product reviews:
                                    locomotive, off-road long-sleeved
                                                                                   I never got my Oder in mail sad I missing the size medium
                                    Item code: 552102997
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    Formula F1 summer round neck shirt                                   By:15455****2230                       09 19,2020
                                    Polo shirt off-road motorcycle riding
                                                                                   Product reviews:
                                    racing suit locomotive top mountain
                                                                                   quality is not of normal polo quality. More like a sport shirt
                                    Item code: 545260501
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    KTM 2020 downhill suit KTM team                                      By:Asie****ino                      09 15,2020
                                    version short-sleeved T-shirt sports
                                                                                   Product reviews:
                                    T-shirt tld summer quick-drying
                                                                                   Very unsatisfied
                                    Item code: 546624426
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    Formula F1 Summer 2020 hot-selling                                   By:Guy****man                        09 14,2020
                                    lapel polo shirt top Off-road
                                                                                   Product reviews:
                                    motorcycle racing suit Mountain
                                                                                   Unsatisfied
                                    Item code: 555500009
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    F1 Renault 2019 Renault 2019                                         By:Chris O Duai****508011810542                         08 31,2020
                                    polyester quick-drying short-sleeved
                                                                                   Product reviews:
                                    polo shirt lapel T-shirt team racing
                                                                                   It not like in picture and the size is wrong
                                    Item code: 554634280
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    FOX mountain bike cycling off-road                                   By:Frankli****lado01                       08 27,2020
                                    motorcycle racing suit custom line
                                                                                   Product reviews:
                                    top downhill long-sleeved men's
                                                                                   Unsatisfied
                                    Item code: 545231143
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    Formula 1 Aston Martin 2020                                          By:Leoi****009                      08 21,2020
                                    summer new lapel polo shirt top off-
                                                                                   Product reviews:
                                    road motorcycle riding racing suit
                                                                                   Unsatisfied
                                    Item code: 555506916
                                                                                   helpful ( 0 )   unhelpful ( 0 )




                                    F1 Formula One Polo Shirt Lapel                                      By:craig****ce23                      08 06,2020
                                    Short Sleeve T-Shirt 2020 Summer

https://www.dhgate.com/seller-feedback/sellerscore-ff808081713aeab8017153570b0b2d48.html                                                                                                                                                       1/2
10/2/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document     #: -16
                                                                                             KtmFiled:
                                                                                                 from Chinese Ktm Store
                                                                                                        11/10/20        at Johnson2
                                                                                                                     Page     70 of| DHgate.com
                                                                                                                                     167 PageID #:2738
                        Buy Globally · Sell Globally                                                                                                     Join Free   Sign in   My DHgate     Help          English           0    Cart



                                  Johnson2               Add To Favorite Stores ( 6 )

                                                                                                                                        KTM                                                In this store          On DHgate

                                    53.8% Positive Feedback    65 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale              TopSelling          Review         About Us

            Store Home > KTM



            Store Categories                             12 matching products found for KTM

              Motorcycle clothing (8)                                                                                   Sort by:   Bestselling   Price          Best Match     Price: $      - $             Go      Page 1/1

              Motorcycle riding goggles (2)

              Racing jacket (1)                                                   KTM 2020 hot sale fleece warm sweater hot men and women moto...                                            US $34.39 - 39.90 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $36.20 - 42.00
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  KTM 2020 new motorcycle fleece sweater, off- road motorcycle ...                                           US $53.58 - 61.76 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $56.40 - 65.01
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  KTM 2020 summer new motorcycle quick- drying T- shirt racing l...                                          US $16.54 - 19.79 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $17.41 - 20.83
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  New TLD MotoGP windbreaker KTM motorcycle racing suit Jacket...                                            US $49.77 - 59.59 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $52.38 - 62.72
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  2020 MOTO driver racing suit motorcycle riding quick- drying ...                                           US $15.79 - 19.11 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $16.62 - 20.11
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  Customized TLD KTM Motocross Quick- drying T- shirt Bike Downh...                                          US $15.85 - 20.05 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $16.68 - 21.10
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  KTM 2020 downhill suit KTM team version short- sleeved T- shir...                                          US $16.34 - 19.38 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $17.20 - 20.40
                                                                                  Item Sold (2)               (1)                                                                                                 Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  KTM downhill bike cycling jacket tops men' s short- sleev...                                               US $16.34 - 19.38 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $17.20 - 20.40
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  The new TLD KTM off- road motorcycle racing short- sleeved T- s...                                         US $15.58 - 19.95 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $16.39 - 21.00
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  New cross- country motorcycle helmet mountain racing downhill...                                           US $70.19 - 82.11 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $73.88 - 86.43
                                                                                                                                                                                                                  Free Shipping

                                                                                                                                                                                                               Add to Cart




                                                                                  KTM 2020 new hot selling motorcycle goggles off- road vehicle...                                           US $27.48 - 32.33 / Piece
                                                                                  Ships out within 60 business days                                                                                         US $28.92 - 34.03


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21495772&pt=1&supplieridhead=ff808081713aeab8017153570b0b2d48                                                                                        1/2
10/2/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                        #: 16 Filed:     11/10/20  Store - Johnson2
                                                                                                                       Page    71 of| DHgate.com
                                                                                                                                       167 PageID #:2739
                        Buy Globally · Sell Globally                                                                                                             Join Free    Sign in   My DHgate        Help          English      1      Cart



                                  Johnson2               Add To Favorite Stores ( 6 )

                                                                                                                                                                                                       In this store         On DHgate

                                    53.8% Positive Feedback    65 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products            Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                          Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: Henan, China (Mainland)
                                                                      Year Established: Apr 2020
                                                               Main Product(s)/Service:



                                                          Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21495772.html?dspm=pcen.st.oncabout.1.ANyLZZKZ02ODtNR6x332&resource_id=#st-navigation-aboutus                                                                                                               1/1
10/2/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    16 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      72Order -- Cart PageID #:2740
                                                                                                                            of 167


                                           Buy Globally · Sell Globally                                                                                                                    Buyer Protection


                                               Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                      Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                    Quantity                           Price                              Subtotal            Shipping Method


                            Seller: johnson2



                                                The new TLD K             Options: 1
                                                                                                         1        Piece              US $19.95 /Piece                     US $19.95        ePacket
                                                TM off-road m…               Size: XXXL
                                                                                                                                                                                          US $3.43
                                                                                                                                                                                          Delivery: Estimated
                                                                                                                                                                                          between 8-30 (seller
                                                                                                                                                                                          ships within 60 business
                                                                                                                                                                                          days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:             US $19.95

                                                                                                                                                                             Shipping Cost:               US $3.43

                                                                                                                                                                               Order Total:              US $23.38




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                   US $19.95

                                                                                                                                                                             Shipping Cost:                    US $3.43

                                                                                                                                                                           Grand Total:                  US $23.38
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                       Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
10/2/2020                              2020 KTMCase:
                                                2020 Hot1:20-cv-06677
                                                         Sale Fleece Warm Sweater Hot Men And
                                                                           Document           Women
                                                                                          #: 16     Motorcycle
                                                                                                 Filed:        OutdoorPage
                                                                                                        11/10/20      Riding Racing
                                                                                                                              73 ofSuit
                                                                                                                                    167 Sweater Jacket #:2741
                                                                                                                                           PageID      From Johnson2, $34.39 | DHgate.Com

                                                                                                                                                       Buyer Protection      Customer Service                United States / USD           English



                           johnson2
                                                                                                                                                                                       On DHgate             In this Store
                                                                                                                                                                                                                                                1
                                                                             I'm shopping for...
                           53.8% Positive Feedback



   Store Home            Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             KTM 2020 hot sale fleece warm sweater hot men and women motorcycle outdoor riding racing suit
                                                                                             sweater jacket


                                                                                             USD            $39.90                      $39.78                      $39.55                       $36.04                         $35.64
                                                                                                            $42.00                      $41.87                      $41.63                       $37.94                         $37.52
                                                                                                            1 Piece+                    2 Pieces+                   5 Pieces+                    8 Pieces+                      10 Pieces+

                                                                                                                                                                                                                    App Only $34.03 - $39.48

                                                                                             Sale Detail:            5% OFF
                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3



                                                                                              Size:                    Choose an Option



                                                                                              Options:

                                                        Compare with similar Items
                                                                                                                                                                                        6

                                                                                              Quantity:                             1                   Piece       Maximum 100000 Piece(s)



                                                                                              Shipping:              $3.43 to United States Via ePacket
                                                                                                                     Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                    Add to Favorite



                                                                                              Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing               WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                 Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For BMW S 1000RR                 Body+Tank For YAMAHA YZF R 6             Injection For Aprilia RS-125 RS4         Body For KAWASAKI ZX 600 CC               Body +Tank For HONDA
      R1 1000 YZF-R1 15 16 17                S1000RR 09 10 11 12 13 14                  YZF 600 YZF-600 YZFR6 06 07              RS125 06 07 08 09 10 11                  6 R ZX636 ZX-6R 2000 2001                 CBR1000 RR CBR 1000 RR 08 09

      US $330.46 - 428.13 / Set              US $454.28 - 588.55 / Set                  US $323.22 - 418.75 / Set                US $369.05 - 478.13 / Set                US $323.22 - 418.75 / Set                 US $323.22 - 418.75 / Set




https://www.dhgate.com/product/ktm-2020-hot-sale-fleece-warm-sweater-hot/547131863.html?dspm=pcen.st.products.1.KfoGXccJ9RQ2O7sB3Psd&resource_id=&skuAttr=9999:1005#st1-0-1|0|0;stprod|3631282390                                                    1/6
10/2/2020                             2020 KTM 2020
                                               Case:New1:20-cv-06677
                                                       Motorcycle Fleece Sweater, Off Road Motorcycle
                                                                           Document                   Riding11/10/20
                                                                                           #: 16 Filed:     Suit, Motorcycle
                                                                                                                         PageSuit, Racing
                                                                                                                                   74 ofSuit,
                                                                                                                                          167 Fleece Sweater#:2742
                                                                                                                                                 PageID      From Johnson2, $53.58 | DHgate.Com

                                                                                                                                                       Buyer Protection      Customer Service                United States / USD           English



                           johnson2
                                                                                                                                                                                       On DHgate             In this Store
                                                                                                                                                                                                                                                1
                                                                             I'm shopping for...
                           53.8% Positive Feedback



   Store Home            Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                             KTM 2020 new motorcycle fleece sweater, off-road motorcycle riding suit, motorcycle suit, racing suit,
                                                                                             fleece sweater


                                                                                             USD            $61.76                      $61.64                      $61.40                       $55.96                         $55.53
                                                                                                            $65.01                      $64.88                      $64.63                       $58.91                         $58.45
                                                                                                            1 Piece+                    2 Pieces+                   5 Pieces+                    6 Pieces+                      10 Pieces+

                                                                                                                                                                                                                    App Only $53.02 - $61.11

                                                                                             Sale Detail:            5% OFF
                                                                                                                     Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                        New User Save $3



                                                                                              Size:                    Choose an Option



                                                                                              Options:



                                                        Compare with similar Items
                                                                                              Quantity:                             1                   Piece       Maximum 100000 Piece(s)



                                                                                              Shipping:              $3.43 to United States Via ePacket
                                                                                                                     Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                     Logistics Delay Notification



                                                                                                                        Buy it Now                           Add to Cart                    Add to Favorite



                                                                                              Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Formula 1 Renault Renault F1           F1 Renault Renault 2019                    Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing               WEC Aston Martin Team 2019                ktm summer new MOTO GP
      Team 2020 short sleeve French          Ricardo Rider T-shirt short                Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                 Short Sleeve Polo Shirt Lapel T-          motorcycle off-road riding T-

      US $17.81 - 21.38 / Piece              US $11.76 - 17.06 / Piece                  US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                US $16.58 - 20.38 / Piece                 US $12.78 - 17.13 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For BMW S 1000RR                 Body+Tank For YAMAHA YZF R 6             Injection For Aprilia RS-125 RS4         Body For KAWASAKI ZX 600 CC               Body +Tank For HONDA
      R1 1000 YZF-R1 15 16 17                S1000RR 09 10 11 12 13 14                  YZF 600 YZF-600 YZFR6 06 07              RS125 06 07 08 09 10 11                  6 R ZX636 ZX-6R 2000 2001                 CBR1000 RR CBR 1000 RR 08 09

      US $330.46 - 428.13 / Set              US $454.28 - 588.55 / Set                  US $323.22 - 418.75 / Set                US $369.05 - 478.13 / Set                US $323.22 - 418.75 / Set                 US $323.22 - 418.75 / Set




https://www.dhgate.com/product/ktm-2020-new-motorcycle-fleece-sweater-off/547125990.html?dspm=pcen.st.products.2.KfoGXccJ9RQ2O7sB3Psd&resource_id=#st1-1-1|0|0;stprod|3631282390                                                                     1/6
10/4/2020                                                      2020 New KTM
                                                   Case: 1:20-cv-06677      Motorcycle Carbon
                                                                          Document       #: 16Fiber Gloves11/10/20
                                                                                                 Filed:    For Motorcycle Fans From
                                                                                                                       Page         Juanjie01,
                                                                                                                                75 of          $28.10 | DHgate.Com
                                                                                                                                       167 PageID         #:2743
                                                                                                                                   Buyer Protection    Customer Service             Drop shipping            United States / USD              English



                           juanjie01
                                                                                                                                                                                       On DHgate             In this Store
                                                                                                                                                                                                                                                 36
                                                                             I'm shopping for...
                           50% Positive Feedback



    Store Home           Products          Time Limited Sale               TopSelling          Review             About Us


   Home > All Categories > Fashion Accessories > Hats, Scarves & Gloves > Gloves & Mittens > Five Fingers Gloves > Product detail


                                                                                             New KTM motorcycle carbon fiber gloves for motorcycle fans


                                                                                             USD             $37.39                      $37.19                     $36.27                          $33.06                      $29.13
                                                                                                             $38.55                      $38.34                     $37.39                          $34.08                      $30.03
                                                                                                             1 Piece+                    2 Pieces+                  5 Pieces+                       9 Pieces+                   10 Pieces+

                                                                                                                                                                                                                    App Only $27.52 - $36.62

                                                                                             Sale Detail:             3% OFF         08 days left

                                                                                                                      Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                         New User Save $3



                                                                                              Gloves Size:              M



                                                                                              Options:


                                                                                                                            1
                     Share to be partner                Compare with similar Items
                                                                                              Quantity:                              1                      Piece   Maximum 9999 Piece(s)



                                                                                              Shipping:               Free Shipping to United States Via ePacket
                                                                                                                      Estimated delivery time: Nov. 27 and Dec. 19, ships out within 30 business days
                                                                                                                      Logistics Delay Notification


                                                                                              Total cost:
                                                                                                                      $37.39                Get coupon and you will save extra $3




                                                                                                                         Buy it Now                           Add to Cart                   Add to Favorite



                                                                                              Seller Guarantee:          Return Policy         On-time Delivery in 30 Days


                                                                                              Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Gift 2019 Fashion Winter Unisex        Fashion 2020 Top classic bucket            Luxury brands Design Jeans cap            Bucket Hats Baseball Caps               C D designer bucket hat black             Cheap 2019classic Golf Curved
      Top 100% Cashmere Scarf For            cap Foldable Fishing Caps king             Bucket hats logo Fisherman                Beanie Baseball Cap for Mens            blue Khaki lady autumn beanie             Visor hats Luxury design bone

      US $19.10 - 21.72 / Piece              US $17.09 - 24.69 / Piece                  US $18.00 - 24.00 / Piece                 US $15.99 - 19.39 / Piece               US $51.36 - 59.60 / Piece                 US $27.66 - 36.58 / Piece




     More Choices




      TOP quality sunglass Men               Ring buckle mobile phone                   Luxury Keychain High Qualtiy              bow ties wood bow tie for men           Protective Hat Anti-spitting              7 Style Baseball Hat Ponytail
      women Summer sunglasses                holder Gift holder Creative                Key Chain & Key Ring Holder               vintage neck ties men fashion           Powder Wind Sand Mask Anti-               Baseball Cap Washed Cotton

      US $8.09 - 13.67 / Piece               US $0.50 - 0.68 / Piece                    US $12.55 - 14.95 / Piece                 US $1.81 - 3.12 / Piece                 US $4.78 - 5.31 / Piece                   US $3.02 - 3.59 / Piece

                                              $5 OFF $100 +




https://www.dhgate.com/product/new-ktm-motorcycle-carbon-fiber-gloves-for/590338640.html?skuid=770528414358724608                                                                                                                                       1/8
10/4/2020                                                     2020 New KTM
                                                  Case: 1:20-cv-06677      Motorcycle Carbon
                                                                         Document       #: 16Fiber Gloves11/10/20
                                                                                                Filed:    For Motorcycle Fans From
                                                                                                                      Page         Juanjie01,
                                                                                                                               76 of          $28.10 | DHgate.Com
                                                                                                                                      167 PageID         #:2744

     Item Description                                                                                                                                                                                                   Report Item




       New KTM-2 Motorcycle Fans Racing Carbon Fiber Gloves



       Specifications


                                  Type:     Finger Gloves
                               Material:    Real Leather
                               Gender:      Man Woman
                                  Color:    White Black
                        Style of Length:    Normal
                            Item Code:      590338640
                              Category:     Five Fingers Gloves




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

       condition of the item(s) received.




       Description




                                South Korea rose sweater     Butterfly sweater chain     2019 sweater chain          Gold-plated mesh flower       men sweater chain           National wind female long
                                chain fall and winter long   length female models fall   necklace female Rose        pendant necklace Clover       accessories chain hanging   sweater chain necklace
                                US $4.4-6.95/Piece           US $4.93-7.07/Piece         US $28.68-43.75/Piece       US $3.52-5.87/Piece           US $23.36-61.33/Piece       US $58.49-83.11/Piece




                                New Arrival Spring Men's     Explosion retro Yamamoto    Corzzet Vintage Gothic      Tactical Gloves Soft Shell    High Quality Ladies         womens Fox fur Real
                                Genuine Leather Gloves       dark night club bar light   Black Leather &Gold Metal   Leather Fitness Half Finger   Fashion Casual Leather      lambskin Gloves skin
                                US $25.88-33.48/Pair         US $27.73-35.86/Piece       US $70.03-90.55/Piece       US $20.56-26.59/Pair          US $12.05-18.05/Piece       US $67.63-88.19/Pair




                                New Oversize Sunglasses      New sunglasses men          2019 Futuristic oversized   SARA Outdoor Sports           2020 new triangle cat's eye 24 colors INS Fashion
                                Shield Big Frame Alloy One   designer metal retro        one piece sunglasses        Windproof Sunglasses          sunglasses female big box   Sunglasses Big Oversized
                                US $0.57-0.69/Piece          US $49.17-77.06/Piece       US $17.89-25.69/Piece       US $14.03-22.3/Piece          US $3.08-4.95/Piece         US $2.3-3.69/Piece




https://www.dhgate.com/product/new-ktm-motorcycle-carbon-fiber-gloves-for/590338640.html?skuid=770528414358724608                                                                                                                     2/8
10/4/2020                                              2020 New KTM
                                           Case: 1:20-cv-06677      Motorcycle Carbon
                                                                  Document       #: 16Fiber Gloves11/10/20
                                                                                         Filed:    For Motorcycle Fans From
                                                                                                               Page         Juanjie01,
                                                                                                                        77 of          $28.10 | DHgate.Com
                                                                                                                               167 PageID         #:2745




https://www.dhgate.com/product/new-ktm-motorcycle-carbon-fiber-gloves-for/590338640.html?skuid=770528414358724608                                            3/8
10/4/2020                                                        2020 New KTM
                                                     Case: 1:20-cv-06677      Motorcycle Carbon
                                                                            Document       #: 16Fiber Gloves11/10/20
                                                                                                   Filed:    For Motorcycle Fans From
                                                                                                                         Page         Juanjie01,
                                                                                                                                  78 of          $28.10 | DHgate.Com
                                                                                                                                         167 PageID         #:2746




                                  More Description


                                                                                                          Less Description




     Sponsored Products You May be Interested In More Choice                                      I want to be here too




      Men's Women's Fashion Classic           300W Solar led outdoor lighting    Chicago Los Bulls Angeles                Mini LED Party Lights Square   2020 latest EMslim HI-EMT          long pants 2019 2020 marseille
      Designer Belt Luxury Belt               solars garden lights Hanging       Basketball Shorts Just Memphis           Color Changing LED ice cubes   machine EMS electromagnetic        aJ soccer pants Real Madrid

      US $0.32 - 20.78 / Piece                US $63.86 - 108.86 / Piece         US $16.34 - 19.58 / Piece                US $40.96 - 77.63 / Lot        US $8.48 - 3780.00 / Piece         US $14.69 - 17.72 / Piece

                                               $100 OFF $2,000 +                                                           $100 OFF $2,000 +




     Compare with similar Items




                                              New KTM motorcycle carbon          Drake In My Feelings Dad Hat             Unisex Classic Felt Pork Pie   Elegant Silk Hijab Scarf For       2020 fashion sports black
                                              fiber gloves for motorcycle fans   Hot singles Kiki do you love me          Porkpie Hat Cap Upturn Short   Women Square Shawls Fashion        buffalo horn glasses men
                                                                                 Buzzwords Baseball Cap 100%              Brim Black Ribbon Band         Print Kerchief Satin Head Scarfs   round circle lenses wood fram

                                                         Add to Cart                       Add to Cart                               Add to Cart                    Add to Cart                       Add to Cart

                                     Price    US $28.10 - 37.39 / Piece          US $13.25 - 15.06 / Piece                US $7.04 - 9.15 / Piece        US $15.02 - 17.08 / Piece          US $17.20 - 21.47 / Piece

                                                                                  $3 OFF $99 +

                                                                                  Per $159 Save $5


                                 My. Order    1 Piece                            1 Piece                                  1 Piece                        1 Piece                            1 Piece

              Customer Rating / Orders                   0                                  4.3     26 Orders                        4.4   67 Orders                0   1 Order                        4.4   412 Orders

                          Shipping Cost       Free Shipping                      Free Shipping                            US $0.64                       US $9.14                           Free Shipping

                      Shipping method         ePacket                            ePacket                                  ePacket                        ePacket                            ePacket

               Estimated Delivery Time        Nov. 27 and Dec. 19                Oct. 23 and Nov. 14                      Oct. 22 and Nov. 13            Jan. 8 and Jan. 30                 Oct. 20 and Nov. 11

                       Seller Guarantee          Guaranteed Service                 Guaranteed Service                       Guaranteed Service             Guaranteed Service                 Guaranteed Service



                                     Store    Shop by juanjie01                  Shop by lotusflowern                     Shop by artstyle               Shop by kawaiiet                   Shop by buffalohorn…
                                              50% Positive Feedback              97.9% Positive Feedback                  97.1% Positive Feedback        97.6% Positive Feedback            96.7% Positive Feedback

https://www.dhgate.com/product/new-ktm-motorcycle-carbon-fiber-gloves-for/590338640.html?skuid=770528414358724608                                                                                                            4/8
10/4/2020                                                        2020 New KTM
                                                     Case: 1:20-cv-06677      Motorcycle Carbon
                                                                            Document       #: 16Fiber Gloves11/10/20
                                                                                                   Filed:    For Motorcycle Fans From
                                                                                                                         Page         Juanjie01,
                                                                                                                                  79 of          $28.10 | DHgate.Com
                                                                                                                                         167 PageID         #:2747
     Related Promotion


       long satin gloves blue        gloves styles      cat gloves    korea gloves     fashion women leather gloves           gloves for style men         magic screen     driving gloves for winter       long cashmere gloves


       waterproof touch screen gloves




     Related Keywords


       cow cartoons        gloves for winter     heating gloves       women winter warm knit gloves fingers             autumn cashmere fingerless gloves           touch cotton gloves      lamb warmer


       ladies long evening gloves        driving gloves for winter      leather gloves for girls




     You May Also Like




      New Yamaha Motocross T-shirt               2018 new Moto jerseys                      KTM Hoodie Sweatshirt                       F1 racing suit Renault short-               Hot KTM Sale Moto GP Letters
      Short-sleeved quick-drying                 Rockstar Jersey Breathable                 MotoGP Cycling Windbreaker                  sleeved T-shirt racing fan                  Racing Baseball Caps

      US $12.06 - 16.14 / Piece                  US $17.53 - 19.94 / Piece                  US $28.88 - 38.34 / Piece                   US $15.31 - 20.11 / Piece                   US $5.43 - 10.29 / Piece




      Explosive summer quick-drying       KTM Troylee speed drop service             New long-sleeved T-shirt                    2020 explosive F1 Mercedes-                 Explosive F1 spring and
      trousers jacket, motorcycle         TLD Jersey outdoor shirt men               downhill clothing mountain                  Benz 2020 short-sleeved polo                autumn long-sleeved downhill

      US $14.80 - 19.00 / Piece           US $16.50 - 22.02 / Piece                  US $15.11 - 19.00 / Piece                   US $18.08 - 22.40 / Piece                   US $14.82 - 19.50 / Piece




      Free shipping motorcycle                   Motorcycle wholesale                Summer mesh breathable                      ktm summer new MOTO GP                      Formula 1 Renault Renault F1
      helmet full face helmet ARAI               sweatshirt XC motorcycle GP         racing suit knight off-road                 motorcycle off-road riding T-               Team 2020 short sleeve French

      US $62.56 - 71.14 / Piece                  US $15.83 - 17.99 / Piece           US $79.75 - 98.99 / Piece                   US $12.78 - 17.13 / Piece                   US $17.81 - 21.38 / Piece




      KTM motorcycle T-shirt 2019                For YAMAHA KTM Carbon Fiber                New motocross racing T-shirt         DELICATE FOX 180 Motocross                  AMG Team F1 Body T-Shirt
      summer casual jacket factory               Waterproof Backpack                        for ktm men's short-sleeved T-       Jersey Pants 2020 Navy Red                  Racing Suit Men's Short Sleeve

      US $13.49 - 18.08 / Piece                  US $35.70 - 65.15 / Piece                  US $12.81 - 14.57 / Piece            US $49.75 - 69.95 / Set                     US $15.31 - 20.11 / Piece




      7 8" 22mm Motorcycle Hand                  Best selling KTM MOTO                      For KTM Racing Team                         BMW Motorcycle T-shirt New           MOTO GP motorcycle quick-
      Grips Handle Rubber Bar Gel                downhill mountain bike men's               Motorcycle Long Sleeve T-Shirt              POLO Short T Casual Wear             drying shirt T-shirt Renault

      US $6.58 - 9.65 / Pair                     US $9.80 - 11.14 / Piece                   US $12.67 - 39.20 / Piece                   US $17.54 - 21.83 / Piece            US $15.18 - 18.49 / Piece



https://www.dhgate.com/product/new-ktm-motorcycle-carbon-fiber-gloves-for/590338640.html?skuid=770528414358724608                                                                                                                  5/8
10/4/2020                                               Case: 1:20-cv-06677 Document Wholesaler [juanjie01]:
                                                                                     #: 16 Filed:            ReviewsPage
                                                                                                       11/10/20     on DHgate.com
                                                                                                                          80 of 167 PageID #:2748



                                                                                                                 Customer Service               Drop shipping   Save more            United States / USD              English



                                                                                     I'm shopping for...                                                                 Hi,                                              36
                                                                                                                                                                         My DHgate



                                      ALL CATEGORIES                                 Flash Deals             Superior Suppliers             Coupon Center         Local Warehouse               Video Gallery

      Home > Seller Review Profile


            Seller Information                                          Review Score:0

            Juanjie01                                                                                                              Last 2 months                Last 6 months                 Last 12 months                        Total
            11 Transactions
            50% Positive Review
                                                                                      Positive                                             1                         1                               1                                  1
            Henan, China (Mainland)
            10:47 PM undefined Oct 4 Now
            Member since Jun 2020                                                     Neutral                                              0                         0                               0                                  0


            Recommend seller to friends                                               Negative                                             1                         1                               1                                  1




                                                                        Service Detail Score (Mainly Industry : --)

                                                                                Service Detail                          Service Score                           Compared to Industry Average                              Number of Ratings


                                                                               Items as described                                       --/--                                   --                                                 --


                                                                                Communication                                           --/--                                   --                                                 --


                                                                                 Delivery time                                          --/--                                   --                                                 --


                                                                               Shipping charges                                         --/--                                   --                                                 --




               Reviews Received                          Reviews Sent


            Reviews:       Negative                                                                                                                                                                        Dates:   All



                                       fashion stainless steel jewelry rivet                                By:elias****musau                      09 21,2020
                                       bracelet ornaments wholesale palm
                                                                                      Product reviews:
                                       leather bracelet cross stripe star
                                                                                      he sent me something else that does not have the bracelet I order I want to be reimbursedin addition the thing arrived broken
                                       Item code: 576022934
                                                                                      helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                  Go to page:   1     GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                         China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                       Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                          Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff808081724b194f0172a2283d885d06.html                                                                                                                                                           1/1
10/4/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document     #: -16
                                                                                             KtmFiled:
                                                                                                 from Chinese Ktm Store
                                                                                                        11/10/20        at Juanjie01
                                                                                                                     Page     81 of| DHgate.com
                                                                                                                                     167 PageID #:2749
                        Buy Globally · Sell Globally                                                                                                             Join Free   Sign in   My DHgate     Help          English           0    Cart



                                 Juanjie01               Add To Favorite Stores ( 0 )

                                                                                                                                              ktm                                                  In this store          On DHgate

                                    50% Positive Feedback     11 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products            Time Limited Sale                TopSelling            Review           About Us

            Store Home > ktm



            Store Categories                             1 matching products found for ktm

              Simple fashion hat. scarf (1)                                                                                   Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                   New KTM motorcycle carbon fiber gloves for motorcycle fans                                                        US $28.11 - 37.40 / Piece
                                                                                   Ships out within 30 business days                                                                                                US $28.97 - 38.55
                                                                                                                                                                                                                          Free Shipping

                                                                                                                                                                                                                       Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                        | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | Arabic

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=21535253&pt=1&supplieridhead=ff808081724b194f0172a2283d885d06                                                                                                1/1
10/4/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                        #: 16 Filed:     11/10/20  Store - Juanjie01
                                                                                                                       Page     82 of| DHgate.com
                                                                                                                                        167 PageID #:2750
                        Buy Globally · Sell Globally                                                                                    Hello,                    (     259 ) Sign out   My DHgate        Help          English      36 Cart



                                  Juanjie01              Add To Favorite Stores ( 0 )

                                                                                                                                                                                                        In this store         On DHgate

                                    50% Positive Feedback     11 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products            Time Limited Sale                    TopSelling           Review             About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                              Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                              Excellent Service and Fast Shipping
              Basic Information




                                                           Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: Henan, China (Mainland)
                                                                       Year Established: Jun 2020
                                                                Main Product(s)/Service:



                                                           Contact Us

                                                                                                                                    Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21535253.html?dspm=pcen.st.oncabout.1.yDaUURn67hq2rRZOnGQq&resource_id=#st-navigation-aboutus                                                                                                            1/1
10/4/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    16 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      83Order -- Cart PageID #:2751
                                                                                                                            of 167


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                                Review Your Orders                                                Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                             Change Shipping Address


                                                (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: juanjie01



                                                 New KTM motor             Gloves M
                                                                                                        1        Piece              US $37.39 /Piece                     US $37.39        ePacket
                                                                             Size:
                                                 cycle carbon fi…
                                                                          Options: 1                                                                                                     Free Shipping
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 30 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:              US $37.39

                                                                                                                                                                            Shipping Cost:                US $0.00

                                                                                                                                                                              Order Total:               US $37.39




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $37.39

                                                                                                                                                                            Shipping Cost:                    US $0.00

                                                                                                                                                                          Grand Total:                   US $37.39
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/4/2020          A Star KTM Motorcycle Riding Gloves Summer
                                              Case:           Thin Section Breathable
                                                       1:20-cv-06677       Document   Knight
                                                                                           #:Equipment
                                                                                              16 Filed:Off Road Racing Locomotive
                                                                                                            11/10/20    Page 84   Anti
                                                                                                                                    ofFall
                                                                                                                                       167 Gloves Male Half#:2752
                                                                                                                                               PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…

                                                                                                                                Buyer Protection     Customer Service            Drop shipping          United States / USD              English



                           juntao1
                                                                                                                                                                                     On DHgate          In this Store
                                                                                                                                                                                                                                              31
                                                                           I'm shopping for...
                           70.6% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                           A star KTM motorcycle riding gloves summer thin section breathable knight equipment off-road racing
                                                                                           locomotive anti-fall gloves male half fi


                                                                                           USD            $23.52                      $21.44                      $20.68
                                                                                                          $24.76                      $22.57                      $21.77
                                                                                                          1 Piece+                    14 Pieces+                  46 Pieces+

                                                                                                                                                                                                                  App Only $20.46 - $25.76

                                                                                           Sale Detail:            5% OFF         08 days left

                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                      New User Save $3



                                                                                            Color :                      same photo




                                                                                            Size:                    M
                                                        Compare with similar Items



                                                                                            Options:


                                                                                                                                                                                                              8

                                                                                            Quantity:                             1                      Piece    Maximum 100000 Piece(s)



                                                                                            Shipping:              $3.43 to United States Via ePacket
                                                                                                                   Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                   Logistics Delay Notification


                                                                                            Total cost:            $26.95                Get coupon and you will save extra $3




                                                                                                                      Buy it Now                           Add to Cart                    Add to Favorite



                                                                                            Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Applicable to Yamaha Cross             New team version cross                   Motorcycle Gloves Racing Gear            Retro Pursuit Perforated Real            Motorcycle Gloves Leather                 F-5-Colors Gloves Moter Glove
      Country Mountain Bike MX               country gloves MX motorcycle             Wear A S1 For Men Motorbike              Leather Motorcycle Gloves                Goatskin Touch Screen Ready               Moto Racing Motocycly Gloves

      US $14.07 - 16.00 / Piece              US $10.73 - 14.36 / Piece                US $12.07 - 15.43 / Pair                 US $15.13 - 17.21 / Piece                US $10.56 - 13.72 / Pair                  US $4.83 - 10.97 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For Aprilia RS-125 RS4         Body+Tank For YAMAHA YZF R 1             17 types 3D printing Trump               6 styles Donald Trump 2020                Body+Tank For YAMAHA YZF R 6
      R1 1000 YZF-R1 15 16 17                RS125 06 07 08 09 10 11                  YZF-1000 YZF 1000 YZFR1 04 05            2020 Mask Windproof Cotton               Dollar US President Banknotes             YZF 600 YZF-600 YZFR6 06 07

      US $330.46 - 428.13 / Set              US $369.05 - 478.13 / Set                US $346.54 - 448.96 / Set                US $0.58 - 0.98 / Piece                  US $0.13 - 0.55 / Piece                   US $323.22 - 418.75 / Set


https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                                                                  1/10
10/4/2020           A Star KTM Motorcycle Riding Gloves Summer
                                               Case:           Thin Section Breathable
                                                        1:20-cv-06677       Document   Knight
                                                                                            #:Equipment
                                                                                               16 Filed:Off Road Racing Locomotive
                                                                                                             11/10/20    Page 85   Anti
                                                                                                                                     ofFall
                                                                                                                                        167 Gloves Male Half#:2753
                                                                                                                                                PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…
       $5 OFF $100 +                          $5 OFF $100 +                          $5 OFF $100 +                                                                                                         $5 OFF $100 +




     Item Description                                                                                                                                                                                                      Report Item




       Brand: Other Type: Cycling Gloves Size: M L XL Color Classification: As shown in the photo Year Season: General Please contact customer service before buying



       Specifications


                               Material:    Leather
                               Feature:     Half Finger Full Finger Breathable
                               Gender:      Unisex
                            Item Code:      538929042
                              Category:     Motorcycle Gloves




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

       condition of the item(s) received.




       Description




https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                                                        2/10
10/4/2020        A Star KTM Motorcycle Riding Gloves Summer
                                            Case:           Thin Section Breathable
                                                     1:20-cv-06677       Document   Knight
                                                                                         #:Equipment
                                                                                            16 Filed:Off Road Racing Locomotive
                                                                                                          11/10/20    Page 86   Anti
                                                                                                                                  ofFall
                                                                                                                                     167 Gloves Male Half#:2754
                                                                                                                                             PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…




https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                       3/10
10/4/2020        A Star KTM Motorcycle Riding Gloves Summer
                                            Case:           Thin Section Breathable
                                                     1:20-cv-06677       Document   Knight
                                                                                         #:Equipment
                                                                                            16 Filed:Off Road Racing Locomotive
                                                                                                          11/10/20    Page 87   Anti
                                                                                                                                  ofFall
                                                                                                                                     167 Gloves Male Half#:2755
                                                                                                                                             PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…




https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                       4/10
10/4/2020        A Star KTM Motorcycle Riding Gloves Summer
                                            Case:           Thin Section Breathable
                                                     1:20-cv-06677       Document   Knight
                                                                                         #:Equipment
                                                                                            16 Filed:Off Road Racing Locomotive
                                                                                                          11/10/20    Page 88   Anti
                                                                                                                                  ofFall
                                                                                                                                     167 Gloves Male Half#:2756
                                                                                                                                             PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…




https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                       5/10
10/4/2020          A Star KTM Motorcycle Riding Gloves Summer
                                              Case:           Thin Section Breathable
                                                       1:20-cv-06677       Document   Knight
                                                                                           #:Equipment
                                                                                              16 Filed:Off Road Racing Locomotive
                                                                                                           11/10/20     Page 89AntiofFall
                                                                                                                                      167 Gloves Male Half#:2757
                                                                                                                                              PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…




                                                                                                 Less Description




     Sponsored Products You May be Interested In More Choice




      Quality For iPhone 7 Double        300W Solar led outdoor lighting   Chicago Los Bulls Angeles          Mini LED Party Lights Square   2020 latest EMslim HI-EMT        long pants 2019 2020 marseille
      Clip Car Mount, Easy-To-Use        solars garden lights Hanging      Basketball Shorts Just Memphis     Color Changing LED ice cubes   machine EMS electromagnetic      aJ soccer pants Real Madrid

      US $1.80 - 2.05 / Piece            US $63.86 - 108.86 / Piece        US $16.34 - 19.58 / Piece          US $40.96 - 77.63 / Lot        US $8.48 - 3780.00 / Piece       US $14.69 - 17.72 / Piece

       $5 OFF $100 +                      $100 OFF $2,000 +                                                    $100 OFF $2,000 +




     Compare with similar Items


https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                          6/10
10/4/2020          A Star KTM Motorcycle Riding Gloves Summer
                                              Case:           Thin Section Breathable
                                                       1:20-cv-06677       Document   Knight
                                                                                           #:Equipment
                                                                                              16 Filed:Off Road Racing Locomotive
                                                                                                            11/10/20    Page 90   Anti
                                                                                                                                    ofFall
                                                                                                                                       167 Gloves Male Half#:2758
                                                                                                                                               PageID       Fi Warm Motorcycle Gear Warm Motorcycle Gloves Fr…




                                               A star KTM motorcycle riding                Mig C2 Dain Racing Short                2019 Leisure long-distance             MB Star C5 SD Connect C5 with               4pcs Universal Car Black Fend
                                               gloves summer thin section                  Gloves for Motorcycle Bike              motorcycle Dain Mig C2 Racing          V06 2020 Soft-ware in 320GB                 Flares Mud Flaps Splash Guard
                                               breathable knight equipment                 Gloves Racing Riding                    Short Gloves Motorcycle Off-           HDD used Laptop D630 Auto                   Arch Wheel Eyebrow Lip For Ca

                                                           Add to Cart                                Add to Cart                             Add to Cart                             Add to Cart                               Add to Cart

                                    Price      US $20.68 - 26.03 / Piece                   US $35.50 - 40.37 / Pair                US $19.91 - 27.77 / Pair               US $220.11 - 620.84 / Piece                 US $7.04 - 8.00 / Set




                               Min. Order      1 Piece                                     1 Pair                                  1 Pair                                 1 Piece                                     1 Set

              Customer Rating / Orders                     0                                           0                                      0                                        0                                         0

                          Shipping Cost        US $3.43                                    Free Shipping                           Free Shipping                          Free Shipping                               US $368.91

                       Shipping method         ePacket                                     ePacket                                 ePacket                                DHL                                         DHL

               Estimated Delivery Time         Jan. 8 and Jan. 30                          Nov. 27 and Dec. 19                     Oct. 22 and Nov. 13                    Oct. 17 and Oct. 20                         Oct. 22 and Oct. 25

                       Seller Guarantee           Guaranteed Service                          Guaranteed Service                      Guaranteed Service                      Guaranteed Service                         Guaranteed Service



                                    Store      Shop by juntao1                             Shop by hoya_autom…                     Shop by motorcycle…                    Shop by diagauto                            Shop by bxracing
                                               70.6% Positive Feedback                     100% Positive Feedback                  100% Positive Feedback                 96.1% Positive Feedback                     96.9% Positive Feedback




     Related Promotion


       driver gloves      icon leather       fingerless glove man          black red fox       riding atv      race glove motorcycle        long finger leather gloves     gp pro motorcycles gloves           black leather glove


       riding gloves motorcycle




     Related Keywords


       motocycle glove         motorcycle gears          leather glove     motorcycle racing gloves            summers motorcycle gloves           gloves motorcycle alpine     full fingered motorcycle gloves


       summer motorcycle riding gloves            motorcycle gloves s size         motorcycle gloves warm




     You May Also Like




      7 8" 22mm Motorcycle Hand                    Motorcycle Gloves Racing Gear                    New team version cross                     KTM Motorcycle Goggle                       Motorcycle Gloves Leather
      Grips Handle Rubber Bar Gel                  Wear A S1 For Men Motorbike                      country gloves MX motorcycle               Motocross Glasses MOTO ATV                  Goatskin Touch Screen Ready

      US $6.58 - 9.65 / Pair                       US $12.07 - 15.43 / Pair                         US $10.73 - 14.36 / Piece                  US $8.74 - 13.36 / Piece                    US $10.56 - 13.72 / Pair




      New model ktm motorcycle off-         New sup F1 fans series downhill                New long-sleeved T-shirt                    Autumn Winter KTM Motorcycle                 F-5-Colors Gloves Moter Glove
      road bags racing off-road bags        service mountain bike bicycle                  downhill clothing mountain                  Riding Sweatshirt Motorcycle                 Moto Racing Motocycly Gloves

      US $15.13 - 18.58 / Piece             US $14.48 - 19.14 / Piece                      US $15.11 - 19.00 / Piece                   US $29.80 - 36.32 / Piece                    US $4.83 - 10.97 / Piece




https://www.dhgate.com/product/a-star-ktm-motorcycle-riding-gloves-summer/538929042.html?skuid=718186560021794912                                                                                                                                     7/10
10/4/2020                                                                            Wholesaler
                                                        Case: 1:20-cv-06677 Document #:         [juntao1]:
                                                                                        16 Filed:          Reviews on
                                                                                                      11/10/20        DHgate.com
                                                                                                                   Page   91 of 167 PageID #:2759



                                                                                                                  Customer Service               Drop shipping     Save more             United States / USD              English



                                                                                     I'm shopping for...                                                                       Hi,                                            32
                                                                                                                                                                               My DHgate



                                      ALL CATEGORIES                                 Flash Deals              Superior Suppliers             Coupon Center             Local Warehouse               Video Gallery

      Home > Seller Review Profile


            Seller Information                                           Review Score:5

            Juntao1                                                                                                                 Last 2 months                  Last 6 months                  Last 12 months                        Total
            66 Transactions
            70.6% Positive Review
                                                                                      Positive                                              6                             10                              10                                10
            Henan, China (Mainland)
            09:20 PM undefined Oct 4 Now
            Member since Apr 2020                                                     Neutral                                               3                              3                              3                                 3


            Recommend seller to friends                                               Negative                                              4                              5                              5                                 5




                                                                         Service Detail Score (Mainly Industry : --)

                                                                                 Service Detail                          Service Score                             Compared to Industry Average                               Number of Ratings


                                                                               Items as described                                        --/--                                      --                                                 --


                                                                                Communication                                            --/--                                      --                                                 --


                                                                                  Delivery time                                          --/--                                      --                                                 --


                                                                                Shipping charges                                         --/--                                      --                                                 --




               Reviews Received                          Reviews Sent


            Reviews:       Negative                                                                                                                                                                            Dates:   All



                                       F1 Formula One locomotive                                             By:raulp****a_88                      09 30,2020
                                       competition competitive quick-drying
                                                                                       Product reviews:
                                       short-sleeved clothing bike outdoor
                                                                                       I make 2 orders and the same size and one good and this giant. Very bad quality, all printed without more ... not worth the money they ask for this
                                       Item code: 536299679
                                                                                       helpful ( 0 )   unhelpful ( 0 )




                                       F1 Ferrari riding racing suit T-shirt                                 By:raulp****a_88                      09 30,2020
                                       custom summer lapel POLO shirt
                                                                                       Product reviews:
                                       locomotive quick-drying short-
                                                                                       Very poor quality, everything printed on the shirt, the zipper does not hold .... terrible. It is not worth the money they ask for this
                                       Item code: 535884009
                                                                                       helpful ( 0 )   unhelpful ( 0 )




                                       F1-McLaren McLaren Mercedes                                           By:fjchinch****ledesma                      09 17,2020
                                       Button men's downhill suit men's
                                                                                       Product reviews:
                                       short-sleeved shirt polyester quick-
                                                                                       Nothing is embroidered, they are not even patches, it is a polyester shirt and the advertising is engraved, I do not recommend it.
                                       Item code: 554746035
                                                                                       helpful ( 0 )   unhelpful ( 0 )




                                       New fox head polyester quick-drying                                   By: ville **** veurs                   08 15,2020
                                       long-sleeved directional off-road
                                                                                       Product reviews:
                                       motorcycle racing clothing quick-
                                                                                       Missing lots of detail, no labels or tags inside and the fox logo kn the shoulder is hugely misplaced
                                       Item code: 545185053
                                                                                       helpful ( 0 )   unhelpful ( 0 )




                                       FOX motorcycle helmet male full                                       By:South****Lawn                       08 04,2020
                                       cover summer four seasons female
                                                                                       Product reviews:
                                       off-road helmet locomotive trend
                                                                                       poor quality compared to authentic. I would not buy again. I feel like u could crush it with my hands if I wanted to. took 3 months to arrive .
                                       Item code: 539791056
                                                                                       helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                      Go to page:   1     GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.




https://www.dhgate.com/seller-feedback/sellerscore-ff808081713aea21017153515f982a13.html                                                                                                                                                               1/2
10/4/2020                                                                    Ktm from China
                                                       Case: 1:20-cv-06677 Document    #: 16- Ktm from Chinese
                                                                                                Filed:         Ktm Store
                                                                                                        11/10/20     Pageat Juntao1
                                                                                                                               92 of| DHgate.com
                                                                                                                                       167 PageID #:2760
                        Buy Globally · Sell Globally                                                                                                            Join Free   Sign in   My DHgate     Help          English           0    Cart



                                 Juntao1                Add To Favorite Stores ( 6 )

                                                                                                                                             ktm                                                  In this store          On DHgate

                                    70.6% Positive Feedback     66 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products             Time Limited Sale              TopSelling            Review           About Us

            Store Home > ktm



            Store Categories                              6 matching products found for ktm

              Motorcycle luggage (3)                                                                                         Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1

              goggle (1)

              Ridding gloves (1)                                                    A star KTM motorcycle riding gloves summer thin section brea...                                                 US $20.69 - 26.03 / Piece
              Locomotive riding hat (1)                                             Ships out within 60 business days                                                                                              US $21.77 - 27.40
                                                                                                                                                                                                                         Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                    KTM goggles Germany OSHOW motorcycle off- road goggles anti- f...                                               US $20.71 - 24.72 / Piece
                                                                                    Ships out within 60 business days                                                                                              US $21.80 - 26.02
                                                                                                                                                                                                                         Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                    KTM motorcycle residence cycling backpack new outdoor cyclin...                                                 US $32.98 - 38.69 / Piece
                                                                                    Ships out within 60 business days                                                                                              US $34.71 - 40.72
                                                                                                                                                                                                                         Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                    KTM motorcycle water bag backpack outdoor leisure off- road r...                                                US $35.84 - 41.95 / Piece
                                                                                    Ships out within 60 business days                                                                                              US $37.72 - 44.15
                                                                                                                                                                                                                         Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                    KTM motorcycle travel riding waist bag KTM motorcycle chest ...                                                 US $27.25 - 32.18 / Piece
                                                                                    Ships out within 60 business days                                                                                              US $28.68 - 33.87
                                                                                                                                                                                                                         Free Shipping

                                                                                                                                                                                                                      Add to Cart




                                                                                    The new KTM outdoor off- road motorcycle team Coma racing men...                                                US $14.99 - 18.22 / Piece
                                                                                    Ships out within 60 business days                                                                                              US $15.77 - 19.17
                                                                                                                                                                                                                         Free Shipping

                                                                                                                                                                                                                      Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=21495766&pt=1&supplieridhead=ff808081713aea21017153515f982a13                                                                                               1/1
10/4/2020                                                                     Contact Information
                                                       Case: 1:20-cv-06677 Document               of Best Wholesale
                                                                                        #: 16 Filed:      11/10/20  Store - Juntao1
                                                                                                                       Page     93 |of
                                                                                                                                    DHgate.com
                                                                                                                                       167 PageID #:2761
                        Buy Globally · Sell Globally                                                                                    Hello,                    (     259 ) Sign out   My DHgate        Help          English      32 Cart



                                  Juntao1               Add To Favorite Stores ( 6 )

                                                                                                                                                                                                        In this store         On DHgate

                                    70.6% Positive Feedback     66 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products             Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                              Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                              Excellent Service and Fast Shipping
              Basic Information




                                                           Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: Henan, China (Mainland)
                                                                       Year Established: Apr 2020
                                                                Main Product(s)/Service:



                                                           Contact Us

                                                                                                                                    Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21495766.html?dspm=pcen.st.oncabout.1.8hdUsLxtGBViOTXIc4UN&resource_id=#st-navigation-aboutus                                                                                                            1/1
10/4/2020                                                                 DHgate:#:
                                                  Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                    16 Filed:        Marketplace
                                                                                                 11/10/20        -- Place
                                                                                                              Page      94Order -- Cart PageID #:2762
                                                                                                                            of 167


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                              Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                             Change Shipping Address


                                              (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: juntao1



                                                A star KTM mot             Color : same photo
                                                                                                        1        Piece              US $23.52 /Piece                     US $23.52        ePacket
                                                orcycle riding …            Size: M
                                                                          Options: 8                                                                                                     US $3.43
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 60 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:             US $23.52

                                                                                                                                                                            Shipping Cost:               US $3.43

                                                                                                                                                                              Order Total:              US $26.95




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $23.52

                                                                                                                                                                            Shipping Cost:                    US $3.43

                                                                                                                                                                          Grand Total:                  US $26.95
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/4/2020         KTM Motorcycle Residence Cycling
                                            Case:  Backpack New Outdoor Cycling
                                                     1:20-cv-06677              Equipment
                                                                         Document      #:Racing Bag Casual
                                                                                          16 Filed:        BackpackPage
                                                                                                      11/10/20     Vintage 95
                                                                                                                           Motorcycle
                                                                                                                               of 167 Bags Waterproof
                                                                                                                                         PageID       Bags For Motorcycles From Juntao1, $32.97| DHgate.…
                                                                                                                                                    #:2763
                                                                                                                              Buyer Protection        Customer Service            Drop shipping          United States / USD             English



                           juntao1
                                                                                                                                                                                      On DHgate          In this Store
                                                                                                                                                                                                                                               32
                                                                           I'm shopping for...
                           70.6% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling          Review           About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                                           KTM motorcycle residence cycling backpack new outdoor cycling equipment racing bag
                                                                                                           casual backpack


                                                                                                           USD            $38.68                        $38.57                      $38.26                      $34.87
                                                                                                                          $40.72                        $40.6                       $40.27                      $36.7
                                                                                                                          1 Piece+                      2 Pieces+                   5 Pieces+                   9 Pieces+

                                                                                                                                                                                                                App Only $32.63 - $38.28

                                                                                                           Sale Detail:            5% OFF         08 days left

                                                                                                                                   Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3




                                                                                                            Options:


                                                                                                                                        1

                                                                                                            Quantity:                             1                      Piece      Maximum 100000 Piece(s)



                                                                                                            Shipping:              $3.43 to United States Via ePacket
                                                                                                                                   Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                                   Logistics Delay Notification
                                                                         Compare with similar Items

                                                                                                            Total cost:            $42.11                 Get coupon and you will save extra $3




                                                                                                                                      Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy             On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle               Chest Bags For Men & Women               Formula 1 Renault Renault F1            Autumn Winter KTM Motorcycle               Summer Honda REPSOL Racing             WEC Aston Martin Team 2019
      Motocross KTM Hydration pack           2019 Fashion Brand Girl Eyes             Team 2020 short sleeve French           Riding Sweatshirt Motorcycle               POLO Shirt Cavalier Team               Short Sleeve Polo Shirt Lapel T-

      US $19.10 - 23.87 / Piece              US $13.06 - 15.91 / Piece                US $17.81 - 21.38 / Piece               US $29.80 - 36.32 / Piece                  US $13.81 - 18.34 / Piece              US $16.58 - 20.38 / Piece




     More Choices




      Injection Body For YAMAHA YZF          Injection For Aprilia RS-125 RS4         Body+Tank For YAMAHA YZF R 1            17 types 3D printing Trump                 6 styles Donald Trump 2020             Body+Tank For YAMAHA YZF R 6
      R1 1000 YZF-R1 15 16 17                RS125 06 07 08 09 10 11                  YZF-1000 YZF 1000 YZFR1 04 05           2020 Mask Windproof Cotton                 Dollar US President Banknotes          YZF 600 YZF-600 YZFR6 06 07

      US $330.46 - 428.13 / Set              US $369.05 - 478.13 / Set                US $346.54 - 448.96 / Set               US $0.58 - 0.98 / Piece                    US $0.13 - 0.55 / Piece                US $323.22 - 418.75 / Set

       $5 OFF $100 +                          $5 OFF $100 +                            $5 OFF $100 +                                                                                                             $5 OFF $100 +




     Item Description                                                                                                                                                                                                            Report Item



https://www.dhgate.com/product/ktm-motorcycle-residence-cycling-backpack/539754330.html?dspm=pcen.st.products.3.8hdUsLxtGBViOTXIc4UN&resource_id=&skuid=719611844930977792#st1-2-1|0|0;stprod|217…                                                  1/7
10/4/2020              KTM Motorcycle Travel Riding Waist 1:20-cv-06677
                                                Case:     Bag KTM Motorcycle Chest Bag Multifunctional
                                                                              Document                 Bicycle Riding
                                                                                              #: 16 Filed:            Waist Bag
                                                                                                                11/10/20        Spot Saddlebag
                                                                                                                             Page     96 of 167Leather Saddlebags
                                                                                                                                                   PageID         For Motorbikes From Juntao1, $27.25| DHgate.Com
                                                                                                                                                              #:2764
                                                                                                                                 Buyer Protection     Customer Service            Drop shipping             United States / USD             English



                            juntao1
                                                                                                                                                                                      On DHgate             In this Store
                                                                                                                                                                                                                                                  32
                                                                             I'm shopping for...
                            70.6% Positive Feedback



    Store Home            Products          Time Limited Sale             TopSelling          Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Bags > Product detail


                                                                                            KTM motorcycle travel riding waist bag KTM motorcycle chest bag multifunctional bicycle riding waist bag
                                                                                            spot


                                                                                            USD            $32.18                      $32.05                      $31.74                          $30.98                      $28.23
                                                                                                           $33.87                      $33.74                      $33.41                          $32.61                      $29.72
                                                                                                           1 Piece+                    2 Pieces+                   5 Pieces+                       10 Pieces+                  11 Pieces+

                                                                                                                                                                                                                   App Only $26.96 - $31.84

                                                                                            Sale Detail:            5% OFF         08 days left

                                                                                                                    Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                       New User Save $3




                                                                                             Options:




                                                                                             Quantity:                             1                      Piece    Maximum 100000 Piece(s)

                                                         Compare with similar Items

                                                                                             Shipping:              $3.43 to United States Via ePacket
                                                                                                                    Estimated delivery time: Jan. 8 and Jan. 30, ships out within 60 business days
                                                                                                                    Logistics Delay Notification



                                                                                                                       Buy it Now                           Add to Cart                    Add to Favorite



                                                                                             Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                             Secure Payment:                                                                                |




     Customers Who Bought This Item Also Bought




      Free shipping motorcycle                Chest Bags For Men & Women               Formula 1 Renault Renault F1             Autumn Winter KTM Motorcycle             Summer Honda REPSOL Racing                WEC Aston Martin Team 2019
      Motocross KTM Hydration pack            2019 Fashion Brand Girl Eyes             Team 2020 short sleeve French            Riding Sweatshirt Motorcycle             POLO Shirt Cavalier Team                  Short Sleeve Polo Shirt Lapel T-

      US $19.10 - 23.87 / Piece               US $13.06 - 15.91 / Piece                US $17.81 - 21.38 / Piece                US $29.80 - 36.32 / Piece                US $13.81 - 18.34 / Piece                 US $16.58 - 20.38 / Piece




     More Choices




      Injection Body For YAMAHA YZF           Injection For Aprilia RS-125 RS4         Body+Tank For YAMAHA YZF R 1             17 types 3D printing Trump               6 styles Donald Trump 2020                Body+Tank For YAMAHA YZF R 6
      R1 1000 YZF-R1 15 16 17                 RS125 06 07 08 09 10 11                  YZF-1000 YZF 1000 YZFR1 04 05            2020 Mask Windproof Cotton               Dollar US President Banknotes             YZF 600 YZF-600 YZFR6 06 07

      US $330.46 - 428.13 / Set               US $369.05 - 478.13 / Set                US $346.54 - 448.96 / Set                US $0.58 - 0.98 / Piece                  US $0.13 - 0.55 / Piece                   US $323.22 - 418.75 / Set

       $5 OFF $100 +                           $5 OFF $100 +                            $5 OFF $100 +                                                                                                               $5 OFF $100 +




     Item Description                                                                                                                                                                                                               Report Item




https://www.dhgate.com/product/ktm-motorcycle-travel-riding-waist-bag-ktm/539763500.html?dspm=pcen.st.products.5.8hdUsLxtGBViOTXIc4UN&resource_id=#st1-4-1|0|0;stprod|217016269                                                                        1/4
10/14/2020                        2020 22mm 7/8 Gel Rubber1:20-cv-06677
                                                 Case:    Handlebar Grips For CRF YZF WRF KXF
                                                                              Document        KLX Filed:
                                                                                           #: 16  KTM RMZ Pit Dirt Bike Page
                                                                                                         11/10/20       Motocross
                                                                                                                               97Motorcycle
                                                                                                                                  of 167Enduro MX Offroad
                                                                                                                                            PageID #:2765 From Junyuantrade, $1.41 | DHgate.Com

                                                                                                                                     Buyer Protection         Customer Service            Drop shipping         United States / USD                 English



                               junyuantrade
                                                                                                                                                                                              On DHgate             In this Store
                                                                                                                                                                                                                                                          5
                                                                              I'm shopping for...
                               100% Positive Feedback



    Store Home            Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Handlebars > Product detail


                                                                                                                  22mm 7/8" Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike
                                                                                                                  Motocross Motorcycle Enduro MX Offroad
                                                                                                                                      3 Reviews      |   17 Transactions


                                                                                                                  USD            $1.95                         $1.83                        $1.72                          $1.60

                                                                                                                                 1 Pair+                       3 Pairs+                     5 Pairs+                       10 Pairs+

                                                                                                                  Sale Detail:                New User Save $3



                                                                                                                  Options:                   Choose an Option


                                                                                                                  Quantity:                               1                      Pair     9897 in Stock ( Stock in:       CN )



                                                                                                                  Shipping:                $7.91 to United States Via US priority line（CNE）
                                                                                                                                           Estimated delivery time: Oct. 23 and Oct. 31, ships out within 2 business days
                                                                                                                                           Logistics Delay Notification



                                                                                                                                              Buy it Now                            Add to Cart                       Add to Favorite

                                                                            Compare with similar Items

                                                                                                                  Seller Guarantee:           Return Policy         On-time Delivery in 15 Days


                                                                                                                  Secure Payment:                                                                                     |




     Customers Who Bought This Item Also Bought




      7 8" 22mm Motorcycle Hand                 Renthal 250mm Handlebar                  Handle Grip Pro taper                       4pcs Motorcycle Sponge Bicycle              Summer Honda REPSOL Racing                F1 Formula One Racing Short
      Grips Handle Rubber Bar Gel               Round Cushion Crossbar Foam              Motorcycle High Quality                     Grips Handlebar Cover Handle                POLO Shirt Cavalier Team                  Sleeve T-Shirt Team Suit 2019

      US $6.58 - 9.65 / Pair                    US $2.72 - 3.66 / Piece                  US $2.62 - 3.32 / Pair                      US $0.51 - 0.92 / Piece                     US $14.54 - 19.31 / Piece                 US $14.59 - 18.53 / Piece




     More Choices




      Body+Tank For YAMAHA YZF R 1              Injection For BMW S 1000RR               Body+Tank For YAMAHA YZF R 6                Injection Body For YAMAHA YZF               Injection For Aprilia RS-125 RS4          Body For KAWASAKI ZX 600 CC
      YZF-1000 YZF 1000 YZFR1 04 05             S1000RR 09 10 11 12 13 14                YZF 600 YZF-600 YZFR6 06 07                 R1 1000 YZF-R1 15 16 17                     RS125 06 07 08 09 10 11                   6 R ZX636 ZX-6R 2000 2001

      US $346.54 - 448.96 / Set                 US $454.28 - 588.55 / Set                US $323.22 - 418.75 / Set                   US $330.46 - 428.13 / Set                   US $369.05 - 478.13 / Set                 US $323.22 - 418.75 / Set

       $5 OFF $100 +                              $5 OFF $100 +                           $5 OFF $100 +                               $5 OFF $100 +                               $5 OFF $100 +                             $5 OFF $100 +




     Item Description             Customer Reviews (3)            Transaction History (17)                                                                                                                                                  Report Item




        100% Brand New Motorcycles Soft Rubber 22mm 7/8&quot; Hand Grips. Product Details: -- Condition: 100% Brand New -- Material: Rubber -- Color: As Picture Shown -- Inside Diameter Grip: 22mm (7/8&quot;) --
        Position: Left,Right Package Included: 1 Pair x Hand Grips NOTE: Please compare our products with your motorcycle or previous parts you have seriously in SIZE, MODEL and other aspects before purchase. Fitment:
        Universal Motorcycle Vehicle with 7/8&quot; hand grips




https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                                                                                        1/6
10/14/2020                     2020 22mm 7/8 Gel Rubber1:20-cv-06677
                                              Case:    Handlebar Grips For CRF YZF WRF KXF
                                                                           Document        KLX Filed:
                                                                                        #: 16  KTM RMZ Pit Dirt Bike Page
                                                                                                      11/10/20       Motocross
                                                                                                                            98Motorcycle
                                                                                                                               of 167Enduro MX Offroad
                                                                                                                                         PageID #:2766 From Junyuantrade, $1.41 | DHgate.Com

        Specifications


                                   Type:     Handlebar Grips
                                 Make*:      SUZUKI YAMAHA HONDA KTM dirt bikes
                                Model*:      universal
                           Model Year*:      universal
                             Item Code:      404898643
                               Category:     Handlebars




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




                                     SHIPPING

                                    1. Shipping cost: Click &ldquo;Shipping and payment&rdquo; tab on the product detail page, and you will see the delivery details. You can calculate shipping cost by
                                    inputting the required information.


                                    2. Time in transit: Transit time varies with different shipping methods.




                                    3. Item Processing Time: The processing time for a specific order varies with the product type and stock status. Mostly, processing time can be 3 to 15 working
                                    days.




                                     FEEDBACK

                                    Since your feedback is very important to our business`s development, we sincerely invite you to leave positive feedback for us if you are satisfied with our product
                                    and service. It`ll just take you 1 minute. Thank you!




                                     RETURN POLICY

                                    If you want to exchange the items received, you must contact us within 3 days of the receipt of your order. And you should pay the additional shipping fees
                                    incurred and the items returned should be kept in their original status.




https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                                                               2/6
10/14/2020                     2020 22mm 7/8 Gel Rubber1:20-cv-06677
                                              Case:    Handlebar Grips For CRF YZF WRF KXF
                                                                           Document        KLX Filed:
                                                                                        #: 16  KTM RMZ Pit Dirt Bike Page
                                                                                                      11/10/20       Motocross
                                                                                                                            99Motorcycle
                                                                                                                               of 167Enduro MX Offroad
                                                                                                                                         PageID #:2767 From Junyuantrade, $1.41 | DHgate.Com




      3 Customer Reviews
                        5 out of 5 stars


      Reviews


         asaun****aves                                             andrea****za1997                                  ghislai****guille
                            August 24, 2020                                        February 04, 2020                                    June 19, 2020
         Options: green                                            Options: red                                      Options: green

         Looks nice haven’t tried to use it yet                    Per ora sembrano ottime                           bon produit


                                                                                                                                                                       See all reviews




     Sponsored Products You May be Interested In More Choice




      Body+Tank For YAMAHA YZF R 1            17 Josh Allen 14 Stefon Diggs             2020 latest EMslim HI-EMT              LeBron Michael 23 James Jersey
      YZF-1000 YZF 1000 YZFR1 04 05           Tre'Davious White Buffalo                 machine EMS electromagnetic            Anthony Kuzma Davis Scottie

      US $346.54 - 448.96 / Set               US $15.77 - 18.90 / Piece                 US $8.48 - 3780.00 / Piece             US $16.34 - 19.58 / Piece

       $5 OFF $100 +                              $20 OFF $322 +                                                                   $20 OFF $322 +




     Compare with similar Items




                                              22mm 7 8" Gel Rubber                      For Benelli TNT 125 135 TNT125         Pair Motorcycle 22mm CNC         PRO ROCKSTAR Dirt bike 22mm   Motorcycle 7 8" 22MM
                                              Handlebar Grips For CRF YZF               TNT135 Handle Bar Ends Grips           Handlebar Hand Grips Rubber      28mm handlebar pads           Handlebar Handle Bar + Foam
                                              WRF KXF KLX KTM RMZ Pit Dirt              7 8" 22mm Universal                    Gel Handgrips for YZF R3 2020    protector Motorcycle Rider    Pad + Red Grips for CRF YZF KX

                                                           Add to Cart                            Add to Cart                               Add to Cart                   Add to Cart                   Add to Cart

                                   Price      US $1.41 - 1.95 / Pair                    US $27.25 - 30.98 / Piece              US $20.06 - 22.81 / Pair         US $7.04 - 9.72 / Piece       US $27.94 - 31.78 / Piece

                                                                                         $2 OFF $39 +                              $2 OFF $39 +

                                                                                         Per $100 Save $2                          Per $100 Save $2


                             Min. Order       1 Pair                                    1 Piece                                1 Pair                           1 Piece                       1 Piece

             Customer Rating / Orders                      5.0     92 Orders                       0                                        0                              0   1 Order                  0


https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                                                         3/6
10/14/2020                     2020 22mm 7/8 Gel Rubber
                                             Case:      Handlebar Grips For Document
                                                      1:20-cv-06677         CRF YZF WRF KXF KLXFiled:
                                                                                        #: 16   KTM RMZ Pit Dirt BikePage
                                                                                                      11/10/20        Motocross
                                                                                                                             100Motorcycle
                                                                                                                                  of 167Enduro MX Offroad
                                                                                                                                           PageID   #:2768From Junyuantrade, $1.41 | DHgate.Com

                          Shipping Cost        US $34.71                                                                                                            US $17.91                                US $18.43

                       Shipping method         UPS                                                                                                                  FEDEX_IP                                 FEDEX_IE

               Estimated Delivery Time         Oct. 18 and Dec. 10                                                                                                  Oct. 19 and Dec. 10                      Jan. 9 and Mar. 2
                                                                                           Guaranteed Service                  Guaranteed Service
                       Seller Guarantee           Guaranteed Service                                                                                                   Guaranteed Service                       Guaranteed Service



                                                                                        Shop by baixiangguo                  Shop by motorcars
                                   Store       Shop by junyuantrade                                                                                                 Shop by junyuantrade                     Shop by loncar
                                               100% Positive Feedback                   96.8% Positive Feedback              97.1% Positive Feedback
                                                                                                                                                                    100% Positive Feedback                   0% Positive Feedback




     Related Promotion


       honda handle bars          protaper      motorcycle handle bar grips           grips hands     motorcycle hand grips rubber      black bar ends        bar shadow        handlebar blue grips      handle control


       aprilia rsv r




     Related Keywords


       handlebar warmers          scooter mopeds           handle bars       motorcycle body parts      motorcycle modification parts      motorcycle parts for honda          custom motorcycle parts


       motorcycles custom parts            pink motorcycle parts       motorcycle engine parts for




     You May Also Like




      New motocross racing T-shirt                 2020 new thor head outdoor                  51 mm Akrapovic Stainless                Explosive F1 spring and                     New sup F1 fans series downhill
      for ktm men's short-sleeved T-               riding gloves motorcycle bicycle            Steel Universal Motorcycle               autumn long-sleeved downhill                service mountain bike bicycle

      US $12.81 - 14.57 / Piece                    US $15.94 - 20.42 / Piece                   US $42.22 - 58.29 / Piece                US $15.60 - 20.53 / Piece                   US $15.24 - 20.15 / Piece




      Summer Honda REPSOL Racing            Tobacco Smoking Cigarette                   Men's Zipper Hoodies MOTO               Summer mesh breathable                     DELICATE FOX 2020 Racing
      POLO Shirt Cavalier Team              Rolling Paper Booklet Roll                  GP Cotton Jacket For YAMAHA             racing suit knight off-road                Racing 180 Lovl SE Jersey Pant

      US $14.54 - 19.31 / Piece             US $1.15 - 14.55 / Piece                    US $31.52 - 36.57 / Piece               US $79.75 - 98.99 / Piece                  US $46.99 - 66.06 / Set




      F1 Formula One Racing Short                  180*125MM Cartoon Rolling            Wholesale 2017 Latest KTM               MOTO GP Bike Clothing Cycling              2020 hot summer THOR speed
      Sleeve T-Shirt Team Suit 2019                tray Tobacco Metal plate             Racing Cap Motocross Riding             Series Jersey Long Sleeve Top              surrender cycling jersey, long-

      US $14.59 - 18.53 / Piece                    US $1.65 - 3.42 / Piece              US $8.68 - 16.78 / Piece                US $14.08 - 19.32 / Piece                  US $16.40 - 20.60 / Piece




      New Pro Team KTM women                       DIY sublimation rolling tray                New Racing Riding Pack Bags      10meter X 30cm light sticker               Handle Grip Pro taper
      cycling short sleeve jersey bib              metal rolling tobacco tray metal            Shoulder Bag Ktm Motocross       Car Headlight Film Stickers                Motorcycle High Quality

      US $22.05 - 30.92 / Piece                    US $1.69 - 4.23 / Piece                     US $23.32 - 33.15 / Piece        US $17.25 - 22.01 / Lot                    US $2.62 - 3.32 / Pair




https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                                                               4/6
10/14/2020                       2020 22mm 7/8 Gel Rubber
                                               Case:      Handlebar Grips For Document
                                                        1:20-cv-06677         CRF YZF WRF KXF KLXFiled:
                                                                                          #: 16   KTM RMZ Pit Dirt BikePage
                                                                                                        11/10/20        Motocross
                                                                                                                               101Motorcycle
                                                                                                                                    of 167Enduro MX Offroad
                                                                                                                                             PageID   #:2769From Junyuantrade, $1.41 | DHgate.Com




      KTM Motorcycle Goggle                      7 8" 22mm Motorcycle Hand                   New long-sleeved T-shirt                   metal roll rolling trays Bob           DELICATE FOX 180 Motocross
      Motocross Glasses MOTO ATV                 Grips Handle Rubber Bar Gel                 downhill clothing mountain                 Marley tray 188*125mm                  Jersey Pants 2020 Navy Red

      US $8.74 - 13.36 / Piece                   US $6.58 - 9.65 / Pair                      US $16.07 - 20.21 / Piece                  US $1.23 - 2.50 / Piece                US $55.28 - 77.72 / Set




      New Moto GP Letters                        OGIO Kawasaki KTM                           KTM Hoodie Sweatshirt                      Free shipping motorcycle                      4pcs Motorcycle Sponge Bicycle
      embroidery KTM Racing Men                  motorcycle shell backpack                   MotoGP Cycling Windbreaker                 Motocross KTM Hydration pack                  Grips Handlebar Cover Handle

      US $3.83 - 6.52 / Piece                    US $48.82 - 55.52 / Piece                   US $30.72 - 40.79 / Piece                  US $19.10 - 23.87 / Piece                     US $0.51 - 0.92 / Piece




      Renthal 250mm Handlebar                    For KTM Racing Team                         KTM Motorcycle gloves Luva                 HONDA KTM Motocross Riding                    Motorcycle Handlebar End Turn
      Round Cushion Crossbar Foam                Motorcycle Long Sleeve T-Shirt              Motoqueiro Guantes Moto                    Equipment Backpack Protective                 Signal Light Universal Indicator

      US $2.72 - 3.66 / Piece                    US $12.67 - 39.20 / Piece                   US $6.04 - 9.72 / Pair                     US $158.13 - 179.81 / Piece                   US $1.66 - 5.42 / Piece




      2019 troy lee designs full finger
      MTB MX motorcycle motocross

      US $16.87 - 21.15 / Piece


                                                                                                                      More




     New Arrival motorcycle parts




      Xiaomi Mijia front hook m365            Reflective sticker motorcycle           S2R Motorcycle Front Rear Disc         Newest 2019 Men Fashion New               For ZongShen CB250 Engine                For ZongShen CB250 Engine
      motorcycle skateboard storage           sticker sports outdoor sticker          Brake Pads Set for Aprilia             York City Motorcycle Club Skull           Starter Clutch Fit Most                  Starter Clutch Fit Most

      US $23.92 - 28.22 / Piece               US $27.23 - 32.45 / Piece               US $18.60 - 21.15 / Set                US $16.89 - 19.20 / Piece                 US $20.40 - 24.30 / Piece                US $20.40 - 24.30 / Piece




        About Store junyuantrade

      we have more than 10 years on the foreign trade business.we are mainly in the performance parts for ATV ,GO CART, DIRT BIKE,POCKET BIKE,SCOOTER.LAWN MOWER ETC.




        Wholesale Handlebars
         Wholesale motorcycle part        Wholesale part motorcycles         Wholesale handle bar     Wholesale super atv      Wholesale slider door


                                                                                                                      More



https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                                                                      5/6
10/14/2020                        2020 22mm 7/8 Gel Rubber
                                                Case:      Handlebar Grips For Document
                                                         1:20-cv-06677         CRF YZF WRF KXF KLXFiled:
                                                                                           #: 16   KTM RMZ Pit Dirt BikePage
                                                                                                         11/10/20        Motocross
                                                                                                                                102Motorcycle
                                                                                                                                     of 167Enduro MX Offroad
                                                                                                                                              PageID   #:2770From Junyuantrade, $1.41 | DHgate.Com

                                                                                                                                     Buyer Protection         Customer Service            Drop shipping         United States / USD                 English



                               junyuantrade
                                                                                                                                                                                              On DHgate             In this Store
                                                                                                                                                                                                                                                          5
                                                                              I'm shopping for...
                               100% Positive Feedback



    Store Home            Products             Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Parts > Handlebars > Product detail


                                                                                                                  22mm 7/8" Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike
                                                                                                                  Motocross Motorcycle Enduro MX Offroad
                                                                                                                                      3 Reviews      |   17 Transactions


                                                                                                                  USD            $1.95                         $1.83                        $1.72                          $1.60

                                                                                                                                 1 Pair+                       3 Pairs+                     5 Pairs+                       10 Pairs+

                                                                                                                  Sale Detail:                New User Save $3



                                                                                                                  Options:                   Choose an Option


                                                                                                                  Quantity:                               1                      Pair     9897 in Stock ( Stock in:       CN )



                                                                                                                  Shipping:                $7.91 to United States Via US priority line（CNE）
                                                                                                                                           Estimated delivery time: Oct. 23 and Oct. 31, ships out within 2 business days
                                                                                                                                           Logistics Delay Notification



                                                                                                                                              Buy it Now                            Add to Cart                       Add to Favorite

                                                                            Compare with similar Items

                                                                                                                  Seller Guarantee:           Return Policy         On-time Delivery in 15 Days


                                                                                                                  Secure Payment:                                                                                     |




     Customers Who Bought This Item Also Bought




      7 8" 22mm Motorcycle Hand                 Renthal 250mm Handlebar                  Handle Grip Pro taper                       4pcs Motorcycle Sponge Bicycle              Summer Honda REPSOL Racing                F1 Formula One Racing Short
      Grips Handle Rubber Bar Gel               Round Cushion Crossbar Foam              Motorcycle High Quality                     Grips Handlebar Cover Handle                POLO Shirt Cavalier Team                  Sleeve T-Shirt Team Suit 2019

      US $6.58 - 9.65 / Pair                    US $2.72 - 3.66 / Piece                  US $2.62 - 3.32 / Pair                      US $0.51 - 0.92 / Piece                     US $14.54 - 19.31 / Piece                 US $14.59 - 18.53 / Piece




     More Choices




      Body+Tank For YAMAHA YZF R 1              Injection For BMW S 1000RR               Body+Tank For YAMAHA YZF R 6                Injection Body For YAMAHA YZF               Injection For Aprilia RS-125 RS4          Body For KAWASAKI ZX 600 CC
      YZF-1000 YZF 1000 YZFR1 04 05             S1000RR 09 10 11 12 13 14                YZF 600 YZF-600 YZFR6 06 07                 R1 1000 YZF-R1 15 16 17                     RS125 06 07 08 09 10 11                   6 R ZX636 ZX-6R 2000 2001

      US $346.54 - 448.96 / Set                 US $454.28 - 588.55 / Set                US $323.22 - 418.75 / Set                   US $330.46 - 428.13 / Set                   US $369.05 - 478.13 / Set                 US $323.22 - 418.75 / Set

       $5 OFF $100 +                              $5 OFF $100 +                           $5 OFF $100 +                               $5 OFF $100 +                               $5 OFF $100 +                             $5 OFF $100 +




     Item Description             Customer Reviews (3)            Transaction History (17)                                                                                                                                                  Report Item




          Buyer                                            Product Info                                                                                                                    Quantity                   Order Date


          Ghi**************

https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                                                                                        1/5
10/14/2020                    2020 22mm 7/8 Gel Rubber
                                            Case:      Handlebar Grips For Document
                                                     1:20-cv-06677         CRF YZF WRF KXF KLXFiled:
                                                                                       #: 16   KTM RMZ Pit Dirt BikePage
                                                                                                     11/10/20        Motocross
                                                                                                                            103Motorcycle
                                                                                                                                 of 167Enduro MX Offroad
                                                                                                                                          PageID   #:2771From Junyuantrade, $1.41 | DHgate.Com
                                                    22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2020-05-28
                                                    Motorcycle Enduro MX Offroad



          Ped*********                              22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2020-04-30
                                                    Motorcycle Enduro MX Offroad




          Asa**********                             22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2020-04-16
                                                    Motorcycle Enduro MX Offroad




          And*************                          22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2020-01-11
                                                    Motorcycle Enduro MX Offroad




          And*************                          22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2020-01-11
                                                    Motorcycle Enduro MX Offroad




          McI***                                    22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   20 Pieces    2019-12-31
                                                    Motorcycle Enduro MX Offroad




          McI***                                    22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   20 Pieces    2019-12-31
                                                    Motorcycle Enduro MX Offroad




          McI***                                    22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   20 Pieces    2019-12-31
                                                    Motorcycle Enduro MX Offroad




          McI***                                    22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   10 Pieces    2019-12-31
                                                    Motorcycle Enduro MX Offroad




          McI***                                    22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   10 Pieces    2019-12-31
                                                    Motorcycle Enduro MX Offroad




          Dan*******                                22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2019-08-18
                                                    Motorcycle Enduro MX Offroad




          155**********                             22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2019-06-19
                                                    Motorcycle Enduro MX Offroad




          155**********                             22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2019-06-19
                                                    Motorcycle Enduro MX Offroad




          155**********                             22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2019-06-19
                                                    Motorcycle Enduro MX Offroad




          155**********                             22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2019-06-19
                                                    Motorcycle Enduro MX Offroad




          Vic***********                            22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2018-03-18
                                                    Motorcycle Enduro MX Offroad




          Pen********                               22mm 7/8&quot; Gel Rubber Handlebar Grips For CRF YZF WRF KXF KLX KTM RMZ Pit Dirt Bike Motocross   1 Piece      2017-12-15
                                                    Motorcycle Enduro MX Offroad




     Sponsored Products You May be Interested In More Choice




      Body+Tank For YAMAHA YZF R 1       17 Josh Allen 14 Stefon Diggs       2020 latest EMslim HI-EMT           LeBron Michael 23 James Jersey
      YZF-1000 YZF 1000 YZFR1 04 05      Tre'Davious White Buffalo           machine EMS electromagnetic         Anthony Kuzma Davis Scottie

      US $346.54 - 448.96 / Set          US $15.77 - 18.90 / Piece           US $8.48 - 3780.00 / Piece          US $16.34 - 19.58 / Piece

       $5 OFF $100 +                      $20 OFF $322 +                                                          $20 OFF $322 +




     Compare with similar Items

https://www.dhgate.com/product/22mm-7-8-quot-gel-rubber-handlebar-grips/404898643.html                                                                                                           2/5
10/14/2020                                         Case: 1:20-cv-06677 Document Wholesaler [junyuantrade]:
                                                                                #: 16 Filed:     11/10/20  Reviews
                                                                                                               Pageon DHgate.com
                                                                                                                       104 of 167 PageID #:2772



                                                                                                             Customer Service               Drop shipping     Save more         United States / USD              English



                                                                                 I'm shopping for...                                                                     Hi, Sign in                                  5
                                                                                                                                                                         My DHgate



                                   ALL CATEGORIES                                Flash Deals             Superior Suppliers             Coupon Center            Local Warehouse           Video Gallery

      Home > Seller Review Profile


         Seller Information                                        Review Score:257

         Junyuantrade                                                                                                           Last 2 months                 Last 6 months              Last 12 months                        Total
         379 Transactions
         100% Positive Review                                                     Positive                                             19                          72                          141                                 264
         Zhejiang, China (Mainland)
         11:44 AM Wed Oct 14 Now
                                                                                  Neutral                                              1                            2                           3                                   6
         Member since Sep 2017


         Recommend seller to friends
                                                                                  Negative                                             0                            0                           0                                   2




                                                                   Service Detail Score (Mainly Industry : Automobiles & Motorcycles)

                                                                           Service Detail                           Service Score                               Compared to Industry Average                         Number of Ratings


                                                                          Items as described                                        5.0/ 5.0                    Above Average                                                 271


                                                                           Communication                                            4.9 / 5.0                   About Average                                                 271


                                                                            Delivery time                                           5.0 / 5.0                   Above Average                                                 271


                                                                          Shipping charges                                          5.0 / 5.0                   Above Average                                                 271




             Reviews Received                        Reviews Sent


         Reviews:       Negative                                                                                                                                                                      Dates:   All



                                    Motorcycle electric parts Starter                                   By:joeyskater6                      06 07,2019
                                    Relay Solenoid fit KAWASAKI ZX
                                                                                  Product reviews:
                                    600 ZX-6R ZX-6RR 1998 1999 2000
                                                                                  completely not for my bike as it says it is
                                    Item code: 404406126
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                                    Handlebar Grip for Domino Dirt Bike                                 By:Rei Kondou****6420844982                         07 16,2018
                                    Pit Bike Off Road Motocross
                                                                                  Product reviews:
                                    Motorcycle Protaper Motor parts
                                                                                  Unsatisfied
                                    Item code: 404907037
                                                                                  helpful ( 0 )   unhelpful ( 0 )




                    1                                                                                                                                                                                                Go to page:    1    GO




                                   Bookmark & Share




                                       Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                     China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                                    Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                      Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff8080815e284978015e4bd9b0bb1d21.html                                                                                                                                                      1/1
10/14/2020                                                                 Ktm from China
                                                      Case: 1:20-cv-06677 Document     #: -16
                                                                                           KtmFiled:
                                                                                              from Chinese Ktm Store
                                                                                                      11/10/20       at Junyuantrade
                                                                                                                   Page     105 of |167
                                                                                                                                     DHgate.com
                                                                                                                                         PageID #:2773
                       Buy Globally · Sell Globally                                                                                                             Join Free      Sign in   My DHgate     Help          English           5    Cart



                                  Junyuantrade                    Add To Favorite Stores ( 21 )
                                                                                                                                          KTM                                                        In this store          On DHgate

                                    100% Positive Feedback     379 Transactions
                                                                                                                                         carburetor , air filter , fuel pump

                                        Online Chat                 Message Seller
         Share                        Share 0


         Store Home                 Products             Time Limited Sale                TopSelling           Review        About Us

         Store Home > KTM



         Store Categories                                15 matching products found for KTM

             Handlebar system (8)                                                                                         Sort by:   Bestselling        Price          Best Match        Price: $      - $             Go      Page 1/1

             Electric parts (4)

             Clutch brake system (2)                                                 Motorcycle Lengthened 250mm Handlebar Pads 7 8" 22mm Sl...                                                           US $2.32 - 2.98 / Piece
             Fuel system (1)                                                         Ships out within 2 business days
                                                                                                                                                                                                                         Add to Cart


         Popular Search
         carburetor air filter fuel pump
         ignition coil fuel petcock valve
         recoil pull starter Starter Relay                                           22mm 7 8" Gel Rubber Handlebar Grips For CRF YZF WRF KX...                                                               US $1.41 - 1.95 / Pair
         Solenoid tyre Voltage Regulator
                                                                                     Ships out within 2 business days
         Rectifier IGNITION KEY                                                                                                                                                                                          Add to Cart
                                                                                     Item Sold (92)               (3)
         SWITCH rear brake shoe
         Magneto Stator Coil gasket kit
         brake lever handlebar pad



                                                                                     22mm 28mm unviersal motorbike falling protection scooter han...                                                      US $36.69 - 41.72 / Set
                                                                                     Ships out within 4 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                         Add to Cart




                                                                                     Protaper metalmulisha Square 2. 0 1 1 8" Handlebar Fat B...                                                          US $3.82 - 4.92 / Piece
                                                                                     Ships out within 2 business days
                                                                                                                                                                                                                         Add to Cart
                                                                                     Item Sold (7)               (3)




                                                                                     Plastic Universal Handguards Hand Guards Brush Bar For CRF Y...                                                      US $13.87 - 15.78 / Set
                                                                                     Ships out within 4 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                         Add to Cart




                                                                                     Plastic Handguards Hand guard HandleBar Brush Protection For...                                                      US $12.07 - 15.43 / Set
                                                                                     Ships out within 4 business days                                                                                                       Free Shipping
                                                                                     Item Sold (3)                                                                                                                       Add to Cart




                                                                                     Lengthened 250mm Handlebar Pads 7 8" Slider Grip For CR...                                                           US $2.42 - 3.43 / Piece
                                                                                     Ships out within 4 business days
                                                                                                                                                                                                                         Add to Cart
                                                                                                      (3)




                                                                                     Motorcycle Handguards Handlebar Hand Guards For Motocross Di...                                                      US $27.64 - 32.92 / Set
                                                                                     Ships out within 2 business days                                                                                                       Free Shipping

                                                                                                                                                                                                                         Add to Cart




                                                                                     2017 Motorcycle Dirt Bike Pitbike Motocross Universal Headli...                                                   US $28.15 - 32.00 / Piece
                                                                                     Ships out within 4 business days                                                                                                       Free Shipping
                                                                                     Item Sold (5)
                                                                                                                                                                                                                         Add to Cart




                                                                                     Universal Headlights Headlamp Motorcycle For KTM SX EXC XCF ...                                                   US $28.15 - 32.00 / Piece
                                                                                     Ships out within 4 business days                                                                                                       Free Shipping
                                                                                     Item Sold (1)
                                                                                                                                                                                                                         Add to Cart




                                                                                     Universal Headlight Headlamp Street Fighter For Motorcycle D...                                                   US $27.14 - 32.00 / Piece
                                                                                     Ships out within 4 business days                                                                                                       Free Shipping


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=20781260&pt=1&supplieridhead=ff8080815e284978015e4bd9b0bb1d21                                                                                                  1/2
10/14/2020                                                                    Contact Information
                                                        Case: 1:20-cv-06677 Document              of Best Wholesale
                                                                                          #: 16 Filed:     11/10/20 StorePage
                                                                                                                          - Junyuantrade
                                                                                                                                 106 of| DHgate.com
                                                                                                                                         167 PageID #:2774
                         Buy Globally · Sell Globally                                                                                                            Join Free        Sign in   My DHgate     Help          English      5    Cart



                                   Junyuantrade                   Add To Favorite Stores ( 21 )
                                                                                                                                                                                                        In this store         On DHgate

                                     100% Positive Feedback    379 Transactions
                                                                                                                                            carburetor , air filter , fuel pump

                                          Online Chat               Message Seller
         Share


         Store Home                   Products             Time Limited Sale             TopSelling            Review            About Us

         Store Home > About us



         About Us                                           Store Introduction
                                                                                          we have more than 10 years on the foreign trade business.we are mainly in the performance parts for ATV ,GO CART, DIRT BIKE,POCKET
               Store Introduction
                                                                                          BIKE,SCOOTER.LAWN MOWER ETC.
               Basic Information




                                                            Basic Information
                                                                       Company Name: YONGKANG JUNYUAN TRADE CO.,LTD
                                                                         Business Type: wholesale and retail
                                                                               Location: Zhejiang, China (Mainland)
                                                                       Year Established: Sep 2017
                                                                Main Product(s)/Service: Briggs & Stratton carburetor;Tecumseh carburetor;Starter Relay Solenoid for YFM;oil filter for YFM;Starter Solenoid Relay POLARIS;Air Filter for
                                                                                          Polaris Replace;GY6 ignition stator motor;Carburetor Intake Manifold Kit;walbro carburetor



                                                            Contact Us

                                                                                                                              Online Chat            Message Seller




      Bookmark & Share



             Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                       Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/20781260.html?dspm=pcen.st.oncabout.1.oE8O2DuVs9o3dz89Bgdn&resource_id=#st-navigation-aboutus                                                                                                              1/1
10/14/2020                                                                DHgate:
                                                 Case: 1:20-cv-06677 Document #: Reliable Wholesale
                                                                                  16 Filed:         Marketplace
                                                                                               11/10/20     Page-- Place
                                                                                                                     107 Order
                                                                                                                           of --167
                                                                                                                                 Cart PageID #:2775




                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                             Review Your Orders                                                    Payment                                                           Success



                          Review Your Shipping Address


                             Ship To:                                                      Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                    Quantity                           Price                             Subtotal            Shipping Method


                            Seller: junyuantrade



                                                22mm 7/8" Gel             Options: grey
                                                                                                         1        Pair               US $1.95 /Pair                       US $1.95        US priority line（CN
                                                Rubber Handl…
                                                                                                                                                                                         US $7.91
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 7-15 (seller
                                                                                                                                                                                         ships within 2 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:              US $1.95

                                                                                                                                                                            Shipping Cost:               US $7.91

                                                                                                                                                                              Order Total:               US $9.86




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                  US $1.95

                                                                                                                                                                            Shipping Cost:                   US $7.91

                                                                                                                                                                          Grand Total:                    US $9.86
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                       1/1
10/2/2020         New KTM Team Winter Cycling Jersey1:20-cv-06677
                                          Case:      Set Men Long SleeveDocument
                                                                        Thermal Fleece#:
                                                                                      Road
                                                                                         16Bike Outfits11/10/20
                                                                                             Filed:     MTB Bicycle Page
                                                                                                                    Clothing 108
                                                                                                                             Sportsof
                                                                                                                                   Uniform
                                                                                                                                      167Y101601
                                                                                                                                           PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                    #:2776
                                                                                                                                                       Buyer Protection      Customer Service                United States / USD           English



                           jury
                                                                                                                                                                                       On DHgate             In this Store
                                                                                                                                                                                                                                                 2
                                                                           I'm shopping for...
                           94.7% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review           About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                            New KTM Team winter Cycling Jersey Set Men Long Sleeve Thermal Fleece road Bike Outfits
                                                                                                            MTB Bicycle Clothing sports uniform Y101601
                                                                                                            6 Transactions


                                                                                                             USD            $57.12                     $49.68                         $47.93

                                                                                                                            1 Piece+                   7 Pieces+                      21 Pieces+

                                                                                                             Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                       New User Save $3



                                                                                                             Size:                     Choose an Option



                                                                                                             Color:                                                                                                                            More



                                                                                                             Quantity:                             1                  Piece          Maximum 9999 Piece(s)



                                                                                                             Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                   Estimated delivery time: Oct. 27 and Nov. 18, ships out within 7 business days
                                                                         Compare with similar Items
                                                                                                                                   Logistics Delay Notification



                                                                                                                                        Buy it Now                           Add to Cart                       Add to Favorite



                                                                                                             Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                                             Secure Payment:                                                                                    |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling          2019 New EF Education First              2017 Rapha new summer                     DUVEL beer MEN cycling jersey             GIANT team Cycling Short                  2019 Fashion High Quality TOP
      Jersey Short 9D set MTB Bike           Cycling Jersey Set Summer                mountain bike short-sleeved               set red pro team cycling                  Sleeves jersey (bib) shorts sets          brand Eyewear Sunglasses

      US $16.33 - 34.13 / Piece              US $13.63 - 30.95 / Piece                US $24.35 - 38.23 / Piece                 US $17.24 - 34.13 / Piece                 US $23.38 - 32.77 / Piece                 US $7.64 - 10.42 / Piece




     More Choices




      NCAA Dwyane 3 Wade Kemba 8             LeBron Michael 23 James Jersey           10 MESSI Barcelona Maillots de            2020 Men Baltimore Raven 8                Steve 13 James Nash Russell               Kawhi Paul 2 George Leonard
      Walker Jersey 12 Ja Morant             Anthony Kuzma Davis Scottie              football shirt soccer jersey 8 A.         Lamar Jackson 55 Terrell Suggs            Harden Nikola 0 Westbrook 15              Basketball Jersey Clipper Net

      US $12.18 - 14.60 / Piece              US $16.34 - 19.58 / Piece                US $11.79 - 14.13 / Piece                 US $20.48 - 24.55 / Piece                 US $13.87 - 19.58 / Piece                 US $9.75 - 14.66 / Piece

       $20 OFF $321 +




     Item Description         Transaction History (6)                                                                                                                                                                              Report Item




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                                                                              1/14
10/2/2020            New KTM Team Winter Cycling Jersey1:20-cv-06677
                                             Case:      Set Men Long SleeveDocument
                                                                           Thermal Fleece#:
                                                                                         Road
                                                                                            16Bike Outfits11/10/20
                                                                                                Filed:     MTB Bicycle Page
                                                                                                                       Clothing 109
                                                                                                                                Sportsof
                                                                                                                                      Uniform
                                                                                                                                         167Y101601
                                                                                                                                              PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                       #:2777

        New Team KTM Cycling Jerseys set Long Sleeves Racing Bike maillot Pro Cycling Clothing Mtb bicycle Clothes Roupa de Ciclismo Sportswear Size: XXS-6XL



        Specifications


                          Sleeve Length:     full
                                Feature:     quick dry breathable

                                Gender:      men
                                Material:    polyester lycra

                          Is_customized:     Yes
                                   Item:     bicycle ciclismo
                          Sales methods:     factory direct sales

                                    Pad:     3d gel pad
                                    Size:    xxs xs s m l xl xxl xxxl 4xl 5xl 6xl

                                 Season:     spring / autumn

                                 Item 2:     ropa ciclismo hombre / cycling clothing
                                 Item 1:     mtb bike /bicycle /bicicleta
                              Item tpye:     cycling jersey/ ropa ciclismo
                             Item Code:      523439350

                               Category:     Cycling Jersey Sets




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
        condition of the item(s) received.




        Description


                                The jerseys/pants are designed for cycling bikers.

                                Material: Polyester+ Lycra keep you comfortable when riding, with quick dry moisture and breathable
                                function

                                Technic: all cycling wear are full dry sublimation printing or computer printing.

                                Coolmax active quality with quick-dry fabric

                                Zip: full length, lock down size.

                                Pockets: 3 rear pockets

                                Size: XXS,XS, S, M, L, XL, 2XL, 3XL, 4XL, 5XL, 6XL(the size of jersey and pant can be mixed)

                                Colors: Same as pictures.

                                We accept customized with your logo.




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                                                             2/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 110
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2778




                             high quality strava team      SCOTT Team Men cycling   RAPHA Team men cycling      2018 RAPHA Cycling        2018 Pro team Rapha      STRAVA Team Newest
                             Cycling short sleeve Jersey   jersey Suits MTB bike    jersey Set 2019 Road bike   Clothing Cycling Jersey   Cycling Jersey Ropa      winter cycling clothing
                             US $26.49-37.13/Piece         US $26.49-37.13/Piece    US $28.05-37.13/Piece       US $16.24-22.76/Piece     US $29.05-40.72/Piece    US $41.01-57.49/Piece




                             2018 Cycling Clothing         2018 Pro team Rapha      Summer Scott 2018 Men       New Rapha pro Team        Hot New autumn cycling   2018 New SCOTT winter
                             ORBEA Breathable Racing       Cycling Jersey Ropa      cycling jersey Maillot      cycling jerseys 2019      clothing Long Sleeves    cycling Jersey Set Men
                             US $16.24-40.72/Piece         US $29.05-40.72/Piece    US $16.24-40.72/Piece       US $26.49-37.13/Piece     US $18.5-27.55/Piece     US $39.34-55.15/Piece




                             2019 RAPHA Team Mens          GIANT 2018 Pro Cycling   2019 MORVELO Team Men       Women 2019 LIV Team       Women Cycling Jersey     2018 New SCOTT winter
                             Cycling Jersey Summer         Set MTB Bicycle Wear     Cycling Jersey Set summer   Cycling Winter Thermal    Morvelo Team Summe       cycling Jersey Set Men
                             US $26.49-37.13/Piece         US $29.05-40.72/Piece    US $26.49-37.13/Piece       US $23.92-33.54/Piece     US $26.49-37.13/Piece    US $39.34-55.15/Piece




                                                                                                     Note:
                                                                       we can mix the size by yourself
                                                        but need leave a comment in your order
                                                                      Like " Jerseys XXL and Pants XL"




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           3/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 111
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2779




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           4/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 112
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2780




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           5/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 113
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2781




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           6/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 114
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2782




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           7/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 115
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2783




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           8/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 116
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2784




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                           9/14
10/2/2020        New KTM Team Winter Cycling Jersey1:20-cv-06677
                                         Case:      Set Men Long SleeveDocument
                                                                       Thermal Fleece#:
                                                                                     Road
                                                                                        16Bike Outfits11/10/20
                                                                                            Filed:     MTB Bicycle Page
                                                                                                                   Clothing 117
                                                                                                                            Sportsof
                                                                                                                                  Uniform
                                                                                                                                     167Y101601
                                                                                                                                          PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                   #:2785




https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                          10/14
10/2/2020         New KTM Team Winter Cycling Jersey1:20-cv-06677
                                          Case:      Set Men Long SleeveDocument
                                                                        Thermal Fleece#:
                                                                                      Road
                                                                                         16Bike Outfits11/10/20
                                                                                             Filed:     MTB Bicycle Page
                                                                                                                    Clothing 118
                                                                                                                             Sportsof
                                                                                                                                   Uniform
                                                                                                                                      167Y101601
                                                                                                                                           PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                    #:2786




                                                                                                   Less Description




     Sponsored Products You May be Interested In More Choice




      Cincinnati Bengals men 71           Chicago Los Bulls Angeles        2020 latest EMslim HI-EMT            Just Bulls Toronto Basketball   Cycling Eyewear OO9401           Xiaomi Router AX1800
      Andre Smith 81 Tyler Kroft men      Basketball Shorts Just Memphis   machine EMS electromagnetic          Chicago Don Raptors             glasses Men Fashion Polarized    Qualcomm Five-core WiFi6 2,4G

      US $23.32 - 32.30 / Piece           US $16.34 - 19.58 / Piece        US $8.48 - 3780.00 / Piece           US $16.43 - 19.69 / Piece       US $17.20 - 22.65 / Piece        US $48.36 - 59.50 / Piece

                                                                                                                                                                                  $3 OFF $100 +




     Compare with similar Items




                                          New KTM Team winter Cycling      2020 Morvelo new style               Kuota Tour De France Cycling    scott Autumn or winter fleece    Red colnago Concept Carbon
                                          Jersey Set Men Long Sleeve       summer Cycling Short Quick           Jersey maillot ciclismo bike    2015 team Cycling Jerseys Bike   Complete Road Bike Store
                                          Thermal Fleece road Bike         drying Sleeves jersey bib shorts     clothing men MTB Bicycle        Bicycle Long Sleeves Mountaion   Complete Bicycle Bike With

                                                    Add to Cart                      Add to Cart                           Add to Cart                    Add to Cart                      Add to Cart

                                  Price   US $47.93 - 57.12 / Piece        US $21.43 - 30.04 / Piece             US $20.05 - 32.43 / Set        US $19.69 - 29.93 / Piece        US $2,016.00 - 2100.00 / Piece

                                                                            $5 OFF $100 +




                             Min. Order   1 Piece                          1 Piece                               1 Set                          1 Piece                          1 Piece



https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                                      11/14
10/2/2020          New KTM Team Winter Cycling Jersey1:20-cv-06677
                                           Case:      Set Men Long SleeveDocument
                                                                         Thermal Fleece#:
                                                                                       Road
                                                                                          16Bike Outfits11/10/20
                                                                                              Filed:     MTB Bicycle Page
                                                                                                                     Clothing 119
                                                                                                                              Sportsof
                                                                                                                                    Uniform
                                                                                                                                       167Y101601
                                                                                                                                            PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                     #:2787
              Customer Rating / Orders                   0   6 Orders                            0   5 Orders                          5.0   3 Orders                        5.0    23 Orders                          0     5 Orders

                          Shipping Cost                                              US $33.41                               Free Shipping                         Free Shipping                             Free Shipping

                       Shipping method                                               EMS                                     China Post Air Mail                   China Post Air Mail                       EMS

               Estimated Delivery Time                                               Oct. 19 and Jan. 5                      Dec. 20 and Mar. 3                    Oct. 29 and Jan. 10                       Nov. 3 and Jan. 20

                       Seller Guarantee          Guaranteed Service                     Guaranteed Service                      Guaranteed Service                    Guaranteed Service                        Guaranteed Service



                                   Store      Shop by jury                           Shop by notecycling                     Shop by dh18shop327                   Shop by sportshome…                       Shop by miyacardenas
                                              94.7% Positive Feedback                97% Positive Feedback                   100% Positive Feedback                98.3% Positive Feedback                   97.6% Positive Feedback




     Related Keywords


       xx l    womens bike         blue suites     bike wolf      jerseys shorts     cycling long sleeves        add set    mens cycling bibs      quaresma jersey      long sleeves bib cycling jersey




     You May Also Like




      2018 KTM Men summer Cycling                 2019 USPS US United States                KTM team Cycling Short Sleeves             KTM Hoodie Sweatshirt                       GCN Cycling Suit 2020 PRO
      Jersey Breathable Bicycle                   Postal cycling Jersey breathable          jersey (bib) shorts sets uniform           MotoGP Cycling Windbreaker                  Team Shirts Clothing Bike Short

      US $22.12 - 29.95 / Set                     US $17.24 - 45.51 / Piece                 US $21.87 - 30.66 / Piece                  US $28.88 - 38.34 / Piece                   US $13.74 - 30.08 / Set




      2019 Pro Cartoon Team Cycling        Rapha team Cycling Short                  High Quality 2020 Pro Team                 TOUR DE FRANCE 2017 GIANT-                Outdoor Bicycle 2017 New Scott
      Jersey Short 9D set MTB Bike         Sleeves jersey (bib) shorts sets          ORBEA Cycling Jersey Set MTB               Alpecin TEAM Short Sleeve pro             Short Sleeves Cycling Jerseys 9D

      US $16.33 - 34.13 / Piece            US $21.87 - 30.66 / Piece                 US $13.63 - 30.72 / Piece                  US $13.63 - 20.48 / Piece                 US $22.15 - 31.05 / Piece




      2019 TEAM BLACK Colorful M                  UAE Team 2019 men cycling          BORA team summer Cycling                   2020 TEAM Turtle PRO cycling              2019 KTM cycling jerseys Suit
      Cycling jersey 20D PAD bike                 jersey MTB bike clothing bicycle   Short Sleeves jersey (bib) shorts          jersey 19D gel bike shorts suit           Men's style short sleeve cycling

      US $16.01 - 28.91 / Set                     US $27.14 - 32.34 / Set            US $21.43 - 30.04 / Piece                  US $17.24 - 34.13 / Piece                 US $23.39 - 32.80 / Piece




      2017 Rapha new summer                       KTM team Cycling Short Sleeves            2019 French Tour Campeon Go         GIANT team Cycling Short                  Free Shipping 2019 New Team
      mountain bike short-sleeved                 jersey (bib) shorts sets Quick-           Pro Men Ineos Cycling Jersey        Sleeves jersey (bib) shorts sets          FDJ Men Cycling Jersey Kits

      US $24.35 - 38.23 / Piece                   US $13.67 - 30.66 / Piece                 US $17.75 - 21.15 / Piece           US $23.38 - 32.77 / Piece                 US $29.22 - 36.65 / Set




      RAPHA team Cycling Short                    2019 Pro Team Tour De Italy               Ropa Ciclismo 2019 Scott                   KTM motorcycle T-shirt 2019        Brand Mens & Women's Cycling
      Sleeves jersey (bib) shorts sets            Cycling Jersey Bike Wear                  Cycling Short Sleeve Clothing              summer casual jacket factory       Gloves Breathable Summer

      US $22.81 - 31.98 / Piece                   US $34.74 - 45.76 / Set                   US $21.92 - 30.72 / Piece                  US $13.49 - 18.08 / Piece          US $6.21 - 10.73 / Pair

https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                                                                12/14
10/2/2020         New KTM Team Winter Cycling Jersey1:20-cv-06677
                                          Case:      Set Men Long SleeveDocument
                                                                        Thermal Fleece#:
                                                                                      Road
                                                                                         16Bike Outfits11/10/20
                                                                                             Filed:     MTB Bicycle Page
                                                                                                                    Clothing 120
                                                                                                                             Sportsof
                                                                                                                                   Uniform
                                                                                                                                      167Y101601
                                                                                                                                           PageIDCustom Cycling Apparel Custom Cycling Clothing From Ju…
                                                                                                                                                    #:2788




      Free shipping motorcycle                   GIANT Cycling jerseys suit long                 Chateau d'ax Gatorade mens                Tour De France 2020 mens                    INEOS team Cycling Short
      Motocross KTM Hydration pack               sleeve new arrival mtb bike                     Team Ropa Ciclismo Cycling                summer breathable Cycling                   Sleeves jersey shorts sets bike

      US $19.10 - 23.87 / Piece                  US $31.20 - 37.18 / Set                         US $15.43 - 34.13 / Piece                 US $11.25 - 32.33 / Piece                   US $22.81 - 31.98 / Piece




      DUVEL beer MEN cycling jersey              New 2019 Men SCOTT Cycling                      2017 ktm Cycling jerseys Men              2019 New EF Education First                 2019 bicycle gloves hpit FOX
      set red pro team cycling                   Jersey Pro Team Tour de France                  Wear Suit Bicycle Clothing                Cycling Jersey Set Summer                   ATV MTB BMX Off Road

      US $17.24 - 34.13 / Piece                  US $14.75 - 39.06 / Piece                       US $19.10 - 28.33 / Set                   US $13.63 - 30.95 / Piece                   US $16.59 - 21.32 / Piece




      Hot Sale Cycling Helmet Super
      light Adult Road Bike Bicycle

      US $18.72 - 25.16 / Piece




     New Arrival new ktm




      New Moto GP Letters KTM                WXLQF New printed Milk silk               New cross-country motorcycle             New KTM Bicycle riding suit            New KTM motorcycle carbon               SherryBerg carb Carburettor
      Racing Baseball Caps                   KTM cartoon children's                    helmet mountain racing                   men'sroad Motorcycle                   fiber gloves for motorcycle fans        carburador For KTM 400 EXC

      US $10.53 - 11.97 / Piece              US $8.13 - 9.15 / Piece                   US $70.19 - 82.11 / Piece                US $18.66 - 22.37 / Piece              US $28.10 - 37.39 / Piece               US $215.06 - 255.99 / Piece

       $2 OFF $60 +




        About Store jury

      Welcome to our shop .



      For bike racing events, a good qualified custom cycling apparel is a basic necessity. We have collected large stock of short sleeve custom cycling clothing for summer and soft road bike shorts for winter. There are also
      packs of team bicycle jacket. The cycling wear bike riding gear has many colors for you to choose. Buying a suit with hats, gloves and other equipment in it is a good deal. The long trousers bicycle is tight but breathable.
      You can ask the sellers for more style and size you want.




        Wholesale Cycling Jersey Sets
         Wholesale trek mountain bikes       Wholesale scott white         Wholesale girl bike       Wholesale felt bikes     Wholesale team s




     Related Categories


      Fashion Bags                            Shoes                                     Baby & Kids Clothing                     Women's Clothing                        Accessories

      See Top 100 in Best Seller >            First Walkers                             Clothing Sets                            Women's Tracksuits                      Hair Accessories
      Shoulder Bags
                                              Athletic & Outdoor                        Girl's Dresses                           Women's Blouses & Shirts                Caps & Hats

https://www.dhgate.com/product/new-ktm-team-winter-cycling-jersey-set-men/523439350.html                                                                                                                                                     13/14
10/2/2020                                             Case: 1:20-cv-06677 Document #: Wholesaler
                                                                                      16 Filed:[jury]: Reviews on
                                                                                                  11/10/20        DHgate.com
                                                                                                                Page   121 of 167 PageID #:2789



                                                                                                                Customer Service              Drop shipping       Save more         United States / USD              English



                                                                                    I'm shopping for...                                                                     Hi, Sign in                                   2
                                                                                                                                                                            My DHgate



                                      ALL CATEGORIES                                Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse           Video Gallery

      Home > Seller Review Profile


            Seller Information                                        Review Score:223

            Jury                                                                                                                  Last 2 months                   Last 6 months              Last 12 months                        Total
            303 Transactions
            94.7% Positive Review                                                    Positive                                             8                            17                           19                                 232
            Fujian, China (Mainland)
            12:05 PM Fri Oct 2 Now
                                                                                     Neutral                                              3                             3                           3                                   5
            Member since Oct 2014


            Recommend seller to friends
                                                                                     Negative                                             0                             1                           1                                   4




                                                                      Service Detail Score (Mainly Industry : Sports & Outdoors)

                                                                              Service Detail                           Service Score                                 Compared to Industry Average                        Number of Ratings


                                                                             Items as described                                        4.7/ 5.0                      Lower than Average                                           241


                                                                              Communication                                            4.7 / 5.0                     Lower than Average                                           241


                                                                               Delivery time                                           4.7 / 5.0                     Lower than Average                                           241


                                                                             Shipping charges                                          4.8 / 5.0                     Lower than Average                                           241




               Reviews Received                         Reviews Sent


            Reviews:       Negative                                                                                                                                                                       Dates:   All



                                       CUBE team Cycling Short Sleeves                                     By:dupuis.****michel                      08 07,2020
                                       jersey bib shorts sets Wholesale 3D
                                                                                     Product reviews:
                                       gel pad Top Brand Quality Bike
                                                                                     Unsatisfied
                                       Item code: 523438293
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       5 Hight Quality Mens Jumpman Paris                                  By:petra DeCristofaro_1505959283557                         04 14,2020
                                       Saintgermain s Red Suede
                                                                                     Product reviews:
                                       Basketball Shoes V Michigan Fab
                                                                                     BUYER BEWARE DO NOT BUY FROM THIS SELLER! DOESN'T REPLY TO MESSAGES. AND SENT ME SNEAKERS TO ME WIT ALL THE
                                       Item code: 505772539
                                                                                     WRONG MATERIALS,COLOR WAY OFF,USED VELVET INSTEAD OF WAT WAS REALLY SUPPOSED TO BE USED,AND THAT IS
                                                                                     GREEN,FOREST GREEN SUEDE! only redunded me $21 cash money lemme keep item but don't want em and threw them in trash can ALREADY!
                                                                                     I would not even donate em. that is how incorrect and terrible they were. SO,PLEASE DO NOT WASTE TIME OR YOUR HARD EARNED MONEY
                                                                                     ON SOMETHING THAT IS WORTH LESS,take it from me I was the ginnie pig,lol. learned my LESSON THOUGH...
                                                                                     helpful ( 0 )   unhelpful ( 0 )



                                       WITH SHOES BOX SPLY 350                                             By:Ben_148****699041                         05 08,2018
                                       BOOST 350 V2 BLACK WHITE
                                                                                     Product reviews:
                                       OREO BELUGA COPPER BLACK
                                                                                     shoes never came and said delivered ,seller would not refund or return any of my messages
                                       Item code: 411225804
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       Kylie Cosmetics KKW X KYLIE Lip                                     By:doja****anna                        07 08,2017
                                       Set Of 4 Creme Liquid Lipsticks
                                                                                     Product reviews:
                                                                                     Awful quality
                                       Item code: 399551695
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                                       V2 White Red Zebra Cp9654 Cp9652                                    By:Jfig****o79                     05 16,2017
                                       9 Colors SPLY-350 Shoes 36-45
                                                                                     Product reviews:
                                       Onsale 350 V2 Boost With Box
                                                                                     No good
                                       Item code: 397665842
                                                                                     helpful ( 0 )   unhelpful ( 0 )




                       1                                                                                                                                                                                                 Go to page:    1    GO




                                      Bookmark & Share




                                          Help improve your experience on DHgate.com, Please tell us what you think about this page.


https://www.dhgate.com/seller-feedback/sellerscore-ff808081489ce11501490354a614144c.html                                                                                                                                                          1/2
10/2/2020                                                                      Ktm from#:
                                                       Case: 1:20-cv-06677 Document    China
                                                                                          16- Filed:
                                                                                              Ktm from11/10/20
                                                                                                      Chinese Ktm Page
                                                                                                                  Store at Jury
                                                                                                                           122| DHgate.com
                                                                                                                                of 167 PageID #:2790
                       Buy Globally · Sell Globally                                                                                                         Join Free   Sign in   My DHgate     Help          English           0    Cart



                                Jury                  Add To Favorite Stores ( 54 )

                                                                                                                                           KTM                                                In this store          On DHgate

                                   94.7% Positive Feedback         303 Transactions

                                        Online Chat           Message Seller
            Share


            Store Home              Products                Time Limited Sale              TopSelling           Review        About Us

            Store Home > KTM



            Store Categories                                10 matching products found for KTM

              Sports & Outdoors (10)                                                                                       Sort by:   Bestselling   Price          Best Match     Price: $      - $             Go      Page 1/1
               Cycling Jersey Sets (10)

                                                                                      New KTM Team winter Cycling Jersey Set Men Long Sleeve Therm...                                           US $47.93 - 57.12 / Piece
                                                                                      Ships out within 7 business days                                                                                               Free Shipping
                                                                                      Item Sold (6)
                                                                                                                                                                                                                  Add to Cart




                                                                                      KTM team Cycling long Sleeves jersey bib pants sets Men bike...                                           US $40.16 - 47.85 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      KTM ORBEA LIV Cycling long Sleeves jersey bib pants sets New...                                           US $39.27 - 46.80 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      KTM Cycling Short Sleeves jersey (bib) shorts sets Hot Sale ...                                           US $32.66 - 38.92 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      New 2019 KTM Cycling Short Sleeves jersey (bib) shorts sets ...                                           US $33.08 - 39.42 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping
                                                                                      Item Sold (1)                                                                                                               Add to Cart




                                                                                      2019 Pro ktm Cycling Clothing Bike Jerseys Quick Dry Men MTB...                                           US $34.10 - 40.63 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      2019 Summer KTM Cycling Jerseys Set racing Bike Clothing MTB...                                           US $34.10 - 40.63 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      KTM team outdoor Cycling long Sleeves jersey bib pants sets ...                                           US $39.27 - 46.80 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      KTM 2017 TEAM cycling jersey bike shorts set Ropa Ciclismo q...                                           US $34.36 - 40.94 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




                                                                                      2017 cycling jersey sets For Men pro team summer ropa ciclis...                                           US $38.26 - 45.59 / Piece
                                                                                      Ships out within 30 business days                                                                                              Free Shipping

                                                                                                                                                                                                                  Add to Cart




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=19859313&pt=1&supplieridhead=ff808081489ce11501490354a614144c                                                                                           1/2
10/2/2020                                                                       Contact#:
                                                        Case: 1:20-cv-06677 Document   Information
                                                                                          16 Filed:of Best Wholesale Store
                                                                                                        11/10/20     Page  - Jury
                                                                                                                              123 | DHgate.com
                                                                                                                                     of 167 PageID #:2791
                        Buy Globally · Sell Globally                                                                                                                 Join Free   Sign in   My DHgate     Help          English      2    Cart



                                  Jury                 Add To Favorite Stores ( 54 )

                                                                                                                                                                                                       In this store         On DHgate

                                    94.7% Positive Feedback         303 Transactions

                                         Online Chat           Message Seller
            Share


            Store Home               Products                Time Limited Sale                   TopSelling          Review          About Us

            Store Home > About us



            About Us                                           Store Introduction
                                                                                                 Welcome to our shop .
              Store Introduction

              Basic Information




                                                               Basic Information
                                                                           Company Name:
                                                                                Business Type:
                                                                                     Location: Fujian, China (Mainland)
                                                                           Year Established: Oct 2014
                                                                    Main Product(s)/Service:



                                                               Contact Us

                                                                                                                                  Online Chat           Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                            Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/19859313.html?dspm=pcen.st.oncabout.1.xNlK9BSTShaMQWWosM0O&resource_id=#st-navigation-aboutus                                                                                                             1/1
10/2/2020                                                                  DHgate:
                                                  Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                   16 Filed:         Marketplace
                                                                                                11/10/20         -- Place
                                                                                                              Page     124Order
                                                                                                                             of--167
                                                                                                                                  Cart PageID #:2792




                                            Buy Globally · Sell Globally                                                                                                                  Buyer Protection


                                              Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                              Ship To:                                                    Add New Address


                                                (United States)

                                     1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                     .




                                     Edit




                          Review & Confirm Your Order


                                     Product Detail                        Options                  Quantity                           Price                              Subtotal            Shipping Method


                            Seller: jury



                                                 New KTM Team                Size: 5xl
                                                                                                        1        Piece              US $57.12 /Piece                     US $57.12        ePacket
                                                 winter Cycling…            Color: 08
                                                                                                                                                                                         Free Shipping
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 8-30 (seller
                                                                                                                                                                                         ships within 7 business
                                                                                                                                                                                         days)




                            Add remark to seller                                                                                                                                               Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:              US $57.12

                                                                                                                                                                            Shipping Cost:                US $0.00

                                                                                                                                                                              Order Total:               US $57.12




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $57.12

                                                                                                                                                                            Shipping Cost:                    US $0.00

                                                                                                                                                                          Grand Total:                   US $57.12
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/2/2020          New 2019 KTM Cycling Short Sleeves1:20-cv-06677
                                           Case:      Jersey Bib Shorts Sets Road Ride Bike
                                                                          Document        #:Wear
                                                                                             16 Kit Cycling11/10/20
                                                                                                 Filed:     Clothing Sportswear
                                                                                                                        Page K040706
                                                                                                                                125 ofMens
                                                                                                                                       167Cycling
                                                                                                                                           PageID Shorts#:2793
                                                                                                                                                         Waterproof Cycling Trousers From Jury, $33.08| DHg…

                                                                                                                                                       Buyer Protection      Customer Service           United States / USD               English



                           jury
                                                                                                                                                                                          On DHgate     In this Store
                                                                                                                                                                                                                                              2
                                                                            I'm shopping for...
                           94.7% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                           New 2019 KTM Cycling Short Sleeves jersey (bib) shorts sets Road Ride Bike Wear kit Cycling
                                                                                                           Clothing Sportswear K040706


                                                                                                            USD            $39.42                        $34.29                      $33.08

                                                                                                                           1 Piece+                      9 Pieces+                   31 Pieces+

                                                                                                            Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Size:                     Choose an Option



                                                                                                            Color:




                                                                                                            Quantity:                              1                  Piece          Maximum 100 Piece(s)



                                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                  Estimated delivery time: Nov. 27 and Dec. 19, ships out within 30 business days

                                                                         Compare with similar Items                               Logistics Delay Notification



                                                                                                                                       Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy          On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling          2019 New EF Education First              2019 Fashion High Quality TOP            Cycling Unisex Magic Head Face             Unisex Mouth Mask Wholesale           Cycling Wearing Anti-Dust
      Jersey Short 9D set MTB Bike           Cycling Jersey Set Summer                brand Eyewear Sunglasses                 Protective Mask Neck Gaiter                Washable PM2.5 Mask Custom            Cotton Mouth Face Mask PM

      US $16.33 - 34.13 / Piece              US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                 US $0.73 - 0.86 / Piece                    US $0.27 - 0.75 / Piece               US $0.34 - 0.84 / Piece

                                                                                                                                $20 OFF $2,000 +                           $2 OFF $30 +




     More Choices




      NCAA Dwyane 3 Wade Kemba 8             10 MESSI Barcelona Maillots de           2020 Men Baltimore Raven 8               Kawhi Paul 2 George Leonard                LeBron Bryant 23 James                2020 Men 1 Cam Newton 11
      Walker Jersey 12 Ja Morant             football shirt soccer jersey 8 A.        Lamar Jackson 55 Terrell Suggs           Basketball Jersey Clipper Net              Angeles Lakers Kobe 24 Kyle           Julian Edelman Jarrett Stidham

      US $12.18 - 14.60 / Piece              US $11.79 - 14.13 / Piece                US $20.48 - 24.55 / Piece                US $9.75 - 14.66 / Piece                   US $12.18 - 14.60 / Piece             US $19.40 - 25.84 / Piece

       $20 OFF $321 +




     Item Description                                                                                                                                                                                                         Report Item




       our cycling jersey have a little different color is normal, if buyers can&&#039;t accept a bit chromatic aberration,please carefully purchase/ size: S M L XL XXL XXXL

https://www.dhgate.com/product/new-2019-ktm-cycling-short-sleeves-jersey/523438403.html?dspm=pcen.st.products.5.NGuov6pHvFqTubbJu9Mq&resource_id=#st1-4-1|0|0;stprod|4236075465                                                                     1/6
10/2/2020         2019 Pro Ktm Cycling Clothing Bike Jerseys
                                             Case:           Quick Dry Men MTB
                                                       1:20-cv-06677           Bicycle Wear
                                                                           Document      #:Summer Men Cycling
                                                                                            16 Filed:         JerseysPage
                                                                                                       11/10/20       Sets Short
                                                                                                                             126 Sleeve 9D PAD
                                                                                                                                    of 167     010709Y #:2794
                                                                                                                                             PageID    Bicycle Gear Bike Clothing From Jury, $34.10| DHgate.…

                                                                                                                                                       Buyer Protection      Customer Service           United States / USD               English



                           jury
                                                                                                                                                                                          On DHgate     In this Store
                                                                                                                                                                                                                                              2
                                                                            I'm shopping for...
                           94.7% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                           2019 Pro ktm Cycling Clothing Bike Jerseys Quick Dry Men MTB Bicycle Wear Summer men
                                                                                                           Cycling Jerseys Sets Short Sleeve 9D PAD 010709Y


                                                                                                            USD            $40.63                        $35.34                      $34.10

                                                                                                                           1 Piece+                      9 Pieces+                   30 Pieces+

                                                                                                            Sale Detail:         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                      New User Save $3



                                                                                                            Size:                     Choose an Option



                                                                                                            Color:                                                                                                                        More



                                                                                                            Quantity:                              1                  Piece          Maximum 100 Piece(s)



                                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                                                                                                  Estimated delivery time: Nov. 27 and Dec. 19, ships out within 30 business days

                                                                         Compare with similar Items                               Logistics Delay Notification



                                                                                                                                       Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                            Seller Guarantee:         Return Policy          On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling          2019 New EF Education First              2019 Fashion High Quality TOP            Cycling Unisex Magic Head Face             Unisex Mouth Mask Wholesale           Cycling Wearing Anti-Dust
      Jersey Short 9D set MTB Bike           Cycling Jersey Set Summer                brand Eyewear Sunglasses                 Protective Mask Neck Gaiter                Washable PM2.5 Mask Custom            Cotton Mouth Face Mask PM

      US $16.33 - 34.13 / Piece              US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                 US $0.73 - 0.86 / Piece                    US $0.27 - 0.75 / Piece               US $0.34 - 0.84 / Piece

                                                                                                                                $20 OFF $2,000 +                           $2 OFF $30 +




     More Choices




      NCAA Dwyane 3 Wade Kemba 8             10 MESSI Barcelona Maillots de           2020 Men Baltimore Raven 8               Kawhi Paul 2 George Leonard                LeBron Bryant 23 James                2020 Men 1 Cam Newton 11
      Walker Jersey 12 Ja Morant             football shirt soccer jersey 8 A.        Lamar Jackson 55 Terrell Suggs           Basketball Jersey Clipper Net              Angeles Lakers Kobe 24 Kyle           Julian Edelman Jarrett Stidham

      US $12.18 - 14.60 / Piece              US $11.79 - 14.13 / Piece                US $20.48 - 24.55 / Piece                US $9.75 - 14.66 / Piece                   US $12.18 - 14.60 / Piece             US $19.40 - 25.84 / Piece

       $20 OFF $321 +




     Item Description                                                                                                                                                                                                         Report Item




        New Pro team KTM cycling jersey Short Sleeves Mens 2019 summer MTB Bicycle Clothing Ropa Ciclismo mountain Bike Clothes size: XXS --6XL

https://www.dhgate.com/product/2019-pro-ktm-cycling-clothing-bike-jerseys/523438137.html?dspm=pcen.st.products.6.NGuov6pHvFqTubbJu9Mq&resource_id=#st1-5-1|0|0;stprod|4236075465                                                                    1/6
10/9/2020                       New Ktm Motorcycle Racing1:20-cv-06677
                                               Case:      Gloves Mountain BikeDocument
                                                                              Outdoor Sports#:
                                                                                            Slope
                                                                                               16Gloves
                                                                                                  Filed:Heated Gloves For
                                                                                                          11/10/20        Motorcycle
                                                                                                                       Page     127Riding Heated
                                                                                                                                     of 167      Gloves Motorcycle
                                                                                                                                              PageID     #:2795From Kaimeila, $10.61| DHgate.Com
                                                                                                                                Buyer Protection     Customer Service             Drop shipping           United States / USD              English



                           kaimeila
                                                                                                                                                                                        On DHgate         In this Store
                                                                                                                                                                                                                                               7
                                                                           I'm shopping for...
                           50% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                           New Ktm Motorcycle Racing Gloves Mountain Bike Outdoor Sports Slope Gloves


                                                                                           USD            $13.71                        $12.51                    $11.4                          $10.99                      $10.61

                                                                                                          1 Piece+                      21 Pieces+                27 Pieces+                     72 Pieces+                  95 Pieces+

                                                                                           Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                     New User Save $3



                                                                                            Color :                         Multi



                                                                                            Size:                    M


                                                                                            Quantity:                               1                    Piece    Maximum 9999 Piece(s)



                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                        Compare with similar Items                                Estimated delivery time: Oct. 21 and Nov. 12, ships out within 2 business days
                                                                                                                  Logistics Delay Notification


                                                                                            Total cost:           $13.71                  Get coupon and you will save extra $3




                                                                                                                     Buy it Now                            Add to Cart                      Add to Favorite



                                                                                            Seller Guarantee:        Return Policy           On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      Retro Pursuit Perforated Real          2019 troy lee designs full finger        2020 DELICATE FOX muit                   Ducati gloves motorcycle                 3 Gifts Graffiti Cartoon Racing          BMW racing suit plus velvet
      Leather Motorcycle Gloves              MTB MX motorcycle motocross              Dirtpaw Race Gloves Moto                 breathable gloves racing riding          Off-road Motorcycle Helmet               thick zipper hooded warm

      US $15.13 - 17.21 / Piece              US $16.03 - 20.09 / Piece                US $9.95 - 14.40 / Piece                 US $22.85 - 29.23 / Piece                US $57.72 - 65.63 / Piece                US $28.48 - 39.06 / Piece

                                                                                                                                                                         $2 OFF $39 +

                                                                                                                                                                         Per $100 Save $2




     More Choices




      Aluminum Alloy 2 USB Ports             BT06 FM Transmitter 2.1A Fast            SP11 Bluetooth Car Phone Sun             Cheap CAR B2 B3 E5                       Original Xiaomi youpin Bcase             5 Styles hot sale trump 2020
      Universal Intelligent Charging         Car Charger Aux Modulator                Visor Hands Free                         Multifunction Bluetooth                  Tita Temporary Stop Sign Car             baseball cap USA hat election

      US $0.49 - 0.53 / Piece                US $11.06 - 12.97 / Piece                US $9.55 - 12.58 / Piece                 US $3.02 - 3.39 / Piece                  US $8.85 - 10.54 / Piece                 US $3.51 - 5.25 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                            $3 OFF $100 +                            $3 OFF $100 +                            $3 OFF $100 +




     Item Description                                                                                                                                                                                                           Report Item




https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/594381184.html?skuid=774461384542187520                                                                                                                                     1/7
10/9/2020                    New Ktm Motorcycle Racing1:20-cv-06677
                                            Case:      Gloves Mountain BikeDocument
                                                                           Outdoor Sports#:
                                                                                         Slope
                                                                                            16Gloves
                                                                                               Filed:Heated Gloves For
                                                                                                       11/10/20        Motorcycle
                                                                                                                    Page     128Riding Heated
                                                                                                                                  of 167      Gloves Motorcycle
                                                                                                                                           PageID     #:2796From Kaimeila, $10.61| DHgate.Com
       New ktm motorcycle racing gloves mountain bike outdoor sports slope gloves



       Specifications


                               Material:    Nylon
                               Feature:     Fingers Separated
                               Gender:      Unisex
                            Item Code:      594381184
                              Category:     Motorcycle Gloves




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the
       condition of the item(s) received.




       Description


                               Product Name:
                               New ktm motorcycle racing gloves mountain bike outdoor sports slope gloves

                               Item Code: 418130725

                               Category: Motorcycle Gloves

                               Short Description:
                               New ktm motorcycle racing gloves mountain bike outdoor sports slope gloves

                               Quantity: 1 Piece

                               Package Size: 10.0 * 15.0 * 10.0 ( cm )

                               Gross Weight/Package: 0.4 ( kg )




https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/594381184.html?skuid=774461384542187520                                                                                                                    2/7
10/9/2020                       New Ktm Motorcycle Racing1:20-cv-06677
                                               Case:      Gloves Mountain BikeDocument
                                                                              Outdoor Sports#:
                                                                                            Slope
                                                                                               16Gloves
                                                                                                  Filed:Heated Gloves For
                                                                                                          11/10/20        Motorcycle
                                                                                                                       Page     129Riding Heated
                                                                                                                                     of 167      Gloves Motorcycle
                                                                                                                                              PageID     #:2797From Kaimeila, $10.61| DHgate.Com




     Sponsored Products You May be Interested In More Choice                                 I want to be here too




      Aluminum Alloy 2 USB Ports            2020 latest EMslim HI-EMT       Original Xiaomi Youpin ENCHEN            DHL UPS Free Shipping           Best Quality For iphone 8 8plus   Good Price Good Quality for
      Universal Intelligent Charging        machine EMS electromagnetic     Men's Electric Hair Clippers             Disposable Mask 50pcs 3-Layer   X XR XS XS MAX Back Glass         iphone battery 5S 6G 6P 6S 7G

      US $0.49 - 0.53 / Piece               US $8.48 - 3780.00 / Piece      US $10.06 - 14.94 / Piece                US $0.07 - 0.12 / Piece         US $9.16 - 29.76 / Piece          US $3.58 - 8.50 / Piece

       $3 OFF $100 +                                                         $3 OFF $100 +                                                            $5 OFF $100 +




     Compare with similar Items




                                            New Ktm Motorcycle Racing       Mig C2 Dain Racing Short                 2019 Leisure long-distance      Mechanix Wear - M-Pact Covert     4pcs Universal Car Black Fend
                                            Gloves Mountain Bike Outdoor    Gloves for Motorcycle Bike               motorcycle Dain Mig C2 Racing   Tactical Gloves                   Flares Mud Flaps Splash Guard
                                            Sports Slope Gloves             Gloves Racing Riding                     Short Gloves Motorcycle Off-                                      Arch Wheel Eyebrow Lip For Ca

                                                      Add to Cart                     Add to Cart                              Add to Cart                     Add to Cart                       Add to Cart

                                    Price   US $10.61 - 13.71 / Piece       US $35.50 - 40.37 / Pair                 US $19.91 - 27.77 / Pair        US $17.30 - 19.66 / Piece         US $7.04 - 8.00 / Set




                                My. Order   1 Piece                         1 Pair                                   1 Pair                          1 Piece                           1 Set

              Customer Rating / Orders                0                                0                                        0                               0      1 Order                    0

                          Shipping Cost     Free Shipping                   Free Shipping                            Free Shipping                   Free Shipping                     US $370.47

                       Shipping method      ePacket                         ePacket                                  ePacket                         ePacket                           DHL

               Estimated Delivery Time      Oct. 21 and Nov. 12             Nov. 28 and Dec. 20                      Oct. 23 and Nov. 14             Oct. 21 and Nov. 12               Oct. 23 and Oct. 26

                       Seller Guarantee        Guaranteed Service              Guaranteed Service                       Guaranteed Service              Guaranteed Service                Guaranteed Service




https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/594381184.html?skuid=774461384542187520                                                                                                       3/7
10/9/2020                     New Ktm Motorcycle Racing1:20-cv-06677
                                             Case:      Gloves Mountain BikeDocument
                                                                            Outdoor Sports#:
                                                                                          Slope
                                                                                             16Gloves
                                                                                                Filed:Heated Gloves For
                                                                                                        11/10/20        Motorcycle
                                                                                                                     Page     130Riding Heated
                                                                                                                                   of 167      Gloves Motorcycle
                                                                                                                                            PageID     #:2798From Kaimeila, $10.61| DHgate.Com
                                   Store      Shop by kaimeila                       Shop by hoya_autom…                          Shop by motorcycle…                   Shop by elena2012168                   Shop by bxracing
                                              50% Positive Feedback                  100% Positive Feedback                       100% Positive Feedback                95.6% Positive Feedback                96.9% Positive Feedback




     Related Promotion


       black motorcycle gloves        biker gears       top glove       red motocross gloves       dirt bike ride      gloves dirt bike      anti carbon        drop glove   moto gp gloves        ktm cycling gloves




     Related Keywords


       bike     lighting bike      kinds bikes      favor bike       bike full   bikes wear      green bike         bike tracks     styles bike     wheeled bike 29




     You May Also Like




      New for Motorbike Travel                    2019 New Fashion Fur Coat                   Motorcycle Helmet Wireless                    New four sessons breathable               KTM Motorcycle gloves
      Backpack Motocross with 2                   women high Imitation Fur Vest               Bluetooth Headsets Riding                     knight jacket racing clothing             Motorcycle Gloves Guantes

      US $21.18 - 24.08 / Piece                   US $49.77 - 59.31 / Piece                   US $28.98 - 32.96 / Piece                     US $71.41 - 87.47 / Piece                 US $6.68 - 9.17 / Pair




      best price New model ktm             Unisex Classic Felt Pork Pie               New Fashion Retro Felt jazz hat                Ring THICK 13 mm Thickness                Vintage Men Women Hard Felt
      motorcycle off-road bags racing      Porkpie Hat Cap Upturn Short               TOP hats for men & women                       Heavy STEEL BRASS KNUCKLE                 Hat Wide Brim Fedora Trilby

      US $20.11 - 26.86 / Piece            US $7.04 - 9.15 / Piece                    US $4.48 - 7.60 / Piece                        US $4.31 - 17.76 / Piece                  US $7.54 - 9.72 / Piece




      2020 Fashion Outer Lime Green               2020 Wide Brim Fedoras Men          Womens Shirt Tied Neck Chain                   motorcycle MC fuel tank bag               Spring graffiti printing baseball
      Inner Rosy Patchwork Womens                 Wool Felt Hats Khaki Casual Jazz    Print Casual Shirt Long Sleeve                 multifention moto bags                    cap Child parent hat Long tail

      US $7.54 - 10.86 / Piece                    US $7.04 - 10.86 / Piece            US $12.91 - 15.38 / Piece                      US $38.20 - 51.30 / Set                   US $6.71 - 8.53 / Piece




      Western Cowboy Bling                        New Fashion TOP hats for men                Wide Brim Vintage Trilby               Autumn and winter Korean                  Mini Handheld Game Console
      Swarovski Crystal Rhinestones               & women Elegant fashion Solid               Fedoras Style Black Panama             plain woolen hat, belt buckle,            Retro Portable Video Game

      US $83.60 - 100.22 / Piece                  US $4.19 - 5.83 / Piece                     US $5.53 - 10.29 / Piece               US $9.60 - 12.54 / Piece                  US $6.14 - 6.70 / Piece




      Outer Camel Inner Red                       Trend Outer White Inner Red                 2020 DELICATE FOX muit                        New THOR gloves off-road           2018 Winter Women Knitted 2
      Patchwork Felt Hat Autumn                   Patchwork Women Artificial                  Dirtpaw Race Gloves Moto                      motorcycle MX riding gloves        Piece Set Long Sleeve O Neck

      US $7.54 - 10.86 / Piece                    US $7.54 - 10.86 / Piece                    US $9.95 - 14.40 / Piece                      US $22.39 - 28.10 / Piece          US $28.85 - 35.32 / Piece



https://www.dhgate.com/product/new-ktm-motorcycle-racing-gloves-mountain/594381184.html?skuid=774461384542187520                                                                                                                         4/7
10/9/2020                                                                   Ktm from China
                                                      Case: 1:20-cv-06677 Document    #: 16- Ktm from Chinese
                                                                                               Filed:         Ktm Store
                                                                                                       11/10/20     Pageat Kaimeila
                                                                                                                             131 of | DHgate.com
                                                                                                                                       167 PageID #:2799
                       Buy Globally · Sell Globally                                                                                                       Join Free   Sign in   My DHgate     Help          English           0    Cart



                                Kaimeila                Add To Favorite Stores ( 0 )

                                                                                                                                         KTM                                                In this store          On DHgate

                                   50% Positive Feedback      19 Transactions

                                        Online Chat        Message Seller
            Share


            Store Home               Products            Time Limited Sale              TopSelling           Review         About Us

            Store Home > KTM



            Store Categories                             72 matching products found for KTM

              Automobiles & Moto… (72)                                                                                   Sort by:   Bestselling   Price          Best Match     Price: $      - $             Go      Page 1/3
               Motorcycle Bags (4)
               Motorcycle Apparel (13)
                                                                                   2020 Ktm Motorcycle Off - Road T - Shirt Male Summer Mountain ...                                          US $14.83 - 21.66 / Piece
               Motorcycle Gloves (3)
                                                                                   Ships out within 2 business days                                                                                                Free Shipping
               Motorcycle Sunglas… (1)
                                                                                                                                                                                                                Add to Cart




                                                                                   Tld Downhill Clothing Ktm Breathable Sweat - Absorbent Long -...                                           US $15.47 - 22.58 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Ktm Motocross Cycling Race Mountain Bike Pants Downhill Ridi...                                            US $46.19 - 62.88 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Tld Speed Drop Suit Summer Short - Sleeved Bicycle Jersey Jac...                                           US $11.77 - 18.07 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Ktm Style Off - Road T - Shirt Mountain Bike Riding Short - Sle...                                         US $12.45 - 18.58 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Ktm Full Finger Off - Road Gloves Motorcycle Riding Gloves Mo...                                           US $11.00 - 16.71 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   2020 New Ktm Quick - Drying Cross - Country Long - Sleeved Summ...                                         US $15.87 - 23.00 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Explosion Models Ktm Off - Road T - Shirt Mountain Bike Riding...                                          US $12.75 - 18.98 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Ktm Motorcycle Gloves Retro Moto Racing Gloves Men S Motocro...                                              US $8.99 - 13.31 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   Motorcycle Casual Ktm Cotton Shorts Racing Shorts Motorcycle...                                            US $17.42 - 22.53 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping

                                                                                                                                                                                                                Add to Cart




                                                                                   New Ktm Motorcycle Racing Gloves Mountain Bike Outdoor Sport...                                            US $10.61 - 13.71 / Piece
                                                                                   Ships out within 2 business days                                                                                                Free Shipping


https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21558426&pt=1&supplieridhead=ff808081736b207001738ad558e05215                                                                                         1/3
10/9/2020                                                      Ktm from China
                                         Case: 1:20-cv-06677 Document    #: 16- Ktm from Chinese
                                                                                  Filed:         Ktm Store
                                                                                          11/10/20     Pageat Kaimeila
                                                                                                                132 of | DHgate.com
                                                                                                                          167 PageID #:2800
                                                                                                                                                                  Add to Cart




                                                                  New Arrival Ktm Moto Gp Motocross T - Shirts Mountain Bike Cy...                    US $15.66 - 20.26 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Wholesale New Ktm Motocross T - Shirts Mountain Bike Bicycle ...                    US $15.66 - 20.26 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Custom Tld Ktm Motocross Quick - Drying T - Shirt Bicycle Down...                   US $14.29 - 20.96 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  New Ktm Racing Jacket Racing Suit Outdoor Cycling Jersey Bre...                     US $61.57 - 84.58 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  2018 Defender For Ktm Motocross Rally Suits Waterproof Windp...                   US $204.54 - 264.48 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Newest Motorcycle Eyeglasses Sunglasses Motocross Goggles Ey...                     US $11.65 - 18.29 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Ogio Motorcycle Riding Backpack Shoulder Knight Locomotive B...                     US $53.96 - 73.51 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Ogio New Ktm Knight Backpack Motorcycle Riding Backpack Knig...                     US $22.52 - 31.60 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Ogio Kawasaki Ktm Motorcycle Shell Backpack Backpack Bag Car...                     US $54.68 - 70.69 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Motorcycle Waterproof Leg Leg Package Ktm Waist Handbag                             US $13.38 - 17.31 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  Rear Passenger Seat Cowl Cover For Ktm 125 300 390 Duke 2013...                     US $24.25 - 43.41 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




                                                                  4 Colors Motor Turn Signals Lights Brush Bar Hand Guards For...                     US $14.28 - 26.12 / Piece
                                                                  Ships out within 2 business days                                                                  Free Shipping

                                                                                                                                                                  Add to Cart




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21558426&pt=1&supplieridhead=ff808081736b207001738ad558e05215                                   2/3
10/9/2020                                                                     Contact Information
                                                       Case: 1:20-cv-06677 Document               of Best 11/10/20
                                                                                        #: 16 Filed:      Wholesale Store
                                                                                                                      Page- Kaimeila
                                                                                                                               133| of
                                                                                                                                     DHgate.com
                                                                                                                                       167 PageID #:2801
                        Buy Globally · Sell Globally                                                                                                              Join Free    Sign in   My DHgate        Help          English      8      Cart



                                  Kaimeila               Add To Favorite Stores ( 0 )

                                                                                                                                                                                                        In this store         On DHgate

                                    50% Positive Feedback      19 Transactions

                                         Online Chat        Message Seller
            Share


            Store Home               Products             Time Limited Sale                   TopSelling           Review             About Us

            Store Home > About us



            About Us                                        Store Introduction
                                                                                              Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                              Excellent Service and Fast Shipping
              Basic Information




                                                            Basic Information
                                                                        Company Name:
                                                                             Business Type:
                                                                                  Location: China
                                                                        Year Established: Jul 2020
                                                                 Main Product(s)/Service:



                                                            Contact Us

                                                                                                                                    Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                         Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21558426.html?dspm=pcen.st.oncabout.1.8fTr6CFlhJIaa89sChfy&resource_id=#st-navigation-aboutus                                                                                                                1/1
10/9/2020                                                                 DHgate:
                                                 Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                  16 Filed:         Marketplace
                                                                                               11/10/20         -- Place
                                                                                                             Page     134Order
                                                                                                                            of--167
                                                                                                                                 Cart PageID #:2802




                                           Buy Globally · Sell Globally                                                                                                                    Buyer Protection


                                               Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                             Change Shipping Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                    Quantity                           Price                              Subtotal            Shipping Method


                            Seller: kaimeila



                                                New Ktm Motorc            Color : Multi
                                                                                                         1        Piece              US $13.71 /Piece                     US $13.71        ePacket
                                                ycle Racing Gl…            Size: M
                                                                                                                                                                                          Free Shipping
                                                                                                                                                                                          Delivery: Estimated
                                                                                                                                                                                          between 8-30 (seller
                                                                                                                                                                                          ships within 2 business
                                                                                                                                                                                          days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:              US $13.71

                                                                                                                                                                             Shipping Cost:                US $0.00

                                                                                                                                                                               Order Total:               US $13.71




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                   US $13.71

                                                                                                                                                                             Shipping Cost:                    US $0.00

                                                                                                                                                                           Grand Total:                   US $13.71
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                       Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
10/9/2020                                                   2020 Ktm Motocross
                                                   Case: 1:20-cv-06677         Cycling Race
                                                                           Document       #:Mountain Bike Pants
                                                                                             16 Filed:          Downhill Page
                                                                                                           11/10/20      Riding Pants
                                                                                                                                 135From Kaimeila,
                                                                                                                                      of 167       $46.19 | #:2803
                                                                                                                                              PageID        DHgate.Com

                                                                                                                               Buyer Protection    Customer Service            Drop shipping            United States / USD              English



                           kaimeila
                                                                                                                                                                                   On DHgate            In this Store
                                                                                                                                                                                                                                             8
                                                                           I'm shopping for...
                           50% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Apparel > Product detail


                                                                                           Ktm Motocross Cycling Race Mountain Bike Pants Downhill Riding Pants


                                                                                           USD            $62.88                     $62.56                     $61.32                       $50.94                        $49.61

                                                                                                          1 Piece+                   2 Pieces+                  5 Pieces+                    6 Pieces+                     10 Pieces+

                                                                                           Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                     New User Save $3



                                                                                            Size:                    Choose an Option


                                                                                            Options:                 Choose an Option


                                                                                            Quantity:                            1                      Piece   Maximum 9999 Piece(s)



                                                         Compare with similar Items         Shipping:             Free Shipping to United States Via ePacket
                                                                                                                  Estimated delivery time: Oct. 21 and Nov. 12, ships out within 2 business days
                                                                                                                  Logistics Delay Notification



                                                                                                                      Buy it Now                          Add to Cart                   Add to Favorite



                                                                                            Seller Guarantee:        Return Policy         On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                              |




     Customers Who Bought This Item Also Bought




      BMW racing suit plus velvet            2019 DELICATE FOX MX 360 Kila            2019 Motorrad Motorsport                NAUGHTY FOX 2020 Racing 180             2019 F1 Formula One racing               Formula 1 motorcycle
      thick zipper hooded warm               Jersey Pants Motocross Dirt              Jacket For BMW Tyco                     LOVL SE Blue Red Off Road MX            suit short-sleeved T-shirt team          professional competition

      US $28.48 - 39.06 / Piece              US $46.99 - 66.06 / Set                  US $30.83 - 38.30 / Piece               US $38.90 - 51.44 / Set                 US $15.53 - 19.47 / Piece                US $19.82 - 23.66 / Piece




     More Choices




      Aluminum Alloy 2 USB Ports             BT06 FM Transmitter 2.1A Fast            SP11 Bluetooth Car Phone Sun            Cheap CAR B2 B3 E5                      Original Xiaomi youpin Bcase             5 Styles hot sale trump 2020
      Universal Intelligent Charging         Car Charger Aux Modulator                Visor Hands Free                        Multifunction Bluetooth                 Tita Temporary Stop Sign Car             baseball cap USA hat election

      US $0.49 - 0.53 / Piece                US $11.06 - 12.97 / Piece                US $9.55 - 12.58 / Piece                US $3.02 - 3.39 / Piece                 US $8.85 - 10.54 / Piece                 US $3.51 - 5.25 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                            $3 OFF $100 +                           $3 OFF $100 +                           $3 OFF $100 +




     Item Description                                                                                                                                                                                                         Report Item




        KTM Motocross Cycling Race Mountain Bike Pants Downhill Riding Pants



https://www.dhgate.com/product/ktm-motocross-cycling-race-mountain-bike/594384090.html?dspm=pcen.st.products.3.8fTr6CFlhJIaa89sChfy&resource_id=#st1-2-1|0|0;stprod|1256203320                                                                     1/6
10/9/2020          Ktm Full Finger Off Road Gloves
                                             Case: Motorcycle Riding Gloves Mountain
                                                      1:20-cv-06677         Document Bike Racing
                                                                                           #: 16OffFiled:
                                                                                                    Road Breathable
                                                                                                           11/10/20 Gloves Motorcycle
                                                                                                                        Page    136Heated  Gloves
                                                                                                                                      of 167      Motorcycle
                                                                                                                                              PageID         Leather Gloves From Kaimeila, $11.00| DHgate.Com
                                                                                                                                                         #:2804
                                                                                                                               Buyer Protection    Customer Service            Drop shipping            United States / USD              English



                           kaimeila
                                                                                                                                                                                      On DHgate         In this Store
                                                                                                                                                                                                                                             8
                                                                           I'm shopping for...
                           50% Positive Feedback



    Store Home           Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Automobiles & Motorcycles > Motorcycle Accessories > Motorcycle Gloves > Product detail


                                                                                           Ktm Full Finger Off -Road Gloves Motorcycle Riding Gloves Mountain Bike Racing Off -Road Breathable
                                                                                           Gloves


                                                                                           USD            $16.71                     $16.34                     $15.47                         $14.23                      $12.97

                                                                                                          1 Piece+                   2 Pieces+                  5 Pieces+                      10 Pieces+                  24 Pieces+

                                                                                           Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                     New User Save $3



                                                                                            Color :                    same photo



                                                                                            Size:                    Choose an Option


                                                                                            Options:                 Choose an Option

                                                        Compare with similar Items
                                                                                            Quantity:                            1                      Piece   Maximum 9999 Piece(s)



                                                                                            Shipping:             Free Shipping to United States Via ePacket
                                                                                                                  Estimated delivery time: Oct. 21 and Nov. 12, ships out within 2 business days
                                                                                                                  Logistics Delay Notification



                                                                                                                      Buy it Now                          Add to Cart                     Add to Favorite



                                                                                            Seller Guarantee:        Return Policy         On-time Delivery in 30 Days


                                                                                            Secure Payment:                                                                               |




     Customers Who Bought This Item Also Bought




      Retro Pursuit Perforated Real          2019 troy lee designs full finger        2020 DELICATE FOX muit                  Ducati gloves motorcycle                3 Gifts Graffiti Cartoon Racing          BMW racing suit plus velvet
      Leather Motorcycle Gloves              MTB MX motorcycle motocross              Dirtpaw Race Gloves Moto                breathable gloves racing riding         Off-road Motorcycle Helmet               thick zipper hooded warm

      US $15.13 - 17.21 / Piece              US $16.03 - 20.09 / Piece                US $9.95 - 14.40 / Piece                US $22.85 - 29.23 / Piece               US $57.72 - 65.63 / Piece                US $28.48 - 39.06 / Piece

                                                                                                                                                                       $2 OFF $39 +

                                                                                                                                                                       Per $100 Save $2




     More Choices




      Aluminum Alloy 2 USB Ports             BT06 FM Transmitter 2.1A Fast            SP11 Bluetooth Car Phone Sun            Cheap CAR B2 B3 E5                      Original Xiaomi youpin Bcase             5 Styles hot sale trump 2020
      Universal Intelligent Charging         Car Charger Aux Modulator                Visor Hands Free                        Multifunction Bluetooth                 Tita Temporary Stop Sign Car             baseball cap USA hat election

      US $0.49 - 0.53 / Piece                US $11.06 - 12.97 / Piece                US $9.55 - 12.58 / Piece                US $3.02 - 3.39 / Piece                 US $8.85 - 10.54 / Piece                 US $3.51 - 5.25 / Piece

       $3 OFF $100 +                          $3 OFF $100 +                            $3 OFF $100 +                           $3 OFF $100 +                           $3 OFF $100 +




https://www.dhgate.com/product/ktm-full-finger-off-road-gloves-motorcycle/594355986.html?dspm=pcen.st.products.6.8fTr6CFlhJIaa89sChfy&resource_id=#st1-5-1|0|0;stprod|1256203320                                                                   1/6
10/6/2020              Wholesale 2019 For KTM Multifunctional
                                            Case:             Mountain Cycling
                                                      1:20-cv-06677            Backpack For#:
                                                                            Document       Outdoor Sports Leisure
                                                                                              16 Filed:           Travel Backpack
                                                                                                           11/10/20      Page 137 Womens Backpacks
                                                                                                                                     of 167        Pink Backpacks
                                                                                                                                              PageID     #:2805From Kang20208888, $32.71| DHgate.Com
                                                                                                                                Buyer Protection     Customer Service            Drop shipping            United States / USD            English



                           kang20208888
                                                                                                                                                                                        On DHgate          In this Store
                                                                                                                                                                                                                                              0
                                                                            I'm shopping for...
                           93.8% Positive Feedback



    Store Home           Products          Time Limited Sale              TopSelling          Review             About Us


   Home > All Categories > Bags, Luggage & Accessories > Sport&Outdoor Packs > Backpack > Product detail


                                                                                            Wholesale 2019 for KTM multifunctional mountain cycling backpack for outdoor sports leisure travel
                                                                                            backpack


                                                                                            USD            $38.58                       $34.27                    $32.71

                                                                                                           1 Piece+                     9 Pieces+                 31 Pieces+

                                                                                            Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                       New User Save $3



                                                                                             Color:                         Multi



                                                                                             Quantity:                              1                  Piece      499 in Stock ( Stock in:       CN )



                                                                                             Shipping:             $9.32 to United States Via ePacket
                                                        Compare with similar Items                                 Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                   Logistics Delay Notification


                                                                                             Total cost:           $47.9                Get coupon and you will save extra $3




                                                                                                                       Buy it Now                          Add to Cart                       Add to Favorite



                                                                                             Seller Guarantee:         Return Policy         On-time Delivery in 30 Days


                                                                                             Secure Payment:                                                                                 |




     Customers Who Bought This Item Also Bought




      M69443 TRIO Messenger Bag              Free Shipping!New Travel                  2018 selling Korean top quality         new.0087. Messenger small                Best selling quality men                  Gray, 2019 Men's simple and
      Eclipse Reverse Canvas Mens            Toiletry Pouch 26cm Protection            fashion travel bag, printing            postman bag for slanting,                travelling toilet bag fashion             comfortable backpack, suitable

      US $69.99 - 89.99 / Piece              US $17.07 - 20.18 / Piece                 US $82.18 - 99.82 / Piece               US $64.11 - 78.86 / Piece                US $17.12 - 20.22 / Piece                 US $38.79 - 45.75 / Piece

                                              $2 OFF $59 +                                                                                                               $2 OFF $59 +




     More Choices




      Chicago Los Bulls Angeles              2020 latest EMslim HI-EMT                 17 Josh Allen 14 Stefon Diggs
      Basketball Shorts Just Memphis         machine EMS electromagnetic               Tre'Davious White Buffalo

      US $16.34 - 19.58 / Piece              US $8.48 - 3780.00 / Piece                US $15.77 - 18.90 / Piece




     Item Description                                                                                                                                                                                                           Report Item




        Wholesale 2018 for KTM multifunctional mountain cycling backpack for outdoor sports leisure travel backpack

https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                                                                      1/7
10/6/2020              Wholesale 2019 For KTM Multifunctional
                                            Case:             Mountain Cycling
                                                      1:20-cv-06677            Backpack For#:
                                                                            Document       Outdoor Sports Leisure
                                                                                              16 Filed:           Travel Backpack
                                                                                                           11/10/20      Page 138 Womens Backpacks
                                                                                                                                     of 167        Pink Backpacks
                                                                                                                                              PageID     #:2806From Kang20208888, $32.71| DHgate.Com
        Specifications


                                   Type:     Backpacks
                                Gender:      Unisex

                                   Style:    Travel
                                Material:    Canvas

                                Pattern:     Letter Print
                               Capacity:     &lt; 20L

                        Have Drawbars:       No
                           Item Weight:      0

                             Decoration:     None
                              Hardness:      Soft

                            Item Height:     0
                           Item Length:      0
                           Closure Type:     Zipper
                         Lining Material:    Cotton

            Number of Handles/Straps:        Two

                             Item Code:      518178664
                               Category:     Backpack




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description


                                Descripción del producto




https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                                                        2/7
10/6/2020            Wholesale 2019 For KTM Multifunctional
                                          Case:             Mountain Cycling
                                                    1:20-cv-06677            Backpack For#:
                                                                          Document       Outdoor Sports Leisure
                                                                                            16 Filed:           Travel Backpack
                                                                                                         11/10/20      Page 139 Womens Backpacks
                                                                                                                                   of 167        Pink Backpacks
                                                                                                                                            PageID     #:2807From Kang20208888, $32.71| DHgate.Com




https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                        3/7
10/6/2020            Wholesale 2019 For KTM Multifunctional
                                          Case:             Mountain Cycling
                                                    1:20-cv-06677            Backpack For#:
                                                                          Document       Outdoor Sports Leisure
                                                                                            16 Filed:           Travel Backpack
                                                                                                         11/10/20      Page 140 Womens Backpacks
                                                                                                                                   of 167        Pink Backpacks
                                                                                                                                            PageID     #:2808From Kang20208888, $32.71| DHgate.Com




                                                                                                Less Description

https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                        4/7
10/6/2020              Wholesale 2019 For KTM Multifunctional
                                            Case:             Mountain Cycling
                                                      1:20-cv-06677            Backpack For#:
                                                                            Document       Outdoor Sports Leisure
                                                                                              16 Filed:           Travel Backpack
                                                                                                           11/10/20      Page 141 Womens Backpacks
                                                                                                                                     of 167        Pink Backpacks
                                                                                                                                              PageID     #:2809From Kang20208888, $32.71| DHgate.Com



     Sponsored Products You May be Interested In More Choice




      Chicago Los Bulls Angeles            2020 latest EMslim HI-EMT             17 Josh Allen 14 Stefon Diggs
      Basketball Shorts Just Memphis       machine EMS electromagnetic           Tre'Davious White Buffalo

      US $16.34 - 19.58 / Piece            US $8.48 - 3780.00 / Piece            US $15.77 - 18.90 / Piece




     Compare with similar Items




                                           Wholesale 2019 for KTM                New-bag Snow Mountain               Marlon Brando duffel bag The            new Fashion Women's Wallet           Womens Heart Shape Handba
                                           multifunctional mountain              Alliance backpack north             godfather tote Pop star                 Bifold Long Wallet Genuine           Clutch Suede Party Bag Tote
                                           cycling backpack for outdoor          shoulder bag handbag                backpack Film luggage Exercise          Leather Large Capacity Lady's        Purse Bag

                                                       Add to Cart                          Add to Cart                         Add to Cart                            Add to Cart                            Add to Cart

                                  Price    US $32.71 - 38.58 / Piece             US $37.88 - 46.01 / Piece           US $21.58 - 29.95 / Piece               US $42.64 - 50.30 / Piece            US $12.19 - 12.77 / Piece

                                                                                  $2 OFF $40 +




                             Min. Order    1 Piece                               1 Piece                             1 Piece                                 1 Piece                              25 Pieces

             Customer Rating / Orders                  0                                    0                                    0                                     0     10 Orders                        0   50 Orders

                          Shipping Cost    US $9.32                              US $6.67                            Free Shipping                           Free Shipping                        Free Shipping

                      Shipping method      ePacket                               ePacket                             ePacket                                 ePacket                              ePacket

               Estimated Delivery Time     Oct. 22 and Nov. 13                   Nov. 27 and Dec. 19                 Oct. 20 and Nov. 11                     Oct. 27 and Nov. 18                  Oct. 22 and Nov. 13

                       Seller Guarantee        Guaranteed Service                   Guaranteed Service                    Guaranteed Service                    Guaranteed Service                   Guaranteed Service



                                  Store    Shop by kang20208888                  Shop by junmi                       Shop by tpx_wallet                      Shop by zuileqingyun                 Shop by sarahzhang88
                                           93.8% Positive Feedback               100% Positive Feedback              100% Positive Feedback                  100% Positive Feedback               99% Positive Feedback




     Related Promotion


       white rucksacks       bicycle backpacks       camel back backpack   mountain shoulder           shoulder bookbag     back school backpacks        molle backpack        purple backpack double shoulder bags


       nylon hop bag       multifunctional backpacks




     Related Keywords


       college backpack       dog carrying backpacks       designers backpacks      backpacks compartments        small ladies backpacks         girls backpacks for school dog      kindergarten backpack girl


       fast backpack      versatile backpack     women purple backpacks




     You May Also Like




https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                                                   5/7
10/6/2020              Wholesale 2019 For KTM Multifunctional
                                            Case:             Mountain Cycling
                                                      1:20-cv-06677            Backpack For#:
                                                                            Document       Outdoor Sports Leisure
                                                                                              16 Filed:           Travel Backpack
                                                                                                           11/10/20      Page 142 Womens Backpacks
                                                                                                                                     of 167        Pink Backpacks
                                                                                                                                              PageID     #:2810From Kang20208888, $32.71| DHgate.Com




      2019 New Moto GP Letters KTM             Custom SHIFT all styles                New Racing Riding Pack Bags             KTM Motorcycle gloves Luva             KTM downhill t-shirt bike riding
      Racing Baseball Caps                     mountain bike downhill suit            Shoulder Bag Ktm Motocross              Motoqueiro Guantes Moto                suit short sleeve shirt men and

      US $5.74 - 7.60 / Piece                  US $14.44 - 19.10 / Piece              US $23.32 - 33.15 / Piece               US $6.04 - 9.72 / Pair                 US $16.50 - 19.89 / Piece




      New Yamaha Motocross T-shirt      Free shipping 2015 new model           Hot sale KTM Motorcycle gloves          Women and men large capacity           New model ktm motorcycle off-
      Short-sleeved quick-drying        motorcycle bags KTM chest              Moto racing gloves Men's                luxury handbag global limited          road bags racing off-road bags

      US $12.06 - 16.14 / Piece         US $11.06 - 15.64 / Piece              US $7.09 - 9.49 / Pair                  US $9.73 - 118.68 / Piece              US $15.13 - 18.58 / Piece




      Men Tactical Waist Bag Tactical          ktm summer new MOTO GP          2020 hot summer THOR speed              Brand MINI Men off Yellow              2018 KTM Men summer Cycling
      Pack Hip Hop Function Vest               motorcycle off-road riding T-   surrender cycling jersey, long-         canvas belt high white Shoulder        Jersey Breathable Bicycle

      US $18.51 - 21.05 / Piece                US $12.78 - 17.13 / Piece       US $15.58 - 19.57 / Piece               US $34.74 - 44.99 / Piece              US $22.12 - 29.95 / Set




      7 8" 22mm Motorcycle Hand                2020 Hot Sale Brand Men Sport          2020 new summer cross-           New Moto GP Letters KTM                Best selling KTM MOTO
      Grips Handle Rubber Bar Gel              Backpack Shoulder Bag Cross            country motorcycle riding        Racing Baseball Caps                   downhill mountain bike men's

      US $6.58 - 9.65 / Pair                   US $30.82 - 35.04 / Piece              US $13.75 - 17.47 / Piece        US $5.74 - 7.60 / Piece                US $9.80 - 11.14 / Piece




      Free shipping motorcycle                 1PCS Men Tactical Waist Bag            New motocross racing T-shirt            Chest Bags For Men & Women      KTM Hoodie Sweatshirt
      Motocross KTM Hydration pack             Tactical Vest Chest Pack Hip           for ktm men's short-sleeved T-          2019 Fashion Brand Girl Eyes    MotoGP Cycling Windbreaker

      US $19.10 - 23.87 / Piece                US $13.89 - 16.01 / Piece              US $12.81 - 14.57 / Piece               US $13.06 - 15.91 / Piece       US $28.88 - 38.34 / Piece




      2019 bicycle gloves hpit FOX             KTM Motorcycle Goggle                  Brand Bags-KTM Sports Bags              Retro Pursuit Perforated Real          KTM team Cycling Short Sleeves
      ATV MTB BMX Off Road                     Motocross Glasses MOTO ATV             cycling bags motorcycle                 Leather Motorcycle Gloves              jersey (bib) shorts sets Quick-

      US $16.59 - 21.32 / Piece                US $8.74 - 13.36 / Piece               US $26.37 - 29.99 / Piece               US $15.13 - 17.21 / Piece              US $13.67 - 30.66 / Piece




https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                           6/7
10/6/2020                Wholesale 2019 For KTM Multifunctional
                                              Case:             Mountain Cycling
                                                        1:20-cv-06677            Backpack For#:
                                                                              Document       Outdoor Sports Leisure
                                                                                                16 Filed:           Travel Backpack
                                                                                                             11/10/20      Page 143 Womens Backpacks
                                                                                                                                       of 167        Pink Backpacks
                                                                                                                                                PageID     #:2811From Kang20208888, $32.71| DHgate.Com
      Autumn Winter KTM Motorcycle             Brand Mens & Women's Cycling             New team version cross                    Mens Outdoor Backpack                      2018 new Moto jerseys
      Riding Sweatshirt Motorcycle             Gloves Breathable Summer                 country gloves MX motorcycle              Waterproof Sports Fitness Solid            Rockstar Jersey Breathable

      US $29.80 - 36.32 / Piece                US $6.40 - 11.06 / Pair                  US $10.73 - 14.36 / Piece                 US $27.69 - 32.47 / Piece                  US $16.50 - 18.77 / Piece




      For KTM Racing Team
      Motorcycle Long Sleeve T-Shirt

      US $12.67 - 39.20 / Piece


                                                                                                             More




     New Arrival backpack




      a6 Shoulder Bags Totes Bag           Ac015 Totes Handbags                  2020 new cartoon mouse bag            Korean Style Canvas Small Mini         Fashion Large Capacity                 Lady Women Leather Backpack
      Womens Handbags Women                Shoulder Bags Handbag                 print children cute puppy             Backpack For Women Fashion             Backpacks Women Nylon                  School Rucksack College

      US $29.02 - 34.79 / Piece            US $24.88 - 29.82 / Piece             US $25.13 - 38.33 / Piece             US $18.40 - 23.97 / Piece              US $25.55 - 33.29 / Piece              US $17.13 - 22.31 / Piece




      The commonly seen womens backpacks is very popular nowadays among young people! The fashionable design of pink backpacks makes them so charming and cool, to show the young energy, the function of daypack is
      also growing to be more considerate, which can be shown from the small packages on the swissgear backpack for little items. Wholesale swiss backpack are cheap, and of good quality, you can buy a new laptop rucksack
      for yourself and go for a mountain climbing maybe!




         Wholesale Backpack
         Wholesale toddlers backpacks     Wholesale backpacks wheels       Wholesale backpacks for boys      Wholesale backpack tents       Wholesale womens backpacks


                                                                                                             More




     Related Categories


      Sex Products                          Indoor Lighting                       Costumes & Cosplay                    Cell Phone Accessories                  Game Accessories
      See Top 100 in Best Seller >          Pendant Lamps                         Theme Costume                         Cell Phone Screen Protect…              Game Controllers & Joystic…
      Chastity Devices
                                            Downlights                            Anime Costumes                        Cell Phone Mounts & Hold…               Cases, Covers & Bags
      Vibrators
                                            Table Lamps                           Sexy Costumes                         Cell Phone Adapters                     Batteries & Chargers
      Sex Dolls                             Wall Lamps                            Catsuit Costumes                      Cell Phone Chargers                     Console Decorations
      Bondage




   Bookmark & Share




       Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer
                                                 Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                               Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/product/wholesale-2019-for-ktm-multifunctional-mountain/518178664.html                                                                                                                                      7/7
10/6/2020                                         Case: 1:20-cv-06677 DocumentWholesaler [kang20208888]:
                                                                               #: 16 Filed:     11/10/20 Reviews
                                                                                                             Pageon DHgate.com
                                                                                                                     144 of 167 PageID #:2812



                                                                                                            Customer Service                Drop shipping      Save more            United States / USD              English



                                                                                I'm shopping for...                                                                      Hi,              …                              0
                                                                                                                                                                         My DHgate



                                  ALL CATEGORIES                                Flash Deals             Superior Suppliers             Coupon Center             Local Warehouse                Video Gallery

      Home > Seller Review Profile


            Seller Information                                   Review Score:66

            Kang20208888                                                                                                      Last 2 months                    Last 6 months                  Last 12 months                     Total
            193 Transactions
            93.8% Positive Review                                                Positive                                            43                             71                              71                               71
            Hubei, China (Mainland)
            10:41 AM Tue Oct 6 Now
                                                                                 Neutral                                              4                             8                               8                                8
            Member since Dec 2019


            Recommend seller to friends
                                                                                 Negative                                             3                             5                               5                                5




                                                                 Service Detail Score (Mainly Industry : --)

                                                                           Service Detail                          Service Score                               Compared to Industry Average                              Number of Ratings


                                                                          Items as described                                       --/--                                       --                                               --


                                                                           Communication                                           --/--                                       --                                               --


                                                                            Delivery time                                          --/--                                       --                                               --


                                                                          Shipping charges                                         --/--                                       --                                               --




               Reviews Received                     Reviews Sent


            Reviews:   Negative                                                                                                                                                                           Dates:   All



                                    Fashion New Ladies Sequin Square                                   By:Chloe J****ton_rwB                       09 24,2020
                                    bag High quality PU Leather
                                                                                 Product reviews:
                                    Women's Designer Luxury Handbag
                                                                                 Do not buy from this seller !! Extremely poor quality bags nothing like pictures and wil not give money back ! Scam !! Worst quality!
                                    Item code: 520878286
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                    2020 New 100% Red Bottom sole                                      By:Rose P****e_R9K                         09 22,2020
                                    high heels pumps square toe
                                                                                 Product reviews:
                                    genuine leather shoes women ladies
                                                                                 unsatisfied
                                    Item code: 519198699
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                    Fashion Ladies Luxury Designer                                     By:ahkai****leff                      08 13,2020
                                    Bags pu leather Shoulder Bags Totes
                                                                                 Product reviews:
                                    Handbags Top Handles Cross Body
                                                                                 Very unsatisfied
                                    Item code: 521334591
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                    2020 Crossbody Bag For Women                                       By:Ter***90s                        08 08,2020
                                    Leather Luxury Handbag Women
                                                                                 Product reviews:
                                    Bag Designer Ladies Shoulder
                                                                                 So I ordered this on early June and received my shipment on early August not only that but both items have been tempered with and the bees look
                                    Item code: 520897402
                                                                                 so damaged:(. . Definitely not worth the wait or money.
                                                                                 helpful ( 0 )   unhelpful ( 0 )



                                    Pu Leather Messenger Bags                                          By:amanda****da775                         07 27,2020
                                    Shoulder Bag Handbag Fashion
                                                                                 Product reviews:
                                    Women Handbags Simple Crossbody
                                                                                 sent wrong colour
                                    Item code: 517829439
                                                                                 helpful ( 0 )   unhelpful ( 0 )




                                    Students Backpack France                                           By:Mariya****karova                       06 13,2020
                                    Waterproof backpack Fashion
                                                                                 Product reviews:
                                    Designer Backpacks For School
                                                                                 The item has almost noting to do with the picture. The zipper is not the same the logo on the front flap is missing the handle is not the same and the
                                    Item code: 519837630
                                                                                 shoulder straps are also not like in the picture . I will defiantly not going to recon and this product
                                                                                 helpful ( 0 )   unhelpful ( 0 )



                                    Handbag Womens Plaid Shoulder                                      By:lour****baez                       05 29,2020
                                    Bag Retro Crossbody Bags for
                                                                                 Product reviews:
                                    Women 2018 Luxury Handbags
                                                                                 cheap bags
                                    Item code: 521009082
                                                                                 helpful ( 0 )   unhelpful ( 0 )




https://www.dhgate.com/seller-feedback/sellerscore-ff8080816f1d57c5016f36f9d9b753f8.html                                                                                                                                                     1/2
10/6/2020                                                                    Ktm from China#:- Ktm
                                                        Case: 1:20-cv-06677 Document           16 from Chinese
                                                                                                   Filed:      Ktm StorePage
                                                                                                           11/10/20     at Kang20208888
                                                                                                                               145 of |167
                                                                                                                                        DHgate.com
                                                                                                                                            PageID #:2813
                         Buy Globally · Sell Globally                                                                                                            Join Free   Sign in   My DHgate     Help          English           0   Cart



                                  Kang20208888                  Add To Favorite Stores ( 27 )

                                                                                                                                              ktm                                                  In this store          On DHgate

                                     93.8% Positive Feedback     191 Transactions

                                          Online Chat        Message Seller
            Share


            Store Home                Products             Time Limited Sale              TopSelling            Review           About Us

            Store Home > ktm



            Store Categories                               1 matching products found for ktm

              BAGS (1)                                                                                                        Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1



                                                                                     Wholesale 2019 for KTM multifunctional mountain cycling back...                                                 US $32.71 - 38.58 / Piece
                                                                                     Ships out within 4 business days
                                                                                                                                                                                                                       Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=21433362&pt=1&supplieridhead=ff8080816f1d57c5016f36f9d9b753f8                                                                                               1/1
10/6/2020                                                                   Contact Information
                                                       Case: 1:20-cv-06677 Document      #: 16ofFiled:
                                                                                                 Best Wholesale
                                                                                                        11/10/20Store Page
                                                                                                                      - Kang20208888
                                                                                                                              146 of| DHgate.com
                                                                                                                                      167 PageID #:2814
                        Buy Globally · Sell Globally                                                                         Hello, "                  "            (    3 ) Sign out   My DHgate        Help          English      0      Cart



                                  Kang20208888                Add To Favorite Stores ( 27 )

                                                                                                                                                                                                       In this store         On DHgate

                                    93.8% Positive Feedback    191 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products             Time Limited Sale                  TopSelling           Review             About Us

            Store Home > About us



            About Us                                       Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                           Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: Hubei, China (Mainland)
                                                                      Year Established: Dec 2019
                                                               Main Product(s)/Service:



                                                           Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21433362.html?dspm=pcen.st.oncabout.1.pDyiRqyTCw2CbBT4SeoH&resource_id=#st-navigation-aboutus                                                                                                               1/1
10/6/2020                                                                 DHgate:
                                                 Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                  16 Filed:         Marketplace
                                                                                               11/10/20         -- Place
                                                                                                             Page     147Order
                                                                                                                            of--167
                                                                                                                                 Cart PageID #:2815




                                           Buy Globally · Sell Globally                                                                                                                    Buyer Protection


                                             Review Your Orders                                                    Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                      Add New Address


                                                             (United States)

                                    7215 Lake St, River Forest, Illinois, United States, 60305 .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                    Quantity                           Price                              Subtotal            Shipping Method


                            Seller: kang20208888



                                                Wholesale 2019             Color: Multi
                                                                                                         1        Piece              US $38.58 /Piece                     US $38.58        ePacket
                                                for KTM multif…
                                                                                                                                                                                          US $9.32
                                                                                                                                                                                          Delivery: Estimated
                                                                                                                                                                                          between 8-30 (seller
                                                                                                                                                                                          ships within 4 business
                                                                                                                                                                                          days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:             US $38.58

                                                                                                                                                                             Shipping Cost:               US $9.32

                                                                                                                                                                               Order Total:              US $47.90




                          Choose Your Payment Method


                                   Credit or Debit Card


                                   Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                   US $38.58

                                                                                                                                                                             Shipping Cost:                    US $9.32

                                                                                                                                                                           Grand Total:                  US $47.90
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                       Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
10/7/2020                    2020 Four Seasons Universal
                                            Case:        Motorcycle Off RoadDocument
                                                     1:20-cv-06677           Riding Waterproof Gloves
                                                                                           #: 16      For Kawasaki
                                                                                                   Filed:  11/10/20SuzukiPage
                                                                                                                          Honda Yamaha
                                                                                                                                148 ofKTM
                                                                                                                                       167Ducati BMW Triumph
                                                                                                                                            PageID     #:2816From Kingjiestar, $13.26 | DHgate.Com

                                                                                                                                        Buyer Protection    Customer Service             United States / USD            English



                            kingjiestar
                                                                                                                                                                     On DHgate            In this Store
                                                                                                                                                                                                                               2
                                                                            I'm shopping for...
                            83.3% Positive Feedback



    Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Fashion Accessories > Other Fashion Accessories > Product detail


                                                                                                      Four seasons universal motorcycle off-road riding waterproof gloves for kawasaki
                                                                                                      suzuki honda yamaha KTM Ducati BMW Triumph


                                                                                                      USD            $19.55                      $17.60                      $15.63                       $13.90

                                                                                                                     1 Piece+                    10 Pieces+                  20 Pieces+                   50 Pieces+

                                                                                                      Sale Detail:           Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                New User Save $3




                                                                                                        Options:                                                                                                         More



                                                                                                        Quantity:                            1                  Piece        Maximum 1000 Piece(s)



                                                                                                        Shipping:            $11.96 to United States Via ePacket
                                                                                                                             Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                             Logistics Delay Notification
                      Share to be partner                          Compare with similar Items

                                                                                                                                 Buy it Now                        Add to Cart                       Add to Favorite



                                                                                                        Seller Guarantee:       Return Policy         On-time Delivery in 30 Days


                                                                                                        Secure Payment:                                                                              |




      Customers Who Bought This Item Also Bought




       2020 hot new Ray3447ban                2020 new arrival famous                  Genuine leather retro                    Latest Designer Hoodie Cotton           111 best-selling Rimless               Top Universal Cell
       Sunglasses Vintage Pilot Band          designer French Paris style              wholesale00 men and women                Pullover for Men and Womens             Sunglasses For Womens Wood             Holder with OPP b

       US $8.53 - 14.38 / Piece               US $37.04 - 47.79 / Piece                US $8.96 - 14.33 / Piece                 US $22.84 - 29.95 / Piece               US $8.96 - 13.96 / Piece               US $0.15 - 0.27 / P

                                               $2 OFF $55 +                                                                      $5 OFF $99 +

                                               Per $199 Save $15




      More Choices




       fashion belts business casual H        HOT Classic H casual business            TOP quality sunglass Men                 2020 TOP1 fashion casual                Top men glasses THE ACE                Best-selling glasse
       belt wholesale high quality            fashion belts wholesale mens             women Summer sunglasses                  business belts wholesale high           design sunglasses square K             rimless frame gold

       US $11.06 - 20.42 / Piece              US $10.26 - 21.07 / Piece                US $8.09 - 13.67 / Piece                 US $10.57 - 21.54 / Piece               US $62.18 - 79.50 / Piece              US $36.55 - 47.91

                                                                                                                                                                         $4 OFF $80 +                           $4 OFF $80 +




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                                                           1/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               149 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2817From Kingjiestar, $13.26 | DHgate.Com


      Item Description                                                                                                                                                                                       Report Item




        Features: Lightweight construction for long life. Special ergonomic design for maximum protection Silicone fingertip strap Direct injection rubber and graphics Lycra finger reinforcement material TRP
        shackle closed wrist Durable, soft, elastic, comfortable and breathable Suitable for off-road motorcycle racing, skiing, ice skating, fishing, hiking and other outdoor sports. specification: Back: 80% nylon
        20% rubber patch Material: 100% polyester and nylon Type: Unisex Color: blac...



        Specifications


                                     Type:   Glove
                                     Size:   ,,,
                            Item Height:     Gloves
                                 Material:   100% polyester and nylon
                                  Gender:    Unisex
                           Item Length:      Gloves
                                  Feature:   Full Finger
                            Item Width:      Gloves
                       Special Features:     Full Finger
                           Item Weight:      Gloves
                             Item Code:      558182361
                                 Category:   Other Fashion Accessories




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as

        once it was delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost,

        based on the condition of the item(s) received.




        Description



                         Features:
                         Lightweight construction for long life.
                         Special ergonomic design for maximum protection
                         Silicone fingertip strap
                         Direct injection rubber and graphics
                         Lycra finger reinforcement material
                         TRP shackle closed wrist
                         Durable, soft, elastic, comfortable and breathable
                         Suitable for off-road motorcycle racing, skiing, ice skating, fishing, hiking and
                         other outdoor sports.

                         specification:
                         Back: 80% nylon 20% rubber patch

                         Material: 100% polyester and nylon
                         Type: Unisex
                         Color: black, red, green, orange, white
                         Size: M, L, XL, XXL

                         Package Included:
                         1 motorcycle full finger glove




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                                                   2/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               150 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2818From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            3/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               151 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2819From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            4/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               152 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2820From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            5/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               153 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2821From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            6/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               154 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2822From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            7/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               155 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2823From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            8/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               156 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2824From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            9/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               157 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2825From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            10/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               158 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2826From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            11/16
10/7/2020                   2020 Four Seasons Universal
                                           Case:        Motorcycle Off RoadDocument
                                                    1:20-cv-06677           Riding Waterproof Gloves
                                                                                          #: 16      For Kawasaki
                                                                                                  Filed:  11/10/20SuzukiPage
                                                                                                                         Honda Yamaha
                                                                                                                               159 ofKTM
                                                                                                                                      167Ducati BMW Triumph
                                                                                                                                           PageID     #:2827From Kingjiestar, $13.26 | DHgate.Com




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                            12/16
10/7/2020                    2020 Four Seasons Universal
                                            Case:        Motorcycle Off RoadDocument
                                                     1:20-cv-06677           Riding Waterproof Gloves
                                                                                           #: 16      For Kawasaki
                                                                                                   Filed:  11/10/20SuzukiPage
                                                                                                                          Honda 160
                                                                                                                                Yamaha
                                                                                                                                     ofKTM
                                                                                                                                        167Ducati BMW Triumph
                                                                                                                                             PageID     #:2828From Kingjiestar, $13.26 | DHgate.Com




                                                                                                Less Description




      Sponsored Products You May be Interested In More Choice




       Top men glasses THE ACE              300W Solar led outdoor lighting     V Gold Max Hair Straightener       2020 latest EMslim HI-EMT         Mini LED Party Lights Square        Just Bulls Toronto
       design sunglasses square K           solars garden lights Hanging        Classic Professional styler Fast   machine EMS electromagnetic       Color Changing LED ice cubes        Chicago Don Rapt

       US $62.18 - 79.50 / Piece            US $63.86 - 108.86 / Piece          US $15.08 - 30.00 / Piece          US $8.48 - 3780.00 / Piece        US $40.96 - 77.63 / Lot             US $16.43 - 19.69

        $4 OFF $80 +                         $100 OFF $2,000 +                                                                                        $100 OFF $2,000 +




      Compare with similar Items




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                                 13/16
10/7/2020                       2020 Four Seasons Universal
                                               Case:        Motorcycle Off RoadDocument
                                                        1:20-cv-06677           Riding Waterproof Gloves
                                                                                              #: 16      For Kawasaki
                                                                                                      Filed:  11/10/20SuzukiPage
                                                                                                                             Honda Yamaha
                                                                                                                                   161 ofKTM
                                                                                                                                          167Ducati BMW Triumph
                                                                                                                                               PageID     #:2829From Kingjiestar, $13.26 | DHgate.Com




                                                                                      Elegant Ford 100ML Lost Cherry            LOUISE PHONE HOLDER                     40cm 16" Real Fox Fur Tail Plug             Designer recom
                                                                                      Perfume 1VS1 Quality Oriental             M68382                                  Stainless Steel Adult Funny                 women's metal c
                                                                                      Floral Fragrance Acqua                                                            Sexual Anal Butt Cosplay Toy                personalized cre

                                                                                                   Add to Cart                             Add to Cart                              Add to Cart                                 Add to
                                                Four seasons universal
                                     Price      motorcycle off-road riding             US $33.50 - 40.00 / Piece                 US $47.72 - 56.29 / Piece              US $18.27 - 21.56 / Piece                   US $14.27 - 31.0
                                                waterproof gloves for kawasaki

                                                            Add to Cart


                                Min. Order      US $13.26 - 19.55 / Piece              1 Piece                                   1 Piece                                1 Piece                                     1 Piece

               Customer Rating / Orders                                                             0                                      3.3   6 Orders                            0                                          0   6

                            Shipping Cost                                                                                                                               Free Shipping                               US $17.73
                                                1 Piece
                        Shipping method                                                                                                                                 China Post Air Mail                         FEDEX_IE
                                                             0
                Estimated Delivery Time                                                                                                                                 Oct. 24 and Jan. 5                          Oct. 17 and Dec

                        Seller Guarantee                                                  Guaranteed Service                        Guaranteed Service                     Guaranteed Service                          Guaranteed S



                                     Store                                             Shop by ls_jewelry53…                     Shop by superplayer…                   Shop by fashionalch…                        Shop by lu25309

                                                   Guaranteed Service                  82.8% Positive Feedback                   100% Positive Feedback                 100% Positive Feedback                      100% Positive Fe



                                                Shop by kingjiestar
                                                83.3% Positive Feedback




      Related Promotion


        hat clasps      pink faux fur headband            bracelet for shoes    brooch for glasses        faux fox tails     girls neon    wedding ring clips       keys anklet          bridal stockings


        sells phone lanyard




      Related Keywords


        car races games          wax warmers       veiling fans       pen feathers    brown feathers         top hat blanks      halloween wedding hair          buying natural pearls          wool rope


        fascinator styles




      You May Also Like




       KTM Motorcycle gloves Luva                   KTM Hoodie Sweatshirt                        Women men Fashion British                  KTM team Cycling Short Sleeves                 Free Shipping Outdoor Sports
       Motoqueiro Guantes Moto                      MotoGP Cycling Windbreaker                   Triumph Motorcycle Hoodies                 jersey (bib) shorts sets Quick-                full finger knight riding

       US $6.04 - 9.72 / Pair                       US $28.88 - 38.34 / Piece                    US $29.45 - 38.33 / Piece                  US $13.67 - 30.66 / Piece                      US $6.08 - 8.20 / Pair




       New motocross racing T-shirt          KTM motorcycle T-shirt 2019               best price New model ktm                      2019 KTM cycling jerseys Suit                For KTM Racing Team
       for ktm men's short-sleeved T-        summer casual jacket factory              motorcycle off-road bags racing               Men's style short sleeve cycling             Motorcycle Long Sleeve T-Shirt

       US $12.81 - 14.57 / Piece             US $13.49 - 18.08 / Piece                 US $20.11 - 26.86 / Piece                     US $23.39 - 32.80 / Piece                    US $12.67 - 39.20 / Piece




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                                                                14/16
10/7/2020                     2020 Four Seasons Universal
                                             Case:        Motorcycle Off RoadDocument
                                                      1:20-cv-06677           Riding Waterproof Gloves
                                                                                            #: 16      For Kawasaki
                                                                                                    Filed:  11/10/20SuzukiPage
                                                                                                                           Honda 162
                                                                                                                                 Yamaha
                                                                                                                                      ofKTM
                                                                                                                                         167Ducati BMW Triumph
                                                                                                                                              PageID     #:2830From Kingjiestar, $13.26 | DHgate.Com




       New ktm oxford motorcycle off-           New summer MOTO GP               New Racing Riding Pack Bags            Hot sale KTM Motorcycle gloves          Retro Pursuit Perforated Real
       road jacket riding jackets racing        motorcycle off-road riding T-    Shoulder Bag Ktm Motocross             Moto racing gloves Men's                Leather Motorcycle Gloves

       US $65.29 - 95.36 / Piece                US $12.66 - 17.01 / Piece        US $23.32 - 33.15 / Piece              US $7.09 - 9.49 / Pair                  US $15.13 - 17.21 / Piece




       OGIO motorcycle Motocross                Jersey For KTM Motocross Long           2020 new motorcycle racing      2020 new thor head outdoor              Personalised Unisex Retro
       KTM Hydration pack new style             sleeve MX ATV BMX MTB Jersey            riding bag crossbody shoulder   riding gloves motorcycle bicycle        Printed Canvas Unbalanced

       US $19.80 - 23.21 / Piece                US $15.78 - 19.98 / Piece               US $18.82 - 23.26 / Piece       US $15.14 - 19.40 / Piece               US $16.71 - 20.04 / Piece




       Free shipping motorcycle                 Best selling KTM MOTO                   Motorcycle Gloves Racing Gear          Men Motorcycle Bicycle Sliding   Summer mesh breathable
       Motocross KTM Hydration pack             downhill mountain bike men's            Wear A S1 For Men Motorbike            Bag Femail Messager Shoulder     racing suit knight off-road

       US $19.10 - 23.87 / Piece                US $9.80 - 11.14 / Piece                US $12.07 - 15.43 / Pair               US $8.56 - 12.99 / Piece         US $79.75 - 98.99 / Piece




       2016 new racing bags model               New model ktm motorcycle off-           OGIO motorcycle riding                 Peruvian Human Hair 3                   U1 Automatic Mechanical
       motorcycle bags KTM chest                road bags racing off-road bags          backpack shoulder knight               Bundles 4 30# Ombre Virgin              Watch Men Big Magnifier

       US $17.75 - 20.80 / Piece                US $15.13 - 18.58 / Piece               US $53.69 - 64.32 / Piece              US $42.15 - 146.68 / Lot                US $6.60 - 50.43 / Piece




       19 KTM speed down mountain               For YAMAHA KTM Carbon Fiber             7 8" 22mm Motorcycle Hand              Autumn Winter KTM Motorcycle            Free shipping 2015 new model
       bike riding suit jacket, men's           Waterproof Backpack                     Grips Handle Rubber Bar Gel            Riding Sweatshirt Motorcycle            motorcycle bags KTM chest

       US $8.30 - 12.43 / Piece                 US $35.70 - 65.15 / Piece               US $6.58 - 9.65 / Pair                 US $29.80 - 36.32 / Piece               US $11.06 - 15.64 / Piece




       Brand Designer Backpacks
       Oxford Parent-child Back Pack

       US $16.24 - 28.74 / Piece




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                               15/16
10/7/2020                      2020 Four Seasons Universal
                                              Case:        Motorcycle Off RoadDocument
                                                       1:20-cv-06677           Riding Waterproof Gloves
                                                                                             #: 16      For Kawasaki
                                                                                                     Filed:  11/10/20SuzukiPage
                                                                                                                            Honda 163
                                                                                                                                  Yamaha
                                                                                                                                       ofKTM
                                                                                                                                          167Ducati BMW Triumph
                                                                                                                                               PageID     #:2831From Kingjiestar, $13.26 | DHgate.Com

      New Arrival qianyun




       Qianyun Wall Key Organizer             Qianyun Wall Key Organizer            Original New Qianyun Qian69           Qianyun Wall Key Organizer            Qianyun Wall Key Organizer        Qianyun Wall Key
       Wall Key Hanger Stainless Steel        Wall Key Hanger Stainless Steel       Hifi In Ear Earphone High             Wall Key Hanger Stainless Steel       Wall Key Hanger Stainless Steel   Wall Key Hanger S

       US $24.73 - 29.47 / Lot                US $24.73 - 29.47 / Lot               US $38.03 - 53.99 / Piece             US $24.73 - 29.47 / Lot               US $24.73 - 29.47 / Lot           US $24.73 - 29.47




            About Store kingjiestar

       Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly. Excellent Service and Fast Shipping!




            Wholesale Other Fashion Accessories
            Wholesale clips for glasses   Wholesale races cars      Wholesale red claws    Wholesale jordan retro     Wholesale cuffed earrings




      Related Categories


       Men's Clothing                         Fashion Bags                           Athletic & Outdoor Ap…                Women's Clothing                       Home Textiles
       See Top 100 in Best Seller >           Shoulder Bags                          Soccer Wear                           Women's Tracksuits                     Blankets
       Men's Hoodies & Sweatshi…              Totes                                  Football Wear                         Women's Hoodies & Sweat…               Other Home Textile
       Men's Tees & Polos                     Cross Body                             Basketball Wear                       Women's Blouses & Shirts               Towel
       Men's Tracksuits                       Clutch Bags                            Fans Tops&Tees                        Women's Sweaters                       Carpets
       Men's Pants




    Bookmark & Share




        Help improve your experience on DHgate.com, Please tell us what you think about this page.




      China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers |
                                        Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                           Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/product/four-seasons-universal-motorcycle-off-road/558182361.html                                                                                                                         16/16
10/7/2020                                                                      Wholesaler
                                                  Case: 1:20-cv-06677 Document #:         [kingjiestar]:
                                                                                  16 Filed:     11/10/20 Reviews on DHgate.com
                                                                                                               Page   164 of 167 PageID #:2832



                                                                                                        Customer Service               Drop shipping   Save more            United States / USD              English



                                                                           I'm shopping for...                                                                  Hi, Sign in                                       2
                                                                                                                                                                My DHgate



                              ALL CATEGORIES                               Flash Deals              Superior Suppliers             Coupon Center         Local Warehouse               Video Gallery

Home > Seller Review Profile


    Seller Information                                        Review Score:7

    Kingjiestar                                                                                                           Last 2 months                Last 6 months                 Last 12 months                        Total
    78 Transactions
    83.3% Positive Review
                                                                            Positive                                              9                         9                               9                                  9
    China
    04:19 PM Wed Oct 7 Now
                                                                            Neutral                                               0                         0                               0                                  0
    Member since Jun 2020


    Recommend seller to friends                                             Negative                                              2                         2                               2                                  2




                                                              Service Detail Score (Mainly Industry : --)

                                                                       Service Detail                          Service Score                           Compared to Industry Average                              Number of Ratings


                                                                     Items as described                                        --/--                                   --                                                 --


                                                                      Communication                                            --/--                                   --                                                 --


                                                                        Delivery time                                          --/--                                   --                                                 --


                                                                     Shipping charges                                          --/--                                   --                                                 --




       Reviews Received                         Reviews Sent


    Reviews:       Negative                                                                                                                                                                       Dates:   All



                               2020 Brand New Polarized                                            By:star****ing                      09 23,2020
                               Sunglasses Korean Design Men
                                                                             Product reviews:
                               Trendy GM Sunglasses Women
                                                                             This is a complete garbage, unwearable, bad quality, doesn’t even look alike with the pictures in description. Box and package will include in the
                               Item code: 560771276
                                                                             shipment. Please fine someone else to buy and also avoid this seller as well.
                                                                             helpful ( 0 )   unhelpful ( 0 )



                               Luxury White Mix Black Buffalo Horn                                 By:More ****Paid                      09 18,2020
                               Sunglasses for Men Womens
                                                                             Product reviews:
                               Sunglasses Brand Designer Carter
                                                                             I didn’t get my order never came
                               Item code: 561802595
                                                                             helpful ( 0 )   unhelpful ( 0 )




               1                                                                                                                                                                                                 Go to page:   1     GO




                              Bookmark & Share




                                  Help improve your experience on DHgate.com, Please tell us what you think about this page.




                                China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products |
                               Discount Products | Best Sellers | Customer Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                 Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/seller-feedback/sellerscore-ff80808172dc87560172fa494f0f1593.html                                                                                                                                                  1/1
10/7/2020                                                             Ktm from China
                                                Case: 1:20-cv-06677 Document         - KtmFiled:
                                                                                 #: 16     from Chinese Ktm Store
                                                                                                  11/10/20        at Kingjiestar
                                                                                                               Page     165 of| DHgate.com
                                                                                                                                 167 PageID #:2833
                 Buy Globally · Sell Globally                                                                                                           Join Free   Sign in   My DHgate     Help          English           0    Cart



                          Kingjiestar             Add To Favorite Stores ( 8 )

                                                                                                                                    KTM                                                   In this store          On DHgate

                             83.3% Positive Feedback   78 Transactions
                                                                                                                                   Sunglasses Outlet , Jewelry Outlet , Watches Outlet

                                  Online Chat      Message Seller
     Share


     Store Home               Products           Time Limited Sale               TopSelling           Review           About Us

     Store Home > KTM



     Store Categories                            1 matching products found for KTM

        Gloves (1)                                                                                                  Sort by:   Bestselling      Price          Best Match      Price: $     - $             Go      Page 1/1



     Popular Search                                                        Four seasons universal motorcycle off- road riding waterproof...                                                 US $13.26 - 19.55 / Piece
                                                                           Ships out within 4 business days                                                                                                      Free Shipping
     Sunglasses Outlet Jewelry Outlet
     Watches Outlet wood sunglasses                                                                                                                                                                           Add to Cart
     buffalo horn glasses buffalo
     glasses brand designer
     sunglasses brand sunglasses
     rimless sunglasses




  Bookmark & Share



      Help improve your experience on DHgate.com, Please tell us what you think about this page.




   China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                     | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                              Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21544418&pt=1&supplieridhead=ff80808172dc87560172fa494f0f1593                                                                                       1/1
10/7/2020                                                               Contact Information
                                                 Case: 1:20-cv-06677 Document               of Best Wholesale
                                                                                   #: 16 Filed:     11/10/20  Store - Kingjiestar
                                                                                                                 Page      166 |ofDHgate.com
                                                                                                                                    167 PageID #:2834
                  Buy Globally · Sell Globally                                                                                                            Join Free   Sign in   My DHgate       Help          English      2      Cart



                            Kingjiestar            Add To Favorite Stores ( 8 )

                                                                                                                                                                                              In this store         On DHgate

                              83.3% Positive Feedback   78 Transactions
                                                                                                                                     Sunglasses Outlet , Jewelry Outlet , Watches Outlet

                                   Online Chat      Message Seller
     Share


     Store Home                Products           Time Limited Sale                TopSelling            Review            About Us

     Store Home > About us



     About Us                                      Store Introduction
                                                                                    Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
        Store Introduction
                                                                                    Excellent Service and Fast Shipping!
        Basic Information




                                                   Basic Information
                                                                Company Name: Pu Tian Eight Five Trading Co., Ltd
                                                                     Business Type: Product Development; Production and Processing
                                                                          Location: China
                                                               Year Established: Jun 2020
                                                        Main Product(s)/Service: Creative Products;Fast shipping;High Quality;Honest Quick Respond;Smart Products



                                                   Contact Us

                                                                                                                       Online Chat           Message Seller




  Bookmark & Share



      Help improve your experience on DHgate.com, Please tell us what you think about this page.




   China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                     | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                 Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21544418.html?dspm=pcen.st.oncabout.1.2N4CRkDCEWbkPLmWTgRp&resource_id=#st-navigation-aboutus                                                                                                      1/1
10/7/2020                                                                   DHgate:
                                                   Case: 1:20-cv-06677 Document  #:Reliable Wholesale
                                                                                    16 Filed:         Marketplace
                                                                                                 11/10/20         -- Place
                                                                                                               Page     167Order
                                                                                                                              of--167
                                                                                                                                   Cart PageID #:2835




                                            Buy Globally · Sell Globally                                                                                                                     Buyer Protection


                                              Review Your Orders                                                     Payment                                                            Success



                          Review Your Shipping Address


                              Ship To:                                                       Add New Address


                                                  (United States)

                                     1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                     .




                                     Edit




                          Review & Confirm Your Order


                                     Product Detail                        Options                     Quantity                           Price                              Subtotal            Shipping Method


                            Seller: kingjiestar



                                                  Four seasons un          Options: Red-L
                                                                                                           1        Piece              US $19.55 /Piece                     US $19.55        ePacket
                                                  iversal motorc…
                                                                                                                                                                                            US $11.96
                                                                                                                                                                                            Delivery: Estimated
                                                                                                                                                                                            between 8-30 (seller
                                                                                                                                                                                            ships within 4 business
                                                                                                                                                                                            days)




                            Add remark to seller                                                                                                                                                  Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                          Item Subtotal:             US $19.55

                                                                                                                                                                               Shipping Cost:              US $11.96

                                                                                                                                                                                 Order Total:              US $31.51




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                      Item Subtotal(1 items):                   US $19.55

                                                                                                                                                                               Shipping Cost:                   US $11.96

                                                                                                                                                                             Grand Total:                  US $31.51
                                                                                                                                   Dhgate Service Pledge
                                                                                                                                   100% guaranteed refunds
                                                                                                                                   Secure payments with escrow protection
                                                                                                                                   Easier,faster dipute resolution
                                                                                                                                                                                         Confirm to Pay




                                                                                            Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                           1/1
